                   Case 19-11743-KG    Doc 549-1    Filed 01/07/20   Page 1 of 83



                                           EXHIBIT 1

                    Blackline of Revised Combined Disclosure Statement and Plan




RLF1 22692712v.1
                Case 19-11743-KG           Doc 549-1        Filed 01/07/20        Page 2 of 83
                                                                                SOLICITATION VERSION


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                          Chapter 11
                                          )
Perkins Pancakes & Marie Callender’sPies, )                          Case No. 19-11743 (KG)
LLC, et al.,1                             )
                                          )                          (Jointly Administered)
Debtors.                                  )
_________________________________________ )

                   DEBTORS’ COMBINED DISCLOSURE STATEMENT AND
                         CHAPTER 11 PLAN OF LIQUIDATION


    RICHARDS, LAYTON & FINGER, P.A.                       AKIN GUMP STRAUSS HAUER &
    Daniel J. DeFranceschi (No. 2732)                     FELD LLP
    Michael J. Merchant (No. 3854)                        Scott L. Alberino (admitted pro hac vice)
    Zachary I. Shapiro (No. 5103)                         Joanna Newdeck (admitted pro hac vice)
    Brett M. Haywood (No. 6166)                           2001 K Street, N.W.
    One Rodney Square                                     Washington, DC 20006
    920 North King Street                                 Telephone: (202) 887-4000
    Wilmington, Delaware 19801                            Facsimile: (202) 887-4288
    Telephone: 302-651-7700
    Fax: 302-651-7701                                     Gary A. Ritacco (admitted pro hac vice)
    Email: defranceschi@rlf.com                           One Bryant Park
           merchant@rlf.com                               New York, New York 10036
           shapiro@rlf.com                                Telephone: (212) 872-1000
           haywood@rlf.com                                Facsimile: (212) 872-1002

    Co-Counsel to the Debtors and Debtors in              Co-Counsel to the Debtors and Debtors in
    Possession                                            Possession


    Dated: November 7, 2019January 7, 2020



1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins
Pancakes & Marie Callender’sPies, LLC (2435); Perkins Pancakes & Marie Callender’s Pies Holding, LLC (3381);
Marie Callender Pie ShopsPancakes & Pies Shop, LLC (1620); MC Pie Wholesalers, LLC (2420); PMCI Pancakes
& Pies Promotions, LLC (7308); MCIDIdaho Pies, Inc. (2015); Wilshire Pie and Beverage, Inc. (5887); FIVPasta &
Pie, LLC (9288); P&MC’s Pancakes & Pies Real Estate Holding LLC (8553); and P&MC’s Pies & Pancakes
Holding Corp. (2225). The mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee
38119-4709.



RLF1 22410699v.122491738v.1
              Case 19-11743-KG                    Doc 549-1             Filed 01/07/20              Page 3 of 83


                                                                                                 SOLICITATION VERSION




                                                     TABLE OF CONTENTS

                                                                                                                                     Page

I.     INTRODUCTION ...............................................................................................................1

II.    DEFINITIONS AND CONSTRUCTION OF TERMS.......................................................1

       A.        Definitions................................................................................................................1

       B.        Interpretation; Application of Definitions and Rules of Construction...................17

III.   BACKGROUND AND DISCLOSURES ......................................................................1718

       A.        General Background ..........................................................................................1718

                 1.         The Debtors’ Businesses as of the Filing Date ......................................1718

                 2.         Organizational Structure ........................................................................1819

                 3.         Prepetition Debt Structure..........................................................................19

                            a.         Secured Debt Obligations ..............................................................19

                            b.         Unsecured Trade Obligations ....................................................1920

       B.        Events Leading to Commencement of the Chapter 11 Cases ............................1920

                 1.         Pre-Petition Liquidity and Operational Concerns ..................................1920

                 2.         Initial Turnaround Activities......................................................................20

       C.        The Chapter 11 Cases ............................................................................................20

                 1.         First Day Motions and Orders (other than the DIP Motion and DIP
                            Financing Order) ....................................................................................2021

                 2.         Post-Petition Financing ..............................................................................24

                 3.         Key Employee Incentive Plan Motion .......................................................24

                 4.         Employment and Compensation of Debtors’ Professionals and
                            Advisors .....................................................................................................24

                 5.         Appointment of Committee ...................................................................2425
                Case 19-11743-KG                    Doc 549-1            Filed 01/07/20              Page 4 of 83



                  6.          Rejection of Executory Contracts and Unexpired Leases......................2425

                  7.          Claims Process and Bar Date .....................................................................25

                              a.         Section 341(a) Meeting of Creditors..............................................25

                              b.         Schedules and Statements ..............................................................25

                              c.         Bar Date .....................................................................................2526

                  8.          Prepetition Marketing Efforts and Sale Process ....................................2526

                  9.          Postpetition Sale Process .......................................................................2627

         D.       Certain Federal Income Tax Consequences ...........................................................28

                  1.          Brief Overview and Disclosure..................................................................28

                  2.          Consequences to the Debtors .................................................................2930

                  3.          Consequences to the U.S. Holders of Allowed Claims and Equity
                              Interests ..................................................................................................3031

                              a.         Consequences to the U.S. Holders of Allowed Claims in
                                         Class 1 – Remaining Prepetition Secured Claims......................3031

                              b.         Consequences to the U.S. Holders of Allowed Claims in
                                         Class 4 – General Unsecured Claims .............................................31

                              c.         Summary of Consequences to Holders of Interests in
                                         Class 5 and 6 – Equity Interests .................................................3132

                              d.         Accrued Interest .........................................................................3132

                              e.         Market Discount.........................................................................3233

                              f.         Medicare Tax .................................................................................33

                              g.         Limitations on Use of Capital Losses ............................................33

                  4.          Consequences to the Non-U.S. Holders of Allowed Claims and Equity
                              Interests ..................................................................................................3334

                              a.         Gain Recognition .......................................................................3334

                              b.         Accrued but Untaxed Interest (or OID) .....................................3435

                              c.         Disposition of Equity Interests.......................................................35


                                                                    ii

RLF1 22410699v.122491738v.1
                Case 19-11743-KG                    Doc 549-1            Filed 01/07/20              Page 5 of 83



                              d.         FATCA ..........................................................................................36

         E.       Alternative Plan .................................................................................................3736

         F.       Global Resolution ..................................................................................................37

         G.       Best Interests Test and Liquidation Analysis.........................................................37

         H.       Releases by the Debtors and Third Parties ............................................................38

         I.       Administrative and Priority Claim Reserve ...........................................................38

IV.      SUMMARY OF TREATMENT OF CLAIMS AND ESTIMATED RECOVERIES ......39

         A.       Summary of Treatment of Claims and Equity Interests and Estimated
                  Recoveries ..............................................................................................................39

V.       CONFIRMATION AND VOTING PROCEDURES ....................................................3940

         A.       Confirmation Procedure .....................................................................................3940

                  1.          Confirmation Hearing ................................................................................40

                  2.          Procedure for Objections ...........................................................................40

                  3.          Requirements for Confirmation .................................................................40

                  4.          Classification of Claims and Equity Interests ............................................41

                  5.          Impaired Claims or Equity Interests ..........................................................41

                  6.          Feasibility...................................................................................................41

                  7.          Eligibility to Vote on the Combined Disclosure Statement and Plan ........42

                  8.          Solicitation Notice .....................................................................................42

                  9.          Procedure/Voting Deadlines ......................................................................42

                  10.         Acceptance of the Combined Disclosure Statement and Plan ...................42

                  11.         Elimination of Vacant Classes ...................................................................43

VI.      TREATMENT OF UNCLASSIFIED CLAIMS ................................................................43

         A.       Administrative Expense Bar Date ..........................................................................43

         B.       Administrative Expense Claims.............................................................................43

         C.       DIP Credit Agreement Claims ...............................................................................44
                                                 iii

RLF1 22410699v.122491738v.1
                Case 19-11743-KG                  Doc 549-1            Filed 01/07/20              Page 6 of 83



         D.       Priority Tax Claims ................................................................................................44

         E.       Professional Claims ...............................................................................................44

                  1.          Payment of Professional Claims ................................................................44

                  2.          Professional Fee Reserve ...........................................................................44

                  3.          Allocation and Estimation of Professional Claims ....................................45

                  4.          Timing for Filing Professional Claims ......................................................45

                  5.          Post-Effective Date Fees and Expenses .................................................4546

         F.       Intercompany Claims .............................................................................................46

         G.       Payment of Statutory Fees. ....................................................................................46

VII.     CLASSIFICATION OF CLAIMS AND
         EQUITY INTERESTS; ESTIMATED RECOVERIES ....................................................46

VIII.    TREATMENT OF CLAIMS AND EQUITY INTERESTS .............................................47

         A.       Treatment of Claims ..............................................................................................47

                  1.          CLASS 1 – REMAINING PREPETITION SECURED CLAIMS............47

                              a.        Classification..................................................................................47

                              b.        Allowance ......................................................................................47

                              c.        Impairment and Voting ..................................................................47

                              d.        Treatment .......................................................................................47

                  2.          CLASS 2 – OTHER SECURED CLAIMS ...............................................47

                              a.        Classification..................................................................................47

                              b.        Impairment and Voting ..............................................................4748

                              c.        Treatment .......................................................................................48

                  3.          CLASS 3 – PRIORITY NON-TAX CLAIMS ..........................................48

                              a.        Classification..................................................................................48

                              b.        Impairment and Voting ..................................................................48

                              c.        Treatment .......................................................................................48
                                                             iv

RLF1 22410699v.122491738v.1
                Case 19-11743-KG                 Doc 549-1            Filed 01/07/20              Page 7 of 83



                  4.          CLASS 4 – GENERAL UNSECURED CLAIMS ....................................48

                              a.       Classification..................................................................................48

                              b.       Impairment and Voting ..................................................................48

                              c.       Treatment .......................................................................................49

                  5.          CLASS 5 – EQUITY INTERESTS IN P&MC HOLDING ......................49

                              a.       Classification..................................................................................49

                              b.       Impairment and Voting ..................................................................49

                              c.       Treatment .......................................................................................49

                  6.          CLASS 6 – EQUITY INTERESTS IN DEBTORS OTHER
                              THAN P&MC HOLDING .....................................................................4950

                              a.       Classification..................................................................................50

                              b.       Impairment and Voting ..................................................................50

                              c.       Treatment .......................................................................................50

         B.       Modification of Treatment of Claims and Equity Interests ...................................50

         C.       Cramdown and No Unfair Discrimination .............................................................50

IX.      PROVISIONS REGARDING THE PLAN ADMINISTRATOR .....................................50

         A.       Appointment of the Plan Administrator.................................................................50

         B.       Rights and Powers of the Plan Administrator ........................................................51

         C.       Post Effective Date Expenses of the Plan Administrator.......................................51

         D.       Plan Administrator Agreement ..............................................................................52

X.       PROVISIONS GOVERNING DISTRIBUTIONS UNDER THE COMBINED
         DISCLOSURE STATEMENT AND PLAN .....................................................................52

         A.       Method of Payment ................................................................................................52

         B.       Objections to and Resolution of Claims ................................................................52

         C.       Claims Objection Deadline ................................................................................5253

         D.       No Distribution Pending Allowance ......................................................................53

                                                                 v

RLF1 22410699v.122491738v.1
                Case 19-11743-KG                    Doc 549-1             Filed 01/07/20               Page 8 of 83



         E.       Claims Reserve ......................................................................................................53

         F.       Timing of Distributions..........................................................................................53

         G.       Special Provisions Related to Distributions of Certain Remaining Estate
                  Assets and Residual Secured Cash to Holders of Remaining Prepetition
                  Secured Claims ......................................................................................................53

         H.       Delivery of Distributions .......................................................................................54

         I.       Unclaimed Distributions ........................................................................................54

         J.       De Minimis Distributions ......................................................................................55

         K.       Setoff ......................................................................................................................55

         L.       Postpetition Interest ...............................................................................................55

         M.       Allocation of Distributions Between Principal and Interest ..................................55

         N.       No Creditor to Receive More than Payment in Full. .............................................55

         O.       Compliance with Tax Requirements ......................................................................55

XI.      IMPLEMENTATION AND EFFECT OF CONFIRMATION OF COMBINED
         DISCLOSURE STATEMENT AND PLAN .....................................................................56

         A.       Means for Implementation of the Combined Disclosure Statement and Plan .......56

                  1.          Limited Substantive Consolidation. ...........................................................56

                  2.          Funding of Liabilities and Distributions . .................................................56

                  3.          Corporate Action; Effectuating Documents; Further Transactions . ........56

                  4.          Direction to Parties .. ................................................................................57

                  5.          Title to Accounts . .....................................................................................57

                  6.          Exemption from Certain Taxes . ...............................................................57

XII.     EXCULPATION, RELEASES AND INJUNCTIONS .....................................................57

         A.       Exculpation ............................................................................................................57

         B.       Releases By the Debtors ........................................................................................58

         C.       Third Party Releases ..............................................................................................58


                                                                    vi

RLF1 22410699v.122491738v.1
                Case 19-11743-KG                   Doc 549-1            Filed 01/07/20              Page 9 of 83



         D.       Injunctions Relating to Releases59. .......................................................................58

         E.       Injunctions to Protect Estate Assets .......................................................................59

XIII.    EXECUTORY CONTRACTS AND UNEXPIRED LEASES .........................................59

         A.       Rejection of Executory Contracts and Unexpired Leases......................................59

         B.       Deadline for Filing Proofs of Claim Relating to Executory Contracts and
                  Unexpired Leases Rejected Pursuant to the Combined Disclosure
                  Statement and Plan .................................................................................................60

         C.       Debtors’ Insurance Policies ...................................................................................60

         D.       The Chubb Insurance Program ..............................................................................60

XIV. CONDITIONS TO THE EFFECTIVE DATE ..............................................................6062

         A.       Conditions Precedent to the Effective Date .......................................................6062

         B.       Establishing the Effective Date ..........................................................................6062

         C.       Effect of Failure of Conditions ..........................................................................6162

         D.       Waiver of Conditions to Confirmation and Effective Date ...............................6163

XV.      RETENTION OF JURISDICTION ...............................................................................6163

XVI. MISCELLANEOUS PROVISIONS ..............................................................................6364

         A.       Books and Records ............................................................................................6364

         B.       Revesting of Debtors’ Assets .............................................................................6365

         C.       Termination of Injunctions or Stays ..................................................................6465

         D.       Amendment or Modification of the Combined Disclosure Statement and Plan 6465

         E.       Severability ........................................................................................................6466

         F.       Revocation or Withdrawal of the Combined Disclosure Statement and Plan ...6466

         G.       Binding Effect ....................................................................................................6466

         H.       Notices ...............................................................................................................6566

         I.       Governing Law ..................................................................................................6566

         J.       Withholding and Reporting Requirements ........................................................6567

                                                                  vii

RLF1 22410699v.122491738v.1
               Case 19-11743-KG                  Doc 549-1              Filed 01/07/20            Page 10 of 83



         K.       Headings ............................................................................................................6567

         L.       Exhibits/Schedules .............................................................................................6567

         M.       Filing of Additional Documents ........................................................................6667

         N.       No Admissions ...................................................................................................6667

         O.       Successors and Assigns......................................................................................6668

         P.       Reservation of Rights .........................................................................................6668

         Q.       Implementation ..................................................................................................6668

         R.       Inconsistency......................................................................................................6668

         S.       Dissolution of Debtors .......................................................................................6668

         T.       Dissolution of the Committee ............................................................................6768

         U.       Termination of the Plan Administrator ..............................................................6768

         V.       Compromise of Controversies ...............................................................................67

         WV.      Request for Expedited Determination of Taxes .................................................6769




                                                                 viii

RLF1 22410699v.122491738v.1
               Case 19-11743-KG   Doc 549-1   Filed 01/07/20   Page 11 of 83



     THIS COMBINED DISCLOSURE STATEMENT AND PLAN WAS COMPILED
FROM INFORMATION OBTAINED FROM NUMEROUS SOURCES BELIEVED TO BE
ACCURATE TO THE BEST OF THE DEBTORS’ KNOWLEDGE, INFORMATION AND
BELIEF. NO GOVERNMENTAL AUTHORITY HAS PASSED ON, CONFIRMED OR
DETERMINED THE ACCURACY OR ADEQUACY OF THE INFORMATION
CONTAINED HEREIN.

     NOTHING STATED HEREIN SHALL BE DEEMED OR CONSTRUED AS AN
ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE ADMISSIBLE IN
ANY PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER PARTY, OR BE
DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE
COMBINED DISCLOSURE STATEMENT AND PLAN ON THE DEBTORS OR HOLDERS
OF CLAIMS OR EQUITY INTERESTS. CERTAIN STATEMENTS CONTAINED HEREIN,
BY NATURE, ARE FORWARD-LOOKING AND CONTAIN ESTIMATES AND
ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL
REFLECT ACTUAL OUTCOMES.

     THE STATEMENTS CONTAINED HEREIN ARE MADE AS OF THE DATE
HEREOF, UNLESS ANOTHER TIME IS SPECIFIED. THE DELIVERY OF THIS
COMBINED DISCLOSURE STATEMENT AND PLAN SHALL NOT BE DEEMED OR
CONSTRUED TO CREATE ANY IMPLICATION THAT THE INFORMATION
CONTAINED HEREIN IS CORRECT AT ANY TIME AFTER THE DATE HEREOF.

     HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD NOT CONSTRUE
THE CONTENTS OF THIS COMBINED DISCLOSURE STATEMENT AND PLAN AS
PROVIDING ANY LEGAL, BUSINESS, FINANCIAL OR TAX ADVICE. THEREFORE,
EACH SUCH HOLDER SHOULD CONSULT WITH ITS OWN LEGAL, BUSINESS,
FINANCIAL AND TAX ADVISORS AS TO ANY SUCH MATTERS CONCERNING THE
COMBINED DISCLOSURE STATEMENT AND PLAN AND THE TRANSACTIONS
CONTEMPLATED HEREBY.

     THE COMMITTEE HAS INDEPENDENTLY CONCLUDED THAT THE
COMBINED DISCLOSURE STATEMENT AND PLAN IS IN THE BEST INTERESTS
OF GENERAL UNSECURED CREDITORS AND URGES SUCH CREDITORS TO
VOTE IN FAVOR OF THE COMBINED DISCLOSURE STATEMENT AND PLAN. A
LETTER FROM THE COMMITTEE EXPRESSING ITS SUPPORT FOR THE
COMBINED DISCLOSURE STATEMENT AND PLAN IS ATTACHED HERETO AS
EXHIBIT B AND INCLUDED IN THE SOLICITATION PACKAGE.




                                          1

RLF1 22410699v.122491738v.1
               Case 19-11743-KG               Doc 549-1     Filed 01/07/20        Page 12 of 83
                                                                                 SOLICITATION VERSION



                                         I.       INTRODUCTION

               The Debtors,2 with the support of the Committee, the Prepetition Agent and the
Required Prepetition Secured Parties, hereby propose the Debtors’ Combined Disclosure
Statement and Plan pursuant to sections 1125 and 1129 of the Bankruptcy Code. The Debtors
are the proponents of the Combined Disclosure Statement and Plan within the meaning of section
1129 of the Bankruptcy Code.

               The Combined Disclosure Statement and Plan constitutes a liquidating chapter 11
plan for the Debtors. Except as otherwise provided by Order of the Bankruptcy Court,
Distributions will occur on the Effective Date or as soon thereafter as is practicable and at
various intervals thereafter. The Debtors will be dissolved under applicable law as soon as
practicable upon the closing of the Chapter 11 Cases.

                 Subject to the restrictions on modifications set forth in section 1127 of the
Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on modifications set forth in
Article XVI of the Combined Disclosure Statement and Plan, the Debtors expressly reserve the
right to alter, amend or modify the Combined Disclosure Statement and Plan, one or more times,
before its substantial consummation.

                    II.       DEFINITIONS AND CONSTRUCTION OF TERMS

A.       Definitions

       As used herein, the following terms have the respective meanings specified below, unless
the context otherwise requires:

      1.       “503(b)(9) Claim” means any Claim against any of the Debtors under section
503(b)(9) of the Bankruptcy Code for the value of goods sold to the Debtors in the ordinary
course of business and received by the Debtors within twenty (20) days before the Filing Date.

      2.       “Additional GUC Recovery” means any and all commercial tort claims that may
be brought on behalf of the Debtors or their Estates and Avoidance Actions, and proceeds
thereof, not sold or otherwise transferred pursuant to the Sale Orders or waived or released
pursuant to the terms of this Plan or any other Final Order.

       3.      “Administrative and Priority Claim Reserve” means a reserve or escrow
established for the benefit of the Holders of Allowed Administrative Claims, Allowed Priority
Non-Tax Claims, and Allowed Priority Tax Claims, as further set forth in the Final DIP Order, in
the amount of $[●], which amount is estimated by the Debtors to be the full amount of such
Allowed Administrative Expense Claims, Allowed Priority Non-Tax Claims and Allowed
Priority Tax Claims and is subject to upward or downward adjustment by the Debtors, with the

2
  All capitalized terms not defined in this introduction shall have the same meanings set forth in Article II of the
Combined Disclosure Statement and Plan.



RLF1 22410699v.122491738v.1
               Case 19-11743-KG     Doc 549-1      Filed 01/07/20    Page 13 of 83



consent of the Prepetition Agent and the Committee, which consent shall not be unreasonably
withhelddisclosed in the Plan Supplement.

     4.       “Administrative Expense Bar Date” means, collectively,                 the   Initial
Administrative Expense Bar Date and the Final Administrative Expense Bar Date.

       5.      “Administrative Expense Claim” means any right to payment constituting
actual and necessary costs or expenses of administration of the Chapter 11 Cases under sections
503(b) and 507(a)(2) of the Bankruptcy Code including, without limitation, (a) any actual and
necessary costs and expenses of preserving the Estates, (b) 503(b)(9) Claims, and (c) any fees or
charges assessed against the Estates under section 1930 of chapter 123 of Title 28 of the United
States Code, but excluding Professional Claims.

       6.       “Administrative Expense Claim Objection Deadline” means the deadline set
forth in Article VI.B herein.

      7.       “Administrative Expense Request” means a request for payment of an
Administrative Expense Claim that is to be Filed in accordance with Article VI of the Combined
Disclosure Statement and Plan.

       8.      “Allowed” means any Claim that is not a Disputed Claim or a Disallowed Claim;
provided, however, that a Disputed Claim shall become an Allowed Claim to the extent (i) no
objection to such Claim has been interposed by the Claims Objection Deadline or such other
period fixed by the Bankruptcy Court, (ii) an objection to such Claim has been interposed, but
withdrawn or overruled by a Final Order and the Debtors have no right to object to such Claim
on other grounds, or (iii) the Bankruptcy Court enters a Final Order providing that such Claim is
an Allowed Claim.

      9.     “Asset Purchase Agreement” or “Asset Purchase Agreements” means, either
each of or collectively, (i) the Fairfield Asset Purchase Agreement, (ii) the Perkins Asset
Purchase Agreement; and (iii) the MC Asset Purchase Agreement.

      10.      “Assets” means all of the assets of the Debtors of any nature whatsoever,
including, without limitation, all property of the Estates pursuant to section 541 of the
Bankruptcy Code, Cash (including proceeds from the Sales), Causes of Action, accounts
receivable, tax refunds, claims of right, interests and property, real and personal, tangible and
intangible, and the proceeds of all of the foregoing.

      11.       “Auction” means the auction commenced on September 9, 2019 for the sale of
substantially all of the Debtors’ Assets.

      12.      “Avoidance Actions” means all avoidance and recovery actions or remedies that
may be brought on behalf of the Debtors or their Estates under the Bankruptcy Code or
applicable non-bankruptcy law, including actions or remedies under sections 544, 547, 548, 550,
551, 552, or 553 of the Bankruptcy Code.




                                               2
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1       Filed 01/07/20   Page 14 of 83



      13.     “Backup Bidder” means the qualified bidder(s) with the next highest or
otherwise best qualified bid or collection of qualified bids, to the Successful Bidder, as
determined by the Debtors in consultation with the Committee and the Prepetition Agent.

      14.     “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§101-
1532, as amended from time to time.

       15.      “Bankruptcy Court” or “Court” means the United States Bankruptcy Court for
the District of Delaware, having jurisdiction over the Chapter 11 Cases, or if such Court ceases
to exercise jurisdiction over the Chapter 11 Cases, such court or adjunct thereof that exercises
jurisdiction over the Chapter 11 Case in lieu of the United States Bankruptcy Court for the
District of Delaware.

        16.       “Bankruptcy Exception” has the meaning set forth in Article III.D.2 herein.

      17.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and any
Local Rules of the Bankruptcy Court, as amended from time to time.

     18.     “Bar Date” or “Bar Dates” means any one or more of the General Bar Date, the
Governmental Bar Date, and the Rejection Bar Date, as applicable.

      19.     “Bar Date Order” means the Order Establishing Bar Dates and Related
Procedures for Filing Proofs of Claim (Including for Administrative Expense Claim Arising
Under Section 503(b)(9) of the Bankruptcy Code) and Approving the Form and Matter of Notice
Thereof entered by the Court on October 2, 2019 [Docket No. 333].

       20.     “Bidding Procedures Order” means the Order (A) Approving Bidding
Procedures for Sale of Substantially all of the Debtors’ Assets, (B) Approving Stalking Horse
Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of Substantially all of the
Debtors’ Assets, (D) Approving Form and Manner of Notice of Sale, Auction and Sale Hearing,
(E) Approving Assumption and Assignment Procedures and (F) Granting Related Relief entered
by the Court on August 23, 2019 [Docket No. 141].

        21.      “Bill Consolidators” means the three third-party providers utilized by the
Debtors to manage and pay bills and invoices from certain utility providers on account of various
utility services.

        22.       “Borrower” or “Borrowers” means P&MC and MCPS.

      23.      “Business Day” means any day other than a Saturday, Sunday or any other day
on which commercial banks in New York, New York are required or authorized to close by law
or executive order.

       24.      “California Business Assets” means the assets of the Debtors primarily used in,
held for use in, or necessary for the operation of the manufacturing and storage facility located in
Corona, California used for producing and supplying pies and other bakery products.



                                                  3
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1      Filed 01/07/20   Page 15 of 83



      25.         “Cash” means legal tender of the United States of America and equivalents
thereof.

       26.     “Causes of Action” means all Claims and all other claims, actions, causes of
action, choses in action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,
damages, judgments, third-party claims, counterclaims, and crossclaims, whether arising under
the Bankruptcy Code or other federal or state law, or based in equity, including, but not limited
to, under the Bankruptcy Code, whether direct, indirect, derivative, or otherwise and whether
asserted or unasserted, and any and all commercial tort claims against any party.

      27.      “Chapter 11 Cases” means the procedurally consolidated cases under chapter 11
of the Bankruptcy Code commenced by the Debtors, styled as Perkins & Marie Callender’s,
LLC, et al., under Case No. 19-11743 (KG), currently pending in the Bankruptcy Court.

       28.     “Chubb Collateral” means any and all collateral, security, funds, and/or other
assets provided by or on behalf of the Debtors (or any of their predecessors or successors) to the
Chubb Companies to secure the Debtors’ obligations under the Chubb Insurance Program and all
proceeds thereof including, but not limited to, any credits and any letter(s) of credit and all
proceeds thereof, including any Prepetition Letters of Credit issued to the Chubb Companies and
all proceeds thereof.

      29.    “Chubb Companies” means ACE American Insurance Company, Federal
Insurance Company, ESIS, Inc. and any predecessors and/or affiliates thereof.

       30.     “Chubb Insurance Program” means all insurance policies that have been issued
at any time by any of the Chubb Companies to provide coverage to any of the Debtors (or their
predecessors) and all agreements, documents or instruments relating thereto.

        31.       28.“Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy
Code.

        32.       29.“Claims and Noticing Agent” means Kurtzman Carson Consultants LLC.

        33.       “Claims Objection Deadline” means:

                “Claims Objection Deadline” means the earlier (a) as to General Unsecured
Claims, the later of (i) one hundred eighty (180) days as to General Unsecured Claims, and one-
hundred twenty (120) days as to other Claims after the later of (1) the Effective Date or and (2)
the date of filing of the applicable Claim, or and (ii) such later date as may be later approved by
the Bankruptcy Court; and

               30.(b) as to other Claims, the earlier of (i) the later of (1) one-hundred twenty
(120) days after the later of (x) the Effective Date and (y) the date of filing of the applicable
Claim, and (2) such date as may be later approved by the Bankruptcy Court and (ii) the date that
all of the Chapter 11 Cases are closed;



                                                 4
RLF1 22410699v.122491738v.1
               Case 19-11743-KG        Doc 549-1      Filed 01/07/20    Page 16 of 83



              provided that, for Administrative Expense Claims, such deadline shall be the
Administrative Expense Claim Objection Deadline.

       34.     31.“Class” means any group of substantially similar Claims or Equity Interests
classified by the Combined Disclosure Statement and Plan pursuant to sections 1122 and
1123(a)(1) of the Bankruptcy Code.

        35.       32.“Clerk” means the clerk of the Bankruptcy Court.

        36.       33.“C.O.D. Income” has the meaning set forth in Article III.D.2 herein.

       37.     34.“Combined Disclosure Statement and Plan” means this combined
disclosure statement and chapter 11 plan of liquidation including, without limitation, the Plan
Supplement, all exhibits, supplements, appendices and schedules hereto, either in their present
form or as the same may be altered, amended or modified from time to time in accordance with
the terms hereof.

      38.      35.“Committee” means the Official Committee of Unsecured Creditors
appointed by the United States Trustee on August 14, 2019 [Docket No. 97].

      39.       36.“Committee Support Letter” means that certain letter from the Committee
expressing its support for the Combined Disclosure Statement and Plan and urging the holders of
Class 4 claims to vote in favor of the Combined Disclosure Statement and Plan. A copy of the
Committee Support Letter is attached to this Combined Disclosure Statement and Plan as
Exhibit B.

       40.     37.“Conditional Approval and Procedures Order” has the meaning set forth in
Article V.A.1 herein.

        41.       38.“Confirmation Notice” has the meaning set forth in Article V.A.8 herein.

      42.      39.“Confirmation Date” means the date on which the Confirmation Order is
entered on the Docket.

      43.       40.“Confirmation Hearing” means the hearing held by the Bankruptcy Court to
consider (i) final approval of the Combined Disclosure Statement and Plan as providing adequate
information pursuant to section 1125 of the Bankruptcy Code and (ii) confirmation of the
Combined Disclosure Statement and Plan pursuant to section 1129 of the Bankruptcy Code, as
such hearing may be adjourned or continued from time to time.

      44.    41.“Confirmation Order” means the Order of the Bankruptcy Court confirming
the Combined Disclosure Statement and Plan pursuant to section 1129 of the Bankruptcy Code.

      45.         42.“Creditor” means any Person that is the Holder of a Claim against any of the
Debtors.




                                                  5
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1      Filed 01/07/20   Page 17 of 83



       46.      43.“Critical Vendors” means certain vendors, suppliers, service providers, and
similar entities that provided goods or services critical to the ongoing operation of the Debtors’
business.

        47.       44.“Critical Vendor Claims” the claims of the Critical Vendors.

    48.      45.“Debtors” means, collectively, P&MC, MCPS, P&MC Holding, PMCI, MC,
MCID, Wilshire, FIV, Real Estate Holding and P&MC’s Holding Corp.

       49.      46.“Deficiency Claims” means any and all Claims arising under the Prepetition
Credit Facility held by the Prepetition Secured Parties that are not paid in Cash under Class 1 of
the Plan.

      50.      47.“Deficiency Threshold Trigger” means the instance in which Holders of
Allowed Deficiency Claims shall be entitled to share Pro Rata with Holders of General
Unsecured Claims (that are not Holders of Allowed Deficiency Claims) in Distributions of
recoveries for Holders of all Allowed General Unsecured Claims, which shall occur at such time
as the Holders of Allowed General Unsecured Claims (that are not Holders of Allowed
Deficiency Claims) have received a percentage of Cash recovery in respect of their Allowed
General Unsecured Claims equal to the percentage of Cash recovery received by the Prepetition
Secured Parties in respect of the full aggregate amount of the their Allowed Prepetition Secured
ClaimsObligations. Upon the occurrence of the Deficiency Threshold Trigger, the Holders of
Allowed Deficiency Claims shall share ratably with the Holders of all other Allowed General
Unsecured Claims in any further Class 4 Distributions.

     51.      48.“DIP Agent” means Bank of America, N.A., as administrative agent under the
DIP Credit Agreement.

      52.     49.“DIP Credit Agreement” means that Superpriority Secured Debtor-in-
Possession Credit Agreement, dated as of August 7, 2019, by and between the Debtors, the DIP
Agent, and the DIP Lenders, as the same may have been further amended, modified, ratified,
extended, renewed, restated or replaced.

       53.     50.“DIP Credit Agreement Claims” means those Claims arising under or
related to the DIP Credit Agreement and which were indefeasibly paid in full at the closing of
the Sales pursuant to terms of the Sale Orders.

       54.       51.“DIP Documents” means the DIP Credit Agreement, the other “Loan
Documents” as described in the DIP Credit Agreement and any other agreements and documents
related thereto.

       55.      52.“DIP Facility” means the financing facility provided to the Debtors pursuant
to the terms of the DIP Credit Agreement and the DIP Financing Order.

      56.      53.“DIP Financing Order” means the Court’s Final Order (I) Approving
Postpetition Financing, (II) Authorizing the Use of Cash Collateral, (III) Granting Liens and
Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection, and
(V) Modifying Automatic Stay [Docket No. 241], entered on September 11, 2019.
                                                 6
RLF1 22410699v.122491738v.1
               Case 19-11743-KG        Doc 549-1      Filed 01/07/20   Page 18 of 83



     57.      54.“DIP Lenders” means the banks and other financial institutions party to the
DIP Credit Agreement from time to time, in their capacities as lenders thereunder.

      58.      55.“DIP Motion” means the Debtors’ Motion for Interim and Final Orders (I)
Authorizing Debtors to Obtain Postpetition Financing and to Use Cash Collateral; (II) Granting
Priming Liens and Providing Super Priority Claims; (III) Granting Adequate Protection to
Prepetition Secured Parties; and (IV) Prescribing the Form and Manner of Notice and Setting
Time for the Final Hearing [Docket No. 13], filed on August 5, 2019.

       59.     56.“Disallowed” means any Claim or any portion thereof that (i) has been
disallowed by a Final Order, (ii) is Scheduled as zero or as contingent, disputed or unliquidated
and as to which no proof of claim or Administrative Expense Request has been timely Filed or
deemed timely Filed with the Bankruptcy Court pursuant to either the Bankruptcy Code or any
Final Order or otherwise deemed timely Filed under applicable law or the Combined Disclosure
Statement and Plan, (iii) is not Scheduled and as to which no proof of claim or Administrative
Expense Request has been timely Filed or deemed timely Filed with the Bankruptcy Court
pursuant to either the Bankruptcy Code or any Order or otherwise deemed timely Filed under
applicable law or the Combined Disclosure Statement and Plan, (iv) has been withdrawn by
agreement of the Debtors and the Holder thereof or (v) has been withdrawn by the Holder
thereof.

       60.     57.“Disputed” means any Claim or any portion thereof that (i) has not been
Scheduled by the Debtors or has been Scheduled as unknown, contingent, unliquidated, disputed
or at zero, whether or not such Claim is the subject of a proof of Claim, (ii) is the subject of a
proof of Claim that differs in nature, amount or priority from the Schedules (except to the extent
that the Plan Administrator elects, in its discretion, to treat the Claim asserted in such proof of
Claim as an Allowed Claim) or (iii) is the subject of an objection interposed by the Claims
Objection Deadline or such other time period fixed by the Bankruptcy Court, which has not been
withdrawn or overruled by a Final Order; provided, however, that a Claim shall not be a
Disputed Claim to the extent it becomes an Allowed Claim or Disallowed Claim.

        61.       58.“Disregarded Debtors” has the meaning set forth in Article III.D.2 herein.

        62.       59.“Distribution” means any distribution to the Holders of Allowed Claims.

      63.     60.“Distribution Date” means any date on which a Distributions is made to
Holders of Allowed Claims under this Combined Disclosure Statement and Plan, or as otherwise
agreed. The first Distributions shall occur on or as soon as practicable after the Effective Date or
as otherwise agreed by the Post-Effective Date Debtors, the Committee, the Prepetition Agent,
and the Plan Administrator, as applicable. To the extent subsequent Distributions are necessary,
such subsequent Distributions shall occur as soon after the first Distribution Date as the Plan
Administrator shall determine in accordance with the Plan Administrator Agreement.

        64.       61.“Docket” means the docket in the Chapter 11 Cases maintained by the Clerk.

     65.    62.“Effective Date” means the date established pursuant to Article XIV of the
Combined Disclosure Statement and Plan.

                                                  7
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1       Filed 01/07/20    Page 19 of 83



        66.       63.“Entity” means an entity as defined in section 101(15) of the Bankruptcy
Code.

       67.       64.“Equity Interests” means all equity interests in the Debtors including, but not
limited to, all issued, unissued, authorized or outstanding shares or membership interests together
with any warrants, options or contract rights to purchase or acquire such interests at any time.

      68.     65.“Estates” means the estates of the Debtors created upon the commencement of
the Chapter 11 Cases pursuant to section 541 of the Bankruptcy Code.

       69.      66.“Exculpated Parties” means the following Entities, each in their respective
capacities as such, (a) the Debtors; (b) the Post-Effective Date Debtors; (c) the Committee; and
(d) the Related Parties of each of the foregoing in each case as to the Persons and entities in this
clause (d) to the extent such Person or Entity is a fiduciary of any estate.

       70.     67.“Executory Contract” means any executory contract or unexpired lease as of
the Filing Date between the Debtors and any other Person or Entity.

        71.       68.“FATCA” has the meaning set forth in Article III.D.4 herein.

      72.      69.“Fairfield Asset Purchase Agreement” means that certain asset purchase
agreement, dated as of September 10, 2019, by and among Fairfield Gourmet Food Corp., as
buyer, and the Debtors, as sellers, and as further amended, restated, supplemented, and otherwise
modified from time to time.

      73.      70.“File”, “Filed”, or “Filing” means file, filed, or filing with the Bankruptcy
Court in the Chapter 11 Cases.

        74.       71.“Filing Date” means August 5, 2019.

        75.      72.“Final Administrative Expense Bar Date” means the first Business Day that
is thirty (30) calendar days after the Effective Date , which is the deadline for Filing requests for
allowance and payment of Administrative Expense Claims arising in the time period between
November 4, 2019 and the Effective Date.

       76.   73.“Final DIP Hearing” means the hearing held before the Bankruptcy Court on
September 11, 2019 to determine whether to grant the relief requested in the DIP Motion on a
final basis.

       77.     74.“Final Order” means an Order of the Bankruptcy Court or a Court of
competent jurisdiction to hear appeals from the Bankruptcy Court, that has not been reversed,
stayed, modified or amended and as to which the time to appeal, to petition for certiorari, or to
move for reargument or rehearing has expired and as to which no appeal, petition for certiorari,
or other proceedings for reargument or rehearing shall then be pending.

     78.      75.“First Day Declaration” means the Declaration of Jeffrey D. Warne in
Support of Debtors’ Chapter 11 Petitions and First Day Motions [Docket No. 14].


                                                  8
RLF1 22410699v.122491738v.1
               Case 19-11743-KG        Doc 549-1      Filed 01/07/20   Page 20 of 83



      79.      76.“First Forbearance Agreement” means that certain forbearance agreement,
dated as of December 17, 2018 between the Prepetition Credit Parties and the Prepetition
Secured Parties.

      80.     77.“First Rejection Motion” means the Debtors’ First Omnibus Motion for an
Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real Property
Nunc Pro Tunc to the Petition Date, (II) Authorizing Abandonment of Certain Property in
Connection Therewith and (III) Granting Relief [Docket No. 40], Filed on August 5, 2019.

        81.       78.“FIV” means FIV, LLC.

      82.         79.“Foxtail” means the Debtors’ Foxtail Foods bakery goods manufacturing
operations.

      83.     80.“General Bar Date” means November 4, 2019 at 5:00 p.m. (prevailing
Eastern Time), as stated in the Notice of Deadline for Filing Proofs of Claim, Including for
Claims Asserted Under Section 503(b)(9) of the Bankruptcy Code, filed on October 2, 2019
[Docket No. 334].

       84.     81.“General Unsecured Claim” means any Claim against the Debtors that arose
or is deemed by the Bankruptcy Code or Bankruptcy Court, as the case may be, to have arisen
before the Filing Date and that is not an Administrative Expense Claim, Priority Tax Claim,
Priority Non-Tax Claim, Intercompany Claim, Prepetition Secured Claim or Other Secured
Claim, but which includes any claim arising from the rejection of an Executory Contract.

      85.     82.“Global Resolution” means the settlement agreed to by the Settlement Parties,
which settlement was initially embodied in paragraph 47 of the DIP Financing Order and is now
embodied in this Combined Disclosure Statement and Plan, pursuant to section 1123 of the
Bankruptcy Code and Rule 9019 of the Bankruptcy Rules.

      86.     83.“Governmental Unit” shall have the meaning set forth in section 101(27) of
the Bankruptcy Code.

      87.    84.“Governmental Bar Date” means February 3, 2020, which is the deadline for
Governmental Units to file proofs of claim on account of pre-petition Claims against any of the
Debtors.

        88.       85.“GUC Fixed Recovery” means $800,000.00.

       89.      86.“GUC Percentage Recovery” means $1,060,000, which amount was
calculated as set forth in the Final DIP Order, and confirmed by the Debtors, the Committee and
the Prepetition Agent.

      90.     87.“GUC Plan Consideration” means the GUC Fixed Recovery, the GUC
Percentage Recovery and Additional GUC Recovery, less the Plan Administrator GUC Reserve.

        91.       88.“Holder” means the beneficial holder of any Claim or Equity Interest.


                                                  9
RLF1 22410699v.122491738v.1
               Case 19-11743-KG         Doc 549-1        Filed 01/07/20     Page 21 of 83



        92.       89.“Houlihan” means Houlihan Lokey Capital, Inc.

      93.      90.“Huddle House Asset Purchase Agreement” means that certain asset
purchase agreement, dated as of September 10, 2019, by and among Huddle House, Inc., as
buyer, and the Debtors, as sellers, and as further amended, restated, supplemented, and otherwise
modified from time to time.

      94.     91.“Initial Administrative Expense Bar Date” means December 17, 2019 at
4:00 p.m. (prevailing Eastern Time), as stated in the Confirmation Notice filed on November 7,
2019 [Docket No. 417], which is the deadline for Filing requests for allowance and payment of
Administrative Expense Claims arising in the time period between the Petition Date and
November 4, 2019.

        95.       92.“Initial IOIs” means initial, non-binding indications of interest.

       96.     93.“Initial Plan Administrator GUC Reserve” means, as more fully described
in the Plan Administrator Agreement, the Cash transferred to the Post-Effective Date Debtors on
the Effective Date to fund the Plan Administrator GUC Activities, which shall be funded from
the GUC Plan Consideration and which such amount shall be reasonably determined by the
Committee, in consultation with the Debtors.

        97.       94.“Insolvency Exception” has the meaning set forth in Article III.D.2 herein.

        98.       95.“Intercompany Claim” means any Claim by a Debtor against another Debtor.

      99.      96.“Interested Parties” means the approximately 120 potential strategic and
financial acquirers of the Debtors’ Assets.

       100.   97.“Interim Compensation Order” means the Order Establishing Procedures
for Interim Compensation and Reimbursement of Professionals [Docket No. 223].

        101.      98.“IRC” has the meaning set forth in Article III.D.1 herein.

        102.      99.“IRS” has the meaning set forth in Article III.D.1 herein.

        103.      100.“KCC” means Kurtzman Carson Consultants LLC.

      104.   101.“KEIP Motion” means Motion of the Debtors for Entry of an Order
Approving the Debtors’ Key Employee Incentive Plan [Docket No. 94]3 filed on August 13,
2019.

        105.      102.“MC” means MC Wholesalers, LLC.




3
  The KEIP Motion was filed under seal at docket no. 94. A redacted version of the KEIP Motion was filed at
docket no. 93.

                                                    10
RLF1 22410699v.122491738v.1
               Case 19-11743-KG        Doc 549-1       Filed 01/07/20   Page 22 of 83



      106.     103.“MC Business Assets” means the assets of the Debtors primarily used in,
held for use in, or necessary for the franchise, ownership and operation of “Marie Callender’s”
branded family dining restaurants and bakeries.

      107.     104.“MC Asset Purchase Agreement” means that certain asset purchase
agreement, dated as of August 21, 2019, by and among Marie Callenders, Inc., as buyer, and the
Debtors, as sellers, as amended by that certain Letter Amendment, dated as of September 10,
2019, and as further amended, restated, supplemented, and otherwise modified from time to time.

        108.      105.“MCID” means MCID, Inc.

        109.      106.“MCPS” means Marie Callender Pie Shops, LLC.

        110.      107.“Non-U.S. Holder” has the meaning set forth in Article III.D.1 herein.

       111.     108.“Ohio Business Assets” means the assets of the Debtors primarily used in,
held for use in, or necessary for the operation of the manufacturing and storage facility located in
Fairfield, Ohio used for producing and supplying pies and other bakery products.

        112.      109.“OID” has the meaning set forth in Article III.D.3.e herein.

      113.        110.“Order” means an order or judgment of the Bankruptcy Court as entered on
the Docket.

       114.     111.“Other Secured Claims” means any Claim that is secured by any Assets
other than a Claim in Class 1 (Prepetition Secured Party Secured Claims); provided, however,
that, for the avoidance of doubt, Other Secured Claims do not include any Claims secured by
Assets arising under or relating to the Prepetition Credit Agreement and/or the Prepetition Credit
Facility, which, other than the Remaining Prepetition Secured Claims, have been paid in full
from the proceeds of the Sales as set forth in the Sale Orders.

        115.      112.“P&MC” means Perkins & Marie Callender’s, LLC.

        116.      113.“P&MC Holding” means Perkins & Marie Callender’s Holding, LLC.

       117.    114.“Perkins Asset Purchase Agreement” means that certain asset purchase
agreement, dated as of August 2, 2019, by and among Perkins Group LLC, as buyer, and the
Debtors, as sellers, and as further amended, restated, supplemented, and otherwise modified from
time to time.

       118.     115.“Perkins Business Assets” means the assets of the Debtors primarily used
in, held for use in, or necessary for the franchise, ownership and operation of “Perkins” branded
family dining restaurants and bakeries.

     119.    116.“Person” shall have the meaning set forth in section 101(41) of the
Bankruptcy Code.



                                                  11
RLF1 22410699v.122491738v.1
               Case 19-11743-KG     Doc 549-1       Filed 01/07/20   Page 23 of 83



       120.     117.“Plan Administrator” means the person appointed pursuant to Article IX of
the Combined Disclosure Statement and Plan. The Debtors may elect have elected at the request
of the Committee or the Prepetition Agent to have the GUC Plan Consideration funded into a
liquidating trust for the benefit of the Holders of Allowed Class 4 General Unsecured Claims as
opposed to being administered by the Plan Administrator, in which event, and the identity of the
liquidating trustee (who shall be has been elected by the Committee) (the “Liquidating
Trustee”) and the form of the Liquidating Trust Agreement shall be has been included with the
Plan Supplement. If such election occurs by the Debtors at the request of the Committee or the
Prepetition Agent, then the The Debtors and the Prepetition Agent shall select have selected the
Plan Administrator under the Plan who shall have the powers set forth in the Plan for all matters
under the Plan assigned to the Plan Administrator other than with respect to the matters set forth
in the Liquidating Trust Agreement with respect to the GUC Plan Consideration and the
administration (including but not limited to allowance and objections) of Class 4 General
Unsecured Claims. If such an election occurs, the The references in Article IX to the Plan
Administrator herein shall automatically be deemed to apply to the Plan Administrator or the
Liquidating Trustee, as applicable.

      121.    118.“Plan Administrator Agreement” means the agreement between the
Debtors and the Plan Administrator, in a form as consented to by the Committee and the
Prepetition Agent (which consent shall not be unreasonably withheld, conditioned or delayed), as
the same may be amended from time to time in accordance with its terms, filed as part of the
Plan Supplement and approved pursuant to the Confirmation Order.

      122.     119.“Plan Administrator GUC Activities” means those activities performed by
the Plan Administrator, or its designees, related to General Unsecured Claims (excluding
Deficiency Claims), including administering General Unsecured Claims (excluding Deficiency
Claims), making Distribution to Holders of General Unsecured Claims (excluding Deficiency
Claims) in accordance with the terms of this Combined Disclosure Statement and Plan, and
pursuing activities meant to maximize the GUC Plan Consideration, as more fully set forth in the
Plan Administrator Agreement.

    123.    120.“Plan Administrator GUC Reserve” means the Initial Plan Administrator
GUC Reserve and the Supplemental Plan Administrator GUC Reserve, if any.

       124.    121.“Plan Administrator Other Reserve” means, as more fully described in the
Plan Administrator Agreement, the Cash transferred to the Post-Effective Date Debtors on the
Effective Date to fund the fees and costs associated with winding-down the Estates, including
any compensation owed to the Plan Administrator, which amount shall be reasonably determined
by the Debtors, with the consent of the Prepetition Agent and the Committee (which consent
shall not be unreasonably withheld, conditioned or delayed); such amount shall be funded as part
of the Wind Down Fund from Assets other than the GUC Plan Consideration.

      125.    122.“Plan Supplement” means (i) the form of the Plan Administrator
Agreement, (ii) the identification of the Plan Administrator and, if the Plan Administrator is
deemed an “insider”, as defined pursuant to section 101(31) of the Bankruptcy Code, the
material terms of its compensation, (iii) the amount of the Wind Down Fund (including the
amount in each of the Wind Down Sub Accounts and such other component amounts), (iv) the

                                               12
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20   Page 24 of 83



amount of the Allowed Remaining Prepetition Secured Claim and (v) any other documents,
agreements, schedules, and exhibits, specified herein, to be filed with the Bankruptcy Court no
later than seven (7) days prior to the Voting Deadline, unless otherwise provided herein;
provided that the Debtors may amend such Plan Supplement at any time prior to the Effective
Date subject to sections 1122, 1123, and 1127 of the Bankruptcy Code.

        126.      123.“PMCI” means PMCI Promotions LLC.

       127.    124.“Post-Effective Date Debtors” means the Debtors, from and after the
Effective Date.

      128.    125.“Prepetition Agent” means Bank of America, N.A., as administrative agent
under the Prepetition Credit Agreement.

       129.    126.“Prepetition Credit Agreement” means that certain Credit Agreement dated
as of June 26, 2015 (as amended, restated, supplemented or otherwise modified from time to
time), by and among the Borrowers, as borrowers, the guarantors party thereto, the lenders party
thereto, and Bank of America, N.A., in its capacity as administrative and letter of credit issuer.

      130.     127.“Prepetition Credit Facility” means the credit facilities under the
Prepetition Credit Agreement.

     131.         128.“Prepetition Credit Parties” means the Prepetition Guarantors and the
Borrowers.

     132.     129.“Prepetition Guarantors” means PMCI Promotions LLC, MCPS, MC
Wholesalers, LLC, MCID, Inc., Wilshire Beverage, Inc., and FIV, LLC.

       133.     130.“Prepetition Lenders” means the banks and other financial institutions party
to the Prepetition Credit Agreement from time to time, in their capacities as lenders thereunder,
including without limitation their successors and assigns.

       134.     131.“Prepetition Letters of Credit” shall have the meaning set forth in section
I.A.3.a III.A.3.a herein.

       135.     132.“Prepetition Secured Claims” means any and all Secured Claims held by
the Prepetition Secured Parties arising under or relating to the Prepetition Credit Agreement and
the Prepetition Credit Facility.

       136.     133.“Prepetition Secured Obligations” means any and all obligations owed to
the Prepetition Secured Parties arising under or relating to the Prepetition Credit Agreement and
the Prepetition Credit Facility.

       137.  134.“Prepetition Secured Parties” means the Prepetition Agent, the Prepetition
Lenders and Bank of America, N.A., in its capacity as letter of credit issuer under the Prepetition
Credit Agreement.



                                                13
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1      Filed 01/07/20   Page 25 of 83



      138.    135.“Priority Non-Tax Claim” means a Claim that is accorded priority in right
of payment under section 507 of the Bankruptcy Code, other than a Priority Tax Claim or an
Administrative Expense Claim.

      139.     136.“Priority Tax Claim” means a Claim that is entitled to priority under section
507(a)(8) of the Bankruptcy Code.

      140.    137.“Professional” means any professional person employed in the Chapter 11
Cases pursuant to section 327, 328 or 1103 of the Bankruptcy Code pursuant to an Order of the
Bankruptcy Court and to be compensated for services rendered pursuant to sections 327, 328,
329, 330, or 331 of the Bankruptcy Code. The term “Professional” does not include any
ordinary course professionals that were retained and compensated pursuant to the Order
Authorizing Employment and Compensation of Professionals Utilized in Ordinary Course of
Business, Effective Nunc Pro Tunc to the Petition Date [Docket No. 350], entered on October
10, 2019.

       141.    138.“Professional Claims” means all Claims under sections 330, 331, 503, or
1103 of the Bankruptcy Code for compensation and reimbursement of expenses by Professionals
to the extent Allowed by the Bankruptcy Court.

       142.    139.“Professional Claims Objection Deadline” has the meaning set forth in
Article VI.E hereof.

       143.    140.“Professional Fee Reserve” means those reserves and/or escrows
established pursuant to the Final DIP Order, the Sale Orders or otherwise that will provide for
payment in full of all Allowed Professional Claims, all such amounts and escrows to be subject
to the consent of the Committee and the Prepetition Agent, which consent shall not be
unreasonably withheld; for the avoidance of doubt, (i) to the extent that the Professional Fee
Reserve is not sufficient to satisfy in full all Allowed Professional Claims, such Allowed Claims
shall nevertheless be paid in full in Cash from such other available surplus Cash in the Wind
Down Fund, and (ii) any fees and expenses by Professionals in connection with preparing fee
applications shall be paid from the Professional Fee Reserve.

       144.    141.“Pro Rata” means the proportion that an Allowed Claim in a particular Class
bears to the aggregate amount of Allowed Claims in that Class or to the aggregate amount of
relevant Claims, as indicated by the context.

        145.      142.“Real Estate Holding” means P&MC’s Real Estate Holding LLC.

       146.     143.“Regions Security Deposit” shall have the meaning set forth in section I.C.1
III.C.1 herein.

       147.     144.“Rejection Bar Date” means the deadline to file a proof of claim for
damages relating to the rejection of an Executory Contract (including any unexpired lease),
which, pursuant to the Bar Date Order, is the later of (a) the General Bar Date or (b) unless
otherwise agreed to by the Debtors or Plan Administrator, as applicable, twenty-one (21) days
after service of any Order authorizing the rejection of such contract or lease.

                                               14
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20    Page 26 of 83



      148.     145.“Related Parties” means, with respect to any Person or Entity, such Person’s
or Entity’s current and former direct or indirect subsidiaries and affiliates and each of their
respective current and former stockholders, members, limited partners, general partners, equity
holders, directors, managers, officers, employees, agents, designees, attorneys, financial
advisors, investment bankers, accountants, and other professionals or representatives.

       149.    146.“Released Parties” means the following Entities, each in their capacity as
such, (a) the Debtors; (b) the DIP Agent; (cb) the DIP Lenders; (dc) the Prepetition Agent; (ed)
the other Prepetition Secured Parties; (fe) the Committee; and (f) the Related Parties of the
foregoing and of the Debtors.

       150.     147.“Releasing Parties” means the following Entities, each in their respective
capacities as such, (a) the Debtors; (b) the DIP Agent; (c) the DIP Lenders; (d) the Prepetition
Agent; (e) the other Prepetition Secured Parties; (f) the Committee; (g) each Holder of a Claim
that (x) votes to accept the Plan or (y) either (I) abstains from voting or (II) votes to reject the
Plan and, in the case of either (I) or (II), does not opt out of the voluntary release contained in
Section XII.C hereof by checking the opt out box on the ballot, and returning it in accordance
with the instructions set forth thereon, indicating that they opt not to grant the releases provided
in the Plan; (h) each Holder of a Claim that is deemed to accept the Plan or otherwise unimpaired
under the Plan; (i) each Holder of an Equity Interest that does not elect to opt out of the
voluntary release contained in Section XII.C hereof by timely filing an objection to such
releaseWayzata Opportunities Fund II, L.P. and Wayzata Opportunities Fund Offshore II, L.P.;
and (j) the Related Parties of the foregoing but only to the extent such Related Party would be
obligated to release under principles of agency if it were so directed by the applicable Person or
Entity in clauses (a) through (i).

       151.    148.“Remaining Estate Assets” means any Assets, including Cash, that are
property of the Estates (including, for the avoidance of doubt, any Assets or Cash that constitute
“Excluded Assets”, as defined in the applicable Asset Purchase Agreements) on the Effective
Date, including any such property that may be reduced to Cash, that remains after the funding of
the Wind Down Fund; for the avoidance of doubt, (a) the Remaining Estate Assets shall include
(i) the Residual Secured Cash, (ii) any refunds or repayments that the Post-Effective Date
Debtors receive with respect to the Prepetition Letters of Credit, (iii) any remaining Cash from
the Regions Security Deposit and (b) the Remaining Estate Assets shall exclude the GUC Plan
Consideration and any funds remaining in the Plan Administrator GUC Reserve as of the closing
of the Chapter 11 Cases.

       152.    149.“Remaining Prepetition Secured Claims” means the balance of the
Prepetition Secured Claims, of approximately $89,000,000, that remains outstanding after the
Prepetition Agent received $26,200,000, for the benefit of the Prepetition Secured Parties, from
the proceeds of the Sales upon such closings.

       153.   150.“Required Prepetition Secured Lenders” means Prepetition Lenders
holding more than fifty percent (50%) of the Total Credit Exposure (as defined in the Prepetition
Credit Agreement) of all Prepetition Lenders.



                                                15
RLF1 22410699v.122491738v.1
               Case 19-11743-KG    Doc 549-1       Filed 01/07/20   Page 27 of 83



       154.     151.“Residual Secured Cash” means any and all Cash that remains in the Wind
Down Fund (excluding the Plan Administrator GUC Reserve and the GUC Plan Consideration)
after all Distributions have been paid to the Holders of Allowed Claims (other than General
Unsecured Claims) or otherwise as set forth herein, and all related expenses (other than those
relating to the administration of General Unsecured Claims), have been paid as provided herein
and in, and as may be limited by, the Plan Administrator Agreement.

      155.    152.“Sale” or “Sales” means, either each of or collectively, (i) the sale of the
Perkins Business Assets pursuant to the Huddle House Asset Purchase Agreement; (ii) the sale of
the Ohio Business Assets pursuant to the Fairfield Asset Purchase Agreement; and (iii) the sale
of the MC Business Assets and the California Business Assets pursuant to the MC Purchase
Agreement.

       156.    153.“Sale Motion” means the Debtors’ Motion for Entry of Orders (I)(A)
Approving Bidding Procedures for Sale of Substantially All of the Debtors’ Assets, (B)
Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and Hearing to Approve,
Sale of Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of Notice of
Sale, Auction, and Sale Hearing, (E) Approving Assumption and Assignment Procedures and (F)
Granting Related Relief [Docket No. 33], filed on August 5, 2019.

      157.     154.“Sale Motion Supplement” means the Supplement to Motion of Debtors for
entry of Orders (I)(A) Approving Bidding Procedures for Sale of Substantially All of the
Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and
Hearing to Approve, Sale of Substantially all of the Debtors’ Assets, (D) Approving Form and
Manner of Notice of Sale, Auction and Sale Hearing, (E) Approving Assumption and
Assignment Procedures and (F) Granting Related Relief; and (II)(A) Approving Sale of
Substantially all of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests and
Encumbrances, (B) Approving Assumption and Assignment of Executory Contracts and
Unexpired Leases and (C) Granting Related Relief [Docket No. 118], filed on August 21, 2019.

        158.   155.“Sale Orders” means, collectively, (i) the Order (A) Approving and
Authorizing Sale of Substantially All of the Debtors’ Perkins Business Assets Free and Clear of
All Liens, Claims, Encumbrances and Other Interests, (B) Approving the Assumption and
Assignment of Certain Executory Contracts and Unexpired Leases Related Thereto, and (C)
Granting Related Relief [Docket No. 306], filed on September 18, 2019; (ii) the Order (A)
Approving and Authorizing Sale of Substantially All of the Debtors’ Ohio Business Assets Free
and Clear of All Liens, Claims, Encumbrances and Other Interests, (B) Approving the
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases Related
Thereto, and (C) Granting Related Relief [Docket No. 303], filed on September 18, 2019; and
(iii) the Order (A) Approving and Authorizing Sale of Substantially All of the Debtors’ MC
Business Assets and California Business Assets Free and Clear of All Liens, Claims,
Encumbrances and Other Interests, (B) Approving the Assumption and Assignment of Certain
Executory Contracts and Unexpired Leases Related Thereto, and (C) Granting Related Relief
[Docket No. 304], filed on September 18, 2019.




                                              16
RLF1 22410699v.122491738v.1
               Case 19-11743-KG        Doc 549-1      Filed 01/07/20   Page 28 of 83



      159.     156.“Second Forbearance Agreement” means that certain forbearance
agreement, dated as of March 21, 2019 between the Prepetition Credit Parties and the Prepetition
Secured Parties.

      160.    157.“Second Rejection Motion” means the Debtors’ Second Omnibus Motion
for an Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
Property Nunc Pro Tunc to the Petition Date, (II) Authorizing Abandonment of Certain Property
in Connection Therewith and (III) Granting Relief [Docket No. 78], Filed on August 7, 2019.

      161.     158.“Schedules” means the schedules of assets and liabilities and the statement
of financial affairs Filed by each of the Debtors on September 6, 2019, and any and all
amendments and modifications thereto.

       162.     159.“Settlement Parties” means the Debtors, the DIP Agent, the DIP Lenders,
the Prepetition Agent, the Prepetition Lenders, and the Committee.

       163.     160.“Shippers and Warehousemen” means a complex network of common
vendors, suppliers, carriers, warehousemen, transportation service provides, and other related
parties relied upon by the Debtors.

     164.    161.“Shippers and Warehousemen Claims” means the claims of the Shippers
and Warehousemen.

        165.      162.“Successful Bidder” means the prevailing bidder.

        166.   163.“Supplemental Plan Administrator GUC Reserve” means any additional
post-Effective Date amounts (if any) that the Plan Administrator determines, in accordance with
the Plan Administrator Agreement, are necessary to fund additional costs and expenses of the
Plan Administrator, solely as it relates to the Plan Administrator GUC Activities, in excess of the
Initial Plan Administrator GUC Reserve, which amounts shall be funded from the GUC Plan
Consideration.

        167.      164.“Tax Code” means the Internal Revenue Code of 1986, as amended.

        168.      165.“Treasury Regulations” has the meaning set forth in Article III.D.1 herein.

      169.      166.“United States Trustee” means the Office of the United States Trustee for
the District of Delaware.

      170.    167.“Unclaimed Distribution” means a Distribution that is not claimed by a
Holder of an Allowed Claim on or prior to the Unclaimed Distribution Deadline.

      171.     168.“Unclaimed Distribution Deadline” means ninety (90) days from the date
the Plan Administrator makes a Distribution of Cash or other property under the Combined
Disclosure Statement and Plan to a Holder of an Allowed Claim.

        172.      169.“U.S. Holder” has the meaning set forth in Article V.A.9 herein.


                                                 17
RLF1 22410699v.122491738v.1
               Case 19-11743-KG              Doc 549-1         Filed 01/07/20        Page 29 of 83



        173.      170.“Wilshire” means Wilshire Beverage, Inc.

      174.     171.“Wind Down Fund” means the (i) GUC Plan Consideration, (ii) the
Administrative and Priority Claim Reserve, (iii) the Professional Fee Reserve, (iv) such other
reserves and/or escrowed amounts as set forth on Schedule A to each of the Sale Orders, (v) the
Plan Administrator GUC Reserve, and (vi) the Plan Administrator Other Reserve, in each case
without duplication.

       175.   172.“Wind Down Sub Account” means each of (i) the Administrative and
Priority Claim Reserve, (ii) the Professional Fee Reserve, (iii) such other reserves and/or
escrowed amounts as set forth on Schedule A to each of the Sale Orders, and (iv) the Plan
Administrator Other Reserve, in each case without duplication.

B.       Interpretation; Application of Definitions and Rules of Construction

               Wherever from the context it appears appropriate, each term stated in either the
singular or the plural shall include both the singular and the plural and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and neuter. Unless
otherwise specified, all section, article, schedule or exhibit references in the Combined
Disclosure Statement and Plan are to the respective section in, Article of, Schedule to, or Exhibit
to the Combined Disclosure Statement and Plan. The words “herein,” “hereof,” “hereto,”
“hereunder” and other words of similar import refer to the Combined Disclosure Statement and
Plan as a whole and not to any particular section, subsection or clause contained in the Combined
Disclosure Statement and Plan. The rules of construction contained in section 102 of the
Bankruptcy Code shall apply to the construction of the Combined Disclosure Statement and
Plan. A term used herein that is not defined herein, but that is used in the Bankruptcy Code,
shall have the meaning ascribed to that term in the Bankruptcy Code. The headings in the
Combined Disclosure Statement and Plan are for convenience of reference only and shall not
limit or otherwise affect the provisions of the Combined Disclosure Statement and Plan.

                              III.    BACKGROUND AND DISCLOSURES

               On the Filing Date, the Debtors filed voluntary petitions for relief pursuant to
Chapter 11 of the Bankruptcy Code and, since that date, have operated as debtors-in-possession
pursuant to sections 1107 and 1108 of the Bankruptcy Code.

A.       General Background4

         1.       The Debtors’ Businesses as of the Filing Date

               The Debtors were leading operators and franchisors of family-dining and casual-
dining restaurants, under their two (2) highly-recognized brands: (i) their full-service Perkins
family dining restaurants located primarily in Minnesota, Iowa, Wisconsin, Ohio, Pennsylvania
4
  Further information regarding the Debtors’ business, assets, capital structure, and the circumstances leading to the
filing of these Chapter 11 Cases is set forth in detail in the First Day Declaration, which is incorporated by reference
herein. Copies of the First Day Declaration and all other filings in the Chapter 11 Cases can be obtained (and
viewed) free of charge at the following web address: http://www.kccllc.net/PMC.

                                                          18
RLF1 22410699v.122491738v.1
               Case 19-11743-KG          Doc 549-1         Filed 01/07/20      Page 30 of 83



and Florida under the name “Perkins Restaurant and Bakery” and (ii) their mid-priced, full-
service Marie Callender’s casual-dining restaurants, specializing in the sale of pies and other
bakery items, located primarily in California and Nevada under the name “Marie Callender’s
Restaurant and Bakery”.

                Through the Debtors’ Foxtail Foods bakery goods manufacturing operations, the
Debtors offered pies, muffin batters, cookies, brownies, pancake mixes, syrups and other food
products for sale to both company-owned and franchised Perkins and Marie Callender’s
restaurants, and to unaffiliated customers, such as food service distributors, supermarkets and
third-party restaurants. Foxtail was the primary supplier of such goods to company-owned and
franchised Perkins and Marie Callender’s restaurants and various third-party customers. The
Debtors licensed from ConAgra Foods, Inc. (f/k/a ConAgra, Inc.) and ConAgra Food RDM, Inc.
the use of the registered name “Marie Callender’s” in connection with restaurant operations and
the sale of fresh bakery products pursuant to that certain Trademark License Agreement, dated as
of June 9, 2011, pursuant to which the Debtors received a perpetual royalty free and worldwide
license to use the applicable trademarks with respect thereto.

               Perkins, founded in 1958, offered a full menu of approximately ninety (90)
assorted breakfast, lunch, dinner, snack and dessert items. Breakfast items, which are available
throughout the day, account for a majority of the entrees sold in the Perkins restaurants. Marie
Callender’s, founded in 1948, has one of the longest operating histories within the full-service
dining sector. Marie Callender’s is known for serving quality food in a warm and pleasant
atmosphere and for its premium pies that are baked fresh daily. As of the Filing Date, the
Debtors owned one hundred eleven (111) Perkins restaurants located in eleven (11) states, and
franchised two hundred fifty five (255) Perkins restaurants located in thirty (30) states and four
(4) Canadian provinces. Similarly, as of the Filing Date, the Debtors owned and/or operated
twenty-eight (28) Marie Callender’s restaurants located in three (3) states,5 and franchised
twenty-one (21) Marie Callender’s restaurants located in two (2) states and Mexico. Thus, the
Debtors owned, operated or franchised over four hundred (400) restaurants throughout the
United States, Canada and Mexico.

         2.       Organizational Structure

               P&MC Holding is a holding company that wholly owns P&MC. P&MC is the
Debtors’ principal operating entity and one of the primary obligors on the Debtors’ Prepetition
Secured Obligations. P&MC directly or indirectly owns and operates the Debtors’ restaurant
operations, oversees the Debtors’ franchised restaurant operations and owns and operates its
Foxtail business.

             P&MC Holding owns and controls one hundred (100%) percent of P&MC and
P&MC’s Real Estate Holding LLC, which, in turn, owns and controls one hundred (100%)
percent of P&MC’s Holding Corp. P&MC owns and controls one hundred (100%) percent of
PMCI Promotions LLC and MCPS. Through MCPS, P&MC owns and controls one hundred
(100%) percent of MC Wholesalers, LLC, MCID, Inc., Wilshire Beverage, Inc., and FIV, LLC.

5
  Four (4) of these restaurants are held in non-Debtor partnerships, in which MCPS holds a percentage ownership
interest.

                                                      19
RLF1 22410699v.122491738v.1
               Case 19-11743-KG            Doc 549-1      Filed 01/07/20   Page 31 of 83



MCPS, together with its wholly-owned subsidiaries, owns and operates the Marie Callender’s
corporate restaurants and oversees the Marie Callender’s franchised restaurant operations.

         3.       Prepetition Debt Structure

                  a.          Secured Debt Obligations

               P&MC and MCPS, as the Borrowers, entered into the Prepetition Credit
Agreement, with the Prepetition Secured Parties, consisting of a revolving credit facility with a
sub-limit of $15,000,000 for the issuance of letters of credit and a term credit facility. The
Prepetition Credit Facility is guaranteed by P&MC Holding, and the Prepetition Guarantors.

                The Prepetition Credit Facility provided the Borrowers with, among other things
(a) $25,000,000.00 in aggregate principal amount of revolving commitments, including letters of
credit and (b) $127,750,000.00 in aggregate principal amount in a term loan facility. As of the
Filing Date, the Prepetition Lenders were owed on account of the Prepetition Credit Facility
approximately (i) $14,541,010.00 in revolving loan principal obligations, including
reimbursement obligations in the amount of approximately $8,541,010.00 in respect of face
amount of outstanding letters of credit (the “Prepetition Letters of Credit”)]; (ii) $94,001,172.55
in term loan principal obligations, (iii) $6,304,256.59 in accrued and unpaid interest, (iv)
$160,677.75 in respect of accrued and unpaid letters of credit fees and (v) $91,821.22 in respect
of accrued and unpaid commitment fees. The Prepetition Secured Obligations are secured by
duly perfected security interests in substantially all of the assets of the Prepetition Credit Parties
in favor of the Prepetition Agent.

                  b.          Unsecured Trade Obligations

              In addition to the foregoing, as of the Filing Date, the Debtors had outstanding
approximately $8,100,000 in unpaid unsecured trade debt to their vendors and suppliers.

B.       Events Leading to Commencement of the Chapter 11 Cases

         1.       Pre-Petition Liquidity and Operational Concerns




                                                     20
RLF1 22410699v.122491738v.1
               Case 19-11743-KG            Doc 549-1       Filed 01/07/20   Page 32 of 83



                  In 2017 and 2018, the Debtors’ financial performance was affected by: (i) a
decline in sales across the family-dining and casual-dining industries due to decreased guest-
traffic; (ii) the compounding impact of negative Perkins and Marie Callender’s sales in 2017 and
2018 on Foxtail—a captive and material vendor to the restaurants; (iii) an elevated commodity
environment; (iv) statutory increases in labor costs; (v) an increasingly tight labor market;
(vi) lower overhead absorption at Foxtail following the loss of a large customer in 2017; and
(vii) operational inefficiencies at Foxtail due to initial onboarding costs for new third-party
customers in 2018. The Debtors saw dramatic same-store-sale increases since late 2018 at the
restaurants due to several management initiatives, including a revised marketing and media
strategy and the successful launch of an off-premise initiative in late 2018. Foxtail sales also
stabilized, with positive momentum from the expansion of existing customer relationships and
new-customer wins. Although the Debtors believed they reached a point of stabilization, the
challenges faced in 2017 and 2018 led the Debtors to consider certain restructuring alternatives
and negotiate with the Prepetition Secured Parties.

         2.       Initial Turnaround Activities

                In October of 2018, the Debtors engaged FTI Consulting, Inc. as their financial
advisor to, among other things, help develop and implement plans for long-term operational and
financial restructuring of the Debtors or to assist an investment banker in a sale of all or a portion
of the Debtors’ assets.

               The failure to make scheduled interest payments on the Prepetition Credit Facility
in July and October of 2018, as well as a failure to make certain mandatory prepayments and the
existence of certain technical defaults, resulted in the Prepetition Credit Parties entering into the
First Forbearance Agreement, pursuant to which the Prepetition Secured Parties agreed to
forbear from exercising their rights and remedies arising under the Prepetition Credit Agreement
and related loan documents on account of these defaults.

                On March 21, 2019, the Prepetition Credit Parties and the Prepetition Secured
Parties entered into that certain Second Forbearance Agreement, which set forth, among other
things, certain investment banking process milestones regarding the marketing and sale of the
Debtors’ assets.

C.       The Chapter 11 Cases

              The following is a brief description of certain material events that have occurred
during these Chapter 11 Cases.

         1.       First Day Motions and Orders (other than the DIP Motion and DIP Financing
Order)

              On the Filing Date, in addition to the voluntary petitions for relief filed by the
Debtors under chapter 11 of the Bankruptcy Code, the Debtors also filed a number of routine
motions and applications seeking certain “first day” relief, including the following:

                  •           Motion of Debtors for Order Authorizing Joint Administration. The
                              Debtors sought entry of an Order directing the joint administration of the
                                                      21
RLF1 22410699v.122491738v.1
                Case 19-11743-KG            Doc 549-1          Filed 01/07/20   Page 33 of 83



                              Chapter 11 Cases and consolidation thereof for procedural purposes only.
                              On August 6, 2019, the Bankruptcy Court entered an Order granting the
                              relief requested in the motion [Docket No. 50].

                   •          Debtors’ Application for Appointment of Kurtzman Carson Consultants
                              LLC as Claims and Noticing Agent Effective Nunc Pro Tunc to the
                              Petition Date. The Debtors sought authorization to retain and employ
                              KCC as their claims and noticing agent for the Chapter 11 Cases. On
                              August 6, 2019, the Bankruptcy Court entered an Order granting the relief
                              requested in the application [Docket No. 47].6

                   •          Motion of Debtors for Interim and Final Orders (I) Authorizing Continued
                              Use of the Debtors’ Existing Cash Management System and Bank
                              Accounts; (II) Authorizing Continued Performance of Intercompany
                              Transactions; (III) Waiving Certain United States Trustee Requirements;
                              and (IV) Granting Related Relief. The Debtors sought entry of interim
                              and final Orders, (i) authorizing the Debtors to continue to use their cash
                              management system and open a new account to hold of $200,000 for
                              Regions Bank’s benefit to secure any obligations that may come due and
                              payable to Regions Bank in connection with the performance of its
                              treasury management functions (the “Regions Security Deposit”); (ii)
                              authorizing the continued performance of intercompany transactions;
                              (iii) waiving certain bank account and related requirements of the United
                              States Trustee; and (iv) granting related relief. The Bankruptcy Court
                              entered an Order granting the relief requested in the motion on an interim
                              basis on August 6, 2019 [Docket No. 56] and thereafter entered an Order
                              granting the relief requested in the motion on a final basis on September
                              10, 2019 [Docket No. 218].

                   •          Motion of Debtors for Interim and Final Orders (I) Authorizing the
                              Debtors to (A) Pay Prepetition Wages, Salaries, Compensation,
                              Reimbursable Expenses, and Other Obligations on Account of
                              Compensation and Benefits Programs and (B) Continue Compensation
                              and Benefits Programs and (II) Granting Related Relief. The Debtors
                              sought entry of interim and final Orders (i) authorizing, but not directing,
                              the Debtors, in their sole discretion, to (a) pay prepetition wages, salaries,
                              compensation, reimbursable expenses, and other obligations on account of
                              their various compensation and benefits programs in the ordinary course
                              of business not to exceed $4,913,7937 during the interim period and
                              $6,396,446 on a final basis and (b) continue to administer their
                              compensation and benefits programs and (ii) granting related relief. The

6
  Additionally, on September 10, 2019, the Bankruptcy Court entered an Order [Docket No. 224] authorizing the
Debtors to retain KCC, pursuant to section 327(a) of the Bankruptcy Code, to serve as administrative agent to the
Debtors.
7
    This amount was subsequently reduced to $4,115,000.

                                                          22
RLF1 22410699v.122491738v.1
               Case 19-11743-KG             Doc 549-1       Filed 01/07/20    Page 34 of 83



                              Bankruptcy Court entered an Order granting the relief requested in the
                              motion on an interim basis on August 6, 2019 [Docket No. 51] and
                              thereafter entered an Order granting the relief requested in the motion on a
                              final basis on September 16, 2019 [Docket No. 287].

                  •           Motion of Debtors for Interim and Final Orders (I) Establishing
                              Procedures for Determining Adequate Assurance of Payment, (II) Finding
                              Utilities Adequately Assured of Payment, (III) Prohibiting Utilities from
                              Altering, Refusing, or Discontinuing Utility Services, (IV) Authorizing the
                              Debtors to Honor Obligations to Bill Consolidators in the Ordinary
                              Course of Business and (V) Granting Related Relief. The Debtors sought
                              entry of interim and final Orders, (i) approving an adequate assurance
                              deposit as adequate assurance of postpetition payment to the Debtors’
                              utilities; (ii) establishing procedures for resolving any subsequent requests
                              by the utilities for additional adequate assurance of payment;
                              (iii) prohibiting the Debtors’ utility service providers from altering or
                              discontinuing service; (iv) authorizing the Debtors to honor obligations to
                              Bill Consolidators in the ordinary course of business; and (v) granting
                              related relief. The Bankruptcy Court entered an Order granting the relief
                              requested in the motion on an interim basis on August 6, 2019 [Docket
                              No. 55] and thereafter entered an Order granting the relief requested in the
                              motion on a final basis on September 10, 2019 [Docket No. 216].

                  •           Motion of Debtors for Interim and Final Orders (I) Authorizing the
                              Debtors to (A) Maintain Insurance Programs, (B) Maintain Premium
                              Financing Arrangements and (C) Pay Prepetition Insurance Obligations,
                              and (II) Granting Related Relief. The Debtors sought entry of interim and
                              final Orders (i) authorizing, but not directing, the Debtors to (a) maintain,
                              continue and renew their various insurance programs, (b) maintain,
                              continue and renew the certain premium financing agreements, (c) pay and
                              honor, in their sole discretion, all amounts and obligations on account of
                              prepetition premiums for their insurance programs, payments due under
                              their premium financing agreements, insurance deductibles, broker’s fees,
                              deductibles, taxes, charges, and other obligations owed under or with
                              respect to their insurance programs, in an amount not to exceed $88,705
                              on an interim basis and $355,000 on a final basis, and (ii) granting related
                              relief. The Bankruptcy Court entered an Order granting the relief
                              requested in the motion on an interim basis on August 6, 2019 [Docket
                              No. 52] and thereafter entered an Order granting the relief requested in the
                              motion on a final basis on September 16, 2019 [Docket No. 286].

                  •           Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to
                              Pay Certain Taxes, Governmental Assessments and Fees and (II) Granting
                              Related Relief. The Debtors sought entry of interim and final Orders
                              (i) authorizing the Debtors, in their sole discretion, to pay any prepetition
                              tax and fee obligations including, without limitation, income taxes, sales
                              and use taxes, business taxes, property taxes, and other taxes, including
                                                       23
RLF1 22410699v.122491738v.1
               Case 19-11743-KG             Doc 549-1       Filed 01/07/20   Page 35 of 83



                              any other types of taxes, fees, assessments or similar charges and any
                              penalty, interest or similar charges in respect of such taxes, not to exceed
                              $1,600,000 on an interim basis and $1,800,000 on a final basis, that are
                              owing to certain international, federal, state and local governmental
                              authorities, and (ii) granting related relief. The Bankruptcy Court entered
                              an Order granting the relief requested in the motion on an interim basis on
                              August 6, 2019 [Docket No. 57] and thereafter entered an Order granting
                              the relief requested in the motion on a final basis on September 10, 2019
                              [Docket No. 220].

                  •           Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to
                              (A) Maintain Customer Programs and (B) Pay and Honor Related
                              Prepetition Obligations and (II) Granting Related Relief. The Debtors
                              sought entry of interim and final Orders (i) authorizing the Debtors to (a)
                              administer certain prepetition customer programs and practices in the
                              ordinary course of the Debtors’ businesses and (b) honor or pay certain
                              prepetition obligations including prepetition processing costs and fees
                              associated with their customer programs and practices, and (ii) granting
                              related relief. The Bankruptcy Court entered an Order granting the relief
                              requested in the motion on an interim basis on August 6, 2019 [Docket
                              No. 53] and thereafter entered an Order granting the relief requested in the
                              motion on a final basis on September 10, 2019 [Docket No. 210].

                  •           Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to
                              Pay Prepetition Claims of Critical Vendors and (II) Granting Related
                              Relief.     The Debtors sought entry of interim and final Orders
                              (i) authorizing, but not directing, the Debtors to pay prepetition Critical
                              Vendor Claims of certain Critical Vendors in the ordinary course in an
                              amount not to exceed $2,100,000 on an interim basis and $2,500,000 on a
                              final basis, and (ii) granting related relief. The Bankruptcy Court entered
                              an Order granting the relief requested in the motion on an interim basis on
                              August 6, 2019 [Docket No. 48] and thereafter entered an Order granting
                              the relief requested in the motion on a final basis on September 10, 2019
                              [Docket No. 213].

                  •           Motion of Debtors for Interim and Final Orders (I) Authorizing Payment
                              of Prepetition Claims Asserted Under the (A) Perishable Agricultural
                              Commodities Act, (B) Packers and Stockyards Act, and (C) Any State
                              Statutes of Similar Effect and (II) Granting Related Relief. The Debtors
                              sought entry of interim and final Orders (i) authorizing, but not directing,
                              payment of certain claims under (a) the Perishable Agricultural
                              Commodities Act of 1930, as amended, 7 U.S.C. §§ 499(a) et seq., (b) the
                              Packers and Stockyards Act of 1921, as amended, 7 U.S.C. §§ 181 et seq.,
                              (c) any and all state statutes of similar effect; and (ii) granting related
                              relief. The Bankruptcy Court entered an Order granting the relief
                              requested in the motion on an interim basis on August 6, 2019 [Docket

                                                       24
RLF1 22410699v.122491738v.1
               Case 19-11743-KG             Doc 549-1       Filed 01/07/20   Page 36 of 83



                              No. 49] and thereafter entered an Order granting the relief requested in the
                              motion on a final basis on September 10, 2019 [Docket No. 219].

                  •           Motion of Debtors for Order (I) Authorizing the Payment of Prepetition
                              Claims of Shippers and Warehousemen and (II) Granting Related Relief.
                              The Debtors sought entry of interim and final Orders, under sections
                              105(a), 363 and 503 of the Bankruptcy Code, authorizing, but not
                              directing, (i) the Debtors, in their sole discretion, to pay prepetition
                              Shipping and Warehousing Claims in an amount not to exceed $250,000
                              on an interim basis and $250,000 on a final basis, and (ii) granting related
                              relief. The Bankruptcy Court entered an Order granting the relief
                              requested in the motion on an interim basis on August 6, 2019 [Docket
                              No. 54] and thereafter entered an Order granting the relief requested in the
                              motion on a final basis on September 10, 2019 [Docket No. 214].

         2.       Post-Petition Financing

                On the Filing Date, the Debtors also filed the DIP Motion, asking the Bankruptcy
Court to, among other things, authorize the Debtors to obtain the DIP Facility from the DIP
Lenders, authorize the Debtors to use “cash collateral,” as such term is defined in the section 363
of the Bankruptcy Code, grant the DIP Agent a senior, priming lien on certain prepetition
collateral (described in the motion) securing the DIP Facility, and modifying the automatic stay
imposed by section 362 of the Bankruptcy Code to the extent necessary to implement and
effectuate the terms and provisions of the DIP Documents. The Bankruptcy Court entered an
Order granting the relief requested in the motion on an interim basis on August 6, 2019 [Docket
No. 58] and thereafter entered the DIP Financing Order granting the relief requested in the
motion on a final basis on September 11, 2019 [Docket No. 241].

         3.       Key Employee Incentive Plan Motion

                On August 13, 2019, the Debtors filed the KEIP Motion, asking the Bankruptcy
Court to approve the Debtors’ key employee incentive plan, and authorize the Debtors to remit
the payments contemplated thereunder. The Bankruptcy Court entered an Order granting the
relief requested in the motion on September 11, 2019 [Docket No. 237].

         4.       Employment and Compensation of Debtors’ Professionals and Advisors

                On September 10, 2019, the Bankruptcy Court entered Orders authorizing the
Debtors to retain Akin Gump Strauss Hauer & Feld LLP as bankruptcy co-counsel [Docket
No. 227] and Richards, Layton & Finger, P.A. as bankruptcy co-counsel [Docket No. 226].
Additionally, on that same date, the Bankruptcy Court entered an Order authorizing the Debtors
to retain FTI Consulting, Inc. as financial advisor [Docket No. 225], and on September 11, 2019,
the Bankruptcy Court entered an Order authorizing the Debtors to retain Houlihan Lokey
Capital, Inc. as financial advisor and investment banker [Docket No. 238].

         5.       Appointment of Committee


                                                       25
RLF1 22410699v.122491738v.1
               Case 19-11743-KG            Doc 549-1        Filed 01/07/20      Page 37 of 83



             On August 14, 2019, the United States Trustee appointed the Committee [Docket
No. 97]. The members of the Committee are as follows: (a) SCF RC Funding L, LLC; (b) WF
PP Realty, LLC.; (c) Bono Burns Distr. Inc.; (d) Departure; and (e) DJ-9, Inc.

               To assist the Committee in carrying out its duties, the Committee selected
Pachulski Stang Ziehl & Jones LLP as its counsel. The Bankruptcy Court entered an Order
authorizing the Committee’s retention of the firm on October 4, 2019 [Docket No. 340].

         6.       Rejection of Executory Contracts and Unexpired Leases

              Prior to the Filing Date, the Debtors vacated certain of their restaurants and, as
such, had no need for any of the leases for such restaurants. Accordingly, on August 5, 2019, the
Debtors filed the First Rejection Motion to reject the leases of two (2) of the Debtors’
restaurants. The Bankruptcy Court entered an Order [Docket No. 221] approving such motion
on September 10, 2019.

                Further, on August 7, 2019, the Debtors filed the Second Rejection Motion
seeking to reject the leases of certain additional restaurants. This motion sought to reject the
leases to thirty-two (32) restaurants (nineteen (19) Marie Callender’s restaurants and thirteen
(13) Perkins restaurants). The Bankruptcy Court entered an Order [Docket No. 222] approving
such motion on September 10, 2019. By way of this Order, the Debtors closed these operating
locations and terminated any accruing expenses relating to any of these leased premises.8

         7.       Claims Process and Bar Date

                  a.          Section 341(a) Meeting of Creditors

              On September 10, 2019, the United States Trustee presided over the section
341(a) meeting of creditors in the Chapter 11 Cases.

                  b.          Schedules and Statements

                  The Debtors filed with the Bankruptcy Court their Schedules on September 6,
2019.
                  c.          Bar Date

               On September 13, 2019, the Debtors filed the Motion of Debtors for an Order
Establishing Bar Dates and Related Procedures for Filing Proofs of Claim (Including for
Administrative Expense Claims Arising Under Section 503(b)(9) of the Bankruptcy Code) and
Approving the Form and Manner of Notice Thereof [Docket No. 283], seeking entry of an Order
establishing the Bar Dates, including the General Bar Date, the Governmental Bar Date, and the
Rejection Bar Date. The Bankruptcy Court entered the Bar Date Order, which granted the relief
requested in the motion, on October 2, 2019 [Docket No. 333]. Additionally, on November 7,

8
  A certain landlord whose lease was not subject to the First Rejection Motion or Second Rejection Motion
separately entered into a stipulation with the Debtors on August 30, 2019 that provided for the rejection of such
landlord’s lease and such stipulation was approved by the Bankruptcy Court on September 3, 2019. See Docket Nos.
157 and 162.

                                                       26
RLF1 22410699v.122491738v.1
               Case 19-11743-KG        Doc 549-1      Filed 01/07/20   Page 38 of 83



2019, the Court entered the Conditional Approval and Procedures Order, which, among other
things, established the Initial Administrative Expense Bar Date.

         8.       Prepetition Marketing Efforts and Sale Process

               After entry into the First Forbearance Agreement, the Debtors initiated
discussions with the Prepetition Secured Parties regarding the best path forward for the Debtors.
In connection therewith, on January 24, 2019, with the consent and acknowledgement of the
Prepetition Secured Parties, the Debtors retained Houlihan—an investment bank with expertise
in mergers and acquisitions, recapitalization, and financial restructuring—to assist them with,
among other things, exploring a potential sale of the Debtors’ Assets, whether pursuant to an in-
or out-of-court sale of the Debtors’ Assets, an investment in P&MC or any of its subsidiaries, or
a carve-out and asset sale of any of the operating business units (i.e., Perkins, Marie Callender’s
and/or Foxtail). As part of this effort, Houlihan began a robust marketing process for the
potential purchase of all, or certain of, the Debtors’ Assets.

                Houlihan’s efforts included (i) contacting approximately one hundred twenty
(120) potential strategic and financial acquirers to garner interest in pursuing a possible
transaction, (ii) negotiating to completion sixty-eight (68) non-disclosure agreements with
Interested Parties, (iii) distributing a process letter to all Interested Parties inviting them to
submit Initial IOIs, (iv) compiling, managing, and revising an online data room where Interested
Parties who submitted Initial IOIs could review financial information, contracts, leases,
intellectual property, and other data pertaining to the Debtors, and (v) holding multiple
conversations with potentially interested parties and negotiating terms with those interested in
transacting.

               The Debtors received Initial IOIs from eleven (11) Interested Parties, including
four (4) for P&MC, two (2) for the Perkins Business Assets only, and five (5) for the Ohio
Business Assets only. All Interested Parties who submitted Initial IOIs were granted access to a
comprehensive data room and met with senior management of the Perkins Business Assets
and/or the Ohio Business Assets in person to review the opportunity and to ask any and all
questions pertaining thereto.

                After extensive negotiations and analysis of the benefits and risks of each
proposed transaction, the Debtors ultimately determined that a bifurcated sale was the best
available alternative to maximize value for the Debtors’ stakeholders under the circumstances.
Thereafter, the Debtors, in consultation with their advisors, determined to pursue the offer
presented by Perkins Group LLC to acquire substantially all of the Perkins Business Assets and
the Ohio Business Assets. Perkins Group LLC considered the MC Business Assets and the
California Business Assets excluded assets.

               Therefore, following substantial and good-faith negotiations, the Debtors and
Perkins Group LLC agreed to the terms of that certain Asset Purchase Agreement, dated as of
August 2, 2019 pursuant to which Perkins Group LLC has agreed to acquire the Perkins Business
Assets and the Ohio Business Assets for a purchase price of (a) $40,000,000 in cash (subject to
certain purchase price reductions) plus (b) the assumption of certain liabilities, subject to higher
or otherwise better offers.

                                                 27
RLF1 22410699v.122491738v.1
               Case 19-11743-KG             Doc 549-1      Filed 01/07/20    Page 39 of 83



               The Debtors continued to market and solicit offers for all or any portion of the
Assets, including, without limitation, the Perkins Business Assets, the MC Business Assets, the
Ohio Business Assets, the California Business Assets, or any combination thereof, to a wide
range of potential purchasers and worked diligently with all parties that expressed an interest in
the Debtors’ Assets.

         9.       Postpetition Sale Process

                On August 5, 2019, the Debtors filed the Sale Motion with the Bankruptcy Court.
The Sale Motion sought (i) approval of the bid procedures in connection with the Sale and
(ii) approval of the Perkins Asset Purchase Agreement.

                  On August 21, 2019, the Debtors filed the Sale Motion Supplement, which sought
approval of:

                  (i)         the Fairfield Asset Purchase Agreement with Fairfield Gourmet Food
                              Corp, dated August 21, 2019, as the stalking horse bidder for the Ohio
                              Business Assets for an initial purchase price of $13,000,000, subject to
                              certain purchase price adjustments as well as certain bid protections; and

                  (ii)        the MC Asset Purchase Agreement with Marie Callenders, Inc., a third
                              party unaffiliated with the Debtors, dated August 21, 2019, as the stalking
                              horse bidder for the MC Business Assets and the California Business
                              Assets for a purchase price of $1,750,000.

              On August 23, 2019, the Bankruptcy Court held a hearing on the bid procedures
portion of the relief requested in the Sale Motion and, that same day, entered the Bidding
Procedures Order [Docket No. 141] approving such relief.

                Pursuant to such Order, the Debtors were to conduct an Auction on September 9,
2019 if they received any qualified bids other than the bids submitted by Perkins Group LLC,
Fairfield Gourmet Food Corp., and Marie Callenders, Inc. The Debtors received (i) two (2)
provisionally qualified bids for the Perkins Business Assets in addition to the Bid submitted by
Perkins Group LLC; and (ii) one (1) provisionally qualified bid for the Ohio Business Assets in
addition to the Bid submitted by Fairfield Gourmet Food Corp. The Debtors did not receive any
additional Bids for the MC Business Assets and California Business Assets other than the Bid
submitted by Marie Callenders, Inc.

               On September 9, 2019, pursuant to the Bidding Procedures Order, the Debtors
held the Auction with respect to the Perkins Business Assets and the Ohio Business Assets. The
Auction concluded on September 10, 2019 at 12:45 a.m. At the conclusion of the Auction, the
Debtors declared: (i) Huddle House, Inc. the Successful Bidder for the Perkins Business Assets
for a cash purchase price of $51,500,000, with Perkins Group LLC as the Backup Bidder; (ii)
Fairfield Gourmet Food Corp. the Successful Bidder for the Ohio Business Assets for a cash
purchase price of $18,700,000, with Dianne’s Fine Desserts, Inc. as the Backup Bidder and (iii)
Marie Callenders, Inc the Successful Bidder for the MC Business Assets and the California
Business Assets for a cash purchase price of $1,750,000.

                                                      28
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1        Filed 01/07/20   Page 40 of 83



               Following the Auction, the Debtors executed: (i) the Huddle House Asset
Purchase Agreement with Huddle House, Inc. for the Perkins Business Assets; (ii) an amended
Fairfield Asset Purchase Agreement with Fairfield Gourmet Food Corp. for the Ohio Business
Assets and (iii) a Letter Amendment to the MC Stalking Horse Agreement with Marie
Callenders, Inc.

               On September 11, 2019, the Debtors filed the Notice of Successful Bidders with
Respect to the Debtors’ Assets [Docket No. 247]. On September 16, 2019, the Debtors filed a
revised form of sale order for each of the Sales [Docket No. 289].

              The Bankruptcy Court held a hearing to consider the Sales on September 17,
2019, at which the Bankruptcy Court approved the Sales to the respective purchasers. On
September 18, 2019, the Debtors filed further revised forms of the sale orders and the
Bankruptcy Court entered the orders approving the Sales the same day [Docket Nos. 303, 304 &
306]. The Sales closed on October 22, 2019.

D.       Certain Federal Income Tax Consequences

         1.       Brief Overview and Disclosure

                The following discussion is a summary of certain U.S. federal income tax
consequences of the consummation of the Plan to the Debtors and to certain U.S. Holders and
Non-U.S. Holders (each as defined below) of Claims entitled to vote on the Plan, and it does not
address the U.S. federal income tax consequences to Holders of Claims and Equity Interests
whose Claims and Equity Interests are unimpaired or otherwise not entitled to vote on the Plan.
This summary is based on the Internal Revenue Code of 1986, as amended (the “IRC”), the U.S.
Treasury Regulations promulgated thereunder (the “Treasury Regulations”), judicial decisions,
revenue rulings and revenue procedures of the U.S. Internal Revenue Service (the “IRS”) and
any other published administrative rules and pronouncements of the IRS, all as in effect on the
date of this Disclosure Statement and all of which are subject to change or differing
interpretations of applicable tax law may have retroactive effect and could significantly affect the
U.S. federal income tax consequences describe below. Due to the lack of definitive judicial and
administrative authority in a number of areas, substantial uncertainty may exist with respect to
some of the tax consequences described below. No opinion of counsel has been obtained and the
Debtors do not intend to seek a ruling from the IRS as to any of the tax consequences of the Plan
discussed below. The discussion below is not binding upon the IRS or the courts. No assurance
can be given that the IRS would not assert, or that a court would not sustain, a different position
than any position discussed herein.

                 This summary does not address non-U.S., state, local, or non-income tax
consequences of the Plan (including such consequences with respect to the Debtors), nor does it
purport to address all aspects of U.S. federal income taxation that may be relevant to a Holder in
light of its individual circumstances or to a Holder that may be subject to special tax rules (such
as persons who are related to the Debtors within the meaning of the IRC, persons liable for
alternative minimum tax, U.S. Holders whose functional currency is not the U.S. dollar, U.S.
expatriates, certain former citizens or long-term residents of the United States, broker-dealers,
banks, mutual funds, insurance companies, financial institutions, retirement plans, small business

                                                  29
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1        Filed 01/07/20    Page 41 of 83



investment companies, regulated investment companies, real estate investment trusts, tax-exempt
organizations, controlled foreign corporations, passive foreign investment companies,
partnerships (or other entities treated as partnerships or other pass-through entities), beneficial
owners of partnerships (or other entities treated as partnerships or other pass-through entities),
subchapter S corporations, Holders of Claims as part of a straddle, hedge, conversion transaction,
or other integrated investment, persons using a mark-to-market method of accounting, and
Holders of Claims who are themselves in bankruptcy). Furthermore, this summary assumes that
a Holder of a Claim holds only Claims in a single Class and holds such a Claim only as a “capital
asset” (within the meaning of section 1221 of the IRC). This summary also assumes that the
Claims against any of the Debtors will be respected for U.S. federal income tax purposes in
accordance with their form, and that the Claims constitute interests in the Debtors “solely as a
creditor” for purposes of section 897 of the IRC. This discussion does not address the U.S.
federal income tax consequences to Holders (a) whose Claims are unimpaired or otherwise
entitled to payment in full under the Plan, or (b) that are deemed to accept or deemed to reject the
Plan. Additionally, this discussion does not address any consideration being received other than
in a person’s capacity as a Holder of a Claim.

                 For purposes of this discussion, the term “U.S. Holder” means a Holder of a
Claim or (including a beneficial owner of a Claim), that is, for U.S. federal income tax purposes,
(i) an individual citizen or resident of the United States, (ii) a corporation, or other entity treated
as a corporation, created or organized in or under the laws of the United States or any state
thereof or the District of Columbia, (iii) a trust if (a) a court within the United States is able to
exercise primary jurisdiction over the trust’s administration and one or more U.S. persons
(within the meaning of section 7701(a)(30) of the IRC) have the authority to control all
substantial decisions of the trust or (b) such trust has made a valid election under applicable
Treasury Regulations to be treated as a U.S. person for U.S. federal income tax purposes, or (iv)
an estate, the income of which is includible in gross income for U.S. federal income tax purposes
regardless of its source.

                For purposes of this discussion, a “Non-U.S. Holder” is any Holder of a Claim
that is neither a U.S. Holder nor a partnership (or other entity treated as a partnership or other
pass-through entity for U.S. federal income tax purposes). In the case of a Holder that is
classified as a partnership for U.S. federal income tax purposes, the tax treatment of a partner
generally will depend upon the status of the partner and the activities of the partner or the
partnership. If you are a partner (or other beneficial owner) of a partnership (or other entity
treated as a partnership or other pass-through entity) that is, or will be, a Holder of a Claim, then
you should consult your own tax advisors.

                The following discussion assumes that each Holder of a Claim holds its Claim as
a “capital asset” within the meaning of section 1221 of the IRC.

          ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S.
FEDERAL INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES
ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE
BASED UPON THE INDIVIDUAL CIRCUMSTANCES PERTAINING TO YOU. ALL
HOLDERS OF CLAIMS ARE URGED TO CONSULT THEIR OWN TAX ADVISORS AS


                                                  30
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1       Filed 01/07/20   Page 42 of 83



TO THE U.S. FEDERAL, STATE, LOCAL, NON-U.S., NON-INCOME, AND OTHER TAX
CONSEQUENCES OF THE PLAN.

         2.       Consequences to the Debtors

                For U.S. federal income tax purposes, P&MC Holding is treated as a partnership
and each Debtor is treated as a disregarded entity (the “Disregarded Debtors”) or a partnership,
other than certain entities organized as corporations that are not active and have no known assets.
For U.S. federal income tax purposes, all of the assets and liabilities of the Disregarded Debtors
are treated as owned by P&MC Holding.

                In general, absent an exception, a taxpayer will realize and recognize cancellation
of debt income (“COD Income”) upon satisfaction of its outstanding indebtedness for total
consideration less than the amount of such indebtedness. The amount of COD Income, in
general, is the excess of (1) the adjusted issue price of the indebtedness satisfied, over (2) the
sum of (a) the issue price of any new indebtedness of the taxpayer issued and (b) the fair market
value of any other consideration (including any new equity) given in satisfaction of such
indebtedness at the time of the exchange.

                Under section 108 of the IRC, a taxpayer is not required to include COD Income
in gross income if the taxpayer is under the jurisdiction of a court in a case under the Bankruptcy
Code and the discharge of debt occurs pursuant to that case (the “Bankruptcy Exception”), or to
the extent that the taxpayer is insolvent when the COD Income arises (the “Insolvency
Exception”). Instead, as a consequence of such exclusion, a taxpayer debtor must reduce its tax
attributes by the amount of COD Income that it excluded from gross income. Under section
108(d)(6) of the IRC, when an entity that is taxed as a partnership realizes COD Income, its
partners are treated as receiving their allocable share of such COD Income and the Bankruptcy
Exception or Insolvency Exception (and related attribute reduction) is applied at the partner level
rather than at the entity level. Accordingly, the partners of P&MC Holding, as the direct and
indirect Holders of Equity Interests in the Debtors, will be treated as receiving their allocable
share of the COD Income realized by the Debtors, and the application of the Bankruptcy
Exception and the Insolvency Exception will occur at the partner level.

                The IRS has ruled in at least one situation that if the debt of a disregarded
subsidiary is nonrecourse to the member, the income derived from the discharge of the
underlying debt will be characterized as gain (as if the underlying assets were sold for the
amount of the nonrecourse debt) as opposed to COD Income. Since P&MC Holding is a
guarantor of the Prepetition Credit Agreement, however, the Prepetition Credit Agreement would
likely be considered as a recourse obligation of P&MC Holding (rather than as a nonrecourse
obligation), and therefore as COD Income, which is ordinary income. Such income would
increase the basis of the member’s interest for purposes of the COD calculation. A portion of
such COD Income may be offset by losses incurred on the Sales. Any remaining net income or
loss will flow through to Holders of Equity Interests, who may recognize gain or loss on the
disposition of their Equity Interest.

         3.       Consequences to the U.S. Holders of Allowed Claims and Equity Interests


                                                 31
RLF1 22410699v.122491738v.1
               Case 19-11743-KG            Doc 549-1      Filed 01/07/20   Page 43 of 83



                  a.          Consequences to the U.S. Holders of Allowed Claims in Class 1 –
                              Remaining Prepetition Secured Claims

               The U.S. Holders of Prepetition Secured Claims are estimated to receive
approximately $37,000,000, representing most of the proceeds of the Sales. Approximately
$26,200,000 of the distribution was made on October 24, 2019, with the balance to be distributed
in accordance with this Plan. Such a U.S. Holder will be treated as exchanging its Claim for
cash in a fully taxable exchange. A U.S. Holder who is subject to this treatment should
recognize gain or loss equal to the difference between (a) such Holder’s tax basis in its Claim
and (b) the amount of Cash received pursuant to the Plan, reduced by the amount of accrued but
previously untaxed interest on the debt underlying such Claim (see the discussion on “Accrued
Interest” below). The character of such gain or loss as capital gain (subject to the “Market
Discount” rules described below) or loss or as ordinary income or loss will be determined by a
number of factors, including the tax status of the U.S. Holder, the nature of the Claim in such
U.S. Holder’s hands, the extent that a portion of the consideration received in exchange for the
Claim is allocable to accrued but unpaid interest (see the discussion on “Accrued Interest”
below), whether the Claim constitutes a capital asset in the hands of such U.S. Holder, whether
the Claim was purchased at a discount, and whether and to what extent such U.S. Holder has
previously claimed a bad debt with respect to its Claim.

                  b.          Consequences to the U.S. Holders of Allowed Claims in Class 4 – General
                              Unsecured Claims

               Pursuant to the Plan, each U.S. Holder of an Allowed General Unsecured Claim
(excluding Holders of Allowed Deficiency Claims) shall receive its Pro Rata share of the GUC
Plan Consideration; provided, however, that, upon the Deficiency Threshold Trigger, Holders of
Allowed Deficiency Claims shall share ratably in the further distributions made to the Holders of
such other Allowed General Unsecured Claims. Such a U.S. Holder will be treated as
exchanging its Claim for cash in a fully taxable exchange. A U.S. Holder who is subject to this
treatment should recognize gain or loss equal to the difference between (a) such Holder’s tax
basis in its Claim and (b) the amount of Cash received pursuant to the Plan, reduced by the
amount of accrued but previously untaxed interest on the debt underlying such Claim (see the
discussion on “Accrued Interest” below). The character of such gain or loss as capital gain
(subject to the “Market Discount” rules described below) or loss or as ordinary income or loss
will be determined by a number of factors, including the tax status of the U.S. Holder, the nature
of the Claim in such U.S. Holder’s hands, the extent that a portion of the consideration received
in exchange for the Claim is allocable to accrued but unpaid interest (see the discussion on
“Accrued Interest” below), whether the Claim constitutes a capital asset in the hands of such
U.S. Holder, whether the Claim was purchased at a discount, and whether and to what extent
such U.S. Holder has previously claimed a bad debt with respect to its Claim.

                  c.          Summary of Consequences to Holders of Interests in Class 5 and 6 –
                              Equity Interests

               As discussed in Article III.D.2 above (Consequences to the Debtors), the
members of P&MC Holding, as the direct and indirect U.S. Holders of Equity Interests in the
Debtors, will be treated as receiving their allocable share of the COD Income realized by the

                                                     32
RLF1 22410699v.122491738v.1
               Case 19-11743-KG            Doc 549-1    Filed 01/07/20   Page 44 of 83



Debtors, and the application of the Bankruptcy Exception and the Insolvency Exception will
occur at the member level. Such income would increase the basis of the member’s interest for
purposes of the COD Income calculation. A portion of such COD Income may be offset by
losses incurred on the Sales. Any remaining net income or loss will flow through to U.S.
Holders of Equity Interests, who may recognize gain or loss on the disposition/surrender of their
Equity Interests. Generally, such income will constitute capital gain or loss.

                  d.          Accrued Interest

                To the extent that any amount received by a U.S. Holder of a surrendered
Allowed Claim under the Plan is attributable to accrued but untaxed interest and such amount
has not previously been included in the U.S. Holder’s gross income, such amount should be
taxable to the U.S. Holder as ordinary interest income for U.S. federal income tax purposes.
Conversely, a U.S. Holder of a surrendered Allowed Claim may be able to recognize a
deductible loss to the extent that any accrued interest on the Claims was previously included in
the U.S. Holder’s gross income but was not paid in full by the Debtors. Such loss may be
ordinary, but the tax law is unclear on this point.

               If the fair value of the consideration is not sufficient to fully satisfy all principal
and interest on Allowed Claims, the extent to which the consideration received by a U.S. Holder
of a surrendered Allowed Claim will be attributable to accrued interest on the debts constituting
the surrendered Allowed Claim is unclear. Certain legislative history indicates that an allocation
of consideration as between principal and interest provided in a chapter 11 plan is binding for
U.S. federal income tax purposes, while certain Treasury Regulations generally treat a payment
under a debt instrument first as a payment of accrued and untaxed interest and then as a payment
of principal. Application of this rule to a final payment on a debt instrument being discharged at
a discount in bankruptcy is unclear.

                 Pursuant to the Plan, distributions in respect of Allowed Claims shall be allocated
first to the principal amount of such Claims (as determined for federal income tax purposes) and
then, to the extent the consideration exceeds the principal amount of the Claims, to any portion
of such Claims for accrued but unpaid interest. However, the provisions of the Plan are not
binding on the IRS or a court with respect to the appropriate tax treatment for creditors.

                  e.          Market Discount

                Under the “market discount” provisions of sections 1276 through 1278 of the
IRC, some or all of any gain realized by a U.S. Holder exchanging the debt instruments
constituting its Allowed Claim may be treated as ordinary income (instead of capital gain), to the
extent of the amount of “market discount” on the debt instruments constituting the exchanged
Allowed Claim.

                 In general, a debt instrument is considered to have been acquired with “market
discount” if it is acquired other than on original issue and if the U.S. Holder’s initial tax basis in
the debt instrument is less than (a) the sum of all remaining payments to be made on the debt
instrument, excluding “qualified stated interest” or (b) in the case of a debt instrument issued
with original issue discount (“OID”), its adjusted issue price, in each case, by at least a de

                                                   33
RLF1 22410699v.122491738v.1
               Case 19-11743-KG              Doc 549-1     Filed 01/07/20   Page 45 of 83



minimis amount (equal to 0.25% of the sum of all remaining payments to be made on the debt
instrument, excluding qualified stated interest, multiplied by the number of remaining whole
years to maturity).

               Any gain recognized by a U.S. Holder on the taxable disposition of an Allowed
Claim (determined as described above) of debts that it acquired with market discount should be
treated as ordinary income to the extent of the market discount that accrued thereon while such
Claim was considered to be held by the U.S. Holder (unless the U.S. Holder elected to include
market discount in income as it accrued).

               U.S. federal income tax laws enacted in December 2017 added section 451 of the
IRC. This new provision generally would require accrual method U.S. Holders that prepare an
“applicable financial statement” (as defined in section 451 of the IRC) to include certain items of
income (such as market discount) no later than the time such amounts are reflected on such a
financial statement. The application of this rule to income of a debt instrument with market
discount is effective for taxable years beginning after December 31, 2018. However, the IRS
announced in Notice 2018-80 that it intends to issue proposed Treasury Regulations confirming
that taxpayers may continue to defer income (including market discount income) for tax
purposes until there is a payment or sale at a gain. Accordingly, although market discount may
have to be included in income currently as it accrues for financial accounting purposes, taxpayers
may continue to defer the income for tax purposes. U.S. Holders are urged to consult their own
tax advisors concerning the application of the market discount rules to their Claims.

                  f.          Medicare Tax

               Certain U.S. Holders that are individuals, estates, or trusts are required to pay an
additional 3.8% tax on, among other things, gains from the sale or other disposition of capital
assets. U.S. Holders that are individuals, estates, or trusts should consult their tax advisors
regarding the effect, if any, of this tax provision on their ownership and disposition of any
consideration to be received under the Plan.

                  g.          Limitations on Use of Capital Losses

                U.S. Holders of Claims who recognize capital losses as a result of the
distributions under the Plan will be subject to limits on their use of capital losses. For non-
corporate U.S. Holders, capital losses may be used to offset any capital gains (without regard to
holding periods) plus ordinary income to the extent of the lesser of (1) $3,000 ($1,500 for
married individuals filing separate returns) or (2) the excess of the capital losses over the capital
gains. A non-corporate U.S. Holder may carry over unused capital losses and apply them to
capital gains and a portion of their ordinary income for an unlimited number of years. For
corporate U.S. Holders, losses from the sale or exchange of capital assets may only be used to
offset capital gains. A corporate U.S. Holder that has more capital losses than can be used in a
tax year may be allowed to carry over the excess capital losses for use in other tax years.
Corporate U.S. Holders may only carry over unused capital losses for the five years following
the capital loss year, but are allowed to carry back unused capital losses to the three years
preceding the capital loss year.


                                                      34
RLF1 22410699v.122491738v.1
               Case 19-11743-KG            Doc 549-1      Filed 01/07/20   Page 46 of 83



         4.       Consequences to the Non-U.S. Holders of Allowed Claims and Equity Interests

                  a.          Gain Recognition

               Any gain income realized by a Non-U.S. Holder on the exchange of its Claim
generally will not be subject to U.S. federal income taxation, unless (a) the Non-U.S. Holder is
an individual who was present in the United States for a hundred and eighty-three (183) days or
more during the taxable year in which the exchange occurs and certain other conditions are met
or (b) such gain is effectively connected with the conduct by such Non-U.S. Holder of a trade or
business in the United States (and if an income tax treaty applies, such gain is attributable to a
permanent establishment maintained by such Non-U.S. Holder in the United States).

               If the first exception applies, the Non-U.S. Holder generally will be subject to
U.S. federal income tax at a rate of 30% (or at a reduced rate or exemption from tax under an
applicable income tax treaty) on the amount by which such Non-U.S. Holder’s capital gains
allocable to U.S. sources exceed capital losses allocable to U.S. sources during the taxable year
of the exchange. If the second exception applies, the Non-U.S. Holder generally will be subject
to U.S. federal income tax with respect to any gain in the same manner as a U.S. Holder (except
that the Medicare tax would generally not apply).

                Each Non-U.S. Holder will be considered to be engaged in business in the United
States because of its ownership of the Equity Interests (thus meeting the second exception
discussed immediately above). Furthermore, Non-U.S. Holders will be deemed to conduct such
activities through a permanent establishment in the United States within the meaning of an
applicable tax treaty. Consequently, each Non-U.S. Holder will be required to file federal tax
returns to report its share of the Debtors’ income, gain, loss or deduction and pay federal income
tax on its share of the Debtors’ net income or gain. Moreover, under rules applicable to publicly-
traded partnerships, distributions to Non-U.S. Holders are subject to withholding at the highest
applicable effective tax rate. Each Non-U.S. Holder must obtain a taxpayer identification number
from the IRS and submit that number to the Debtors’ transfer agent on a Form W-8BEN or W-
8BEN-E (or other applicable or successor form) in order to obtain credit for these withholding
taxes.

               In addition, if such a Non-U.S. Holder is a corporation, it may be subject to a
branch profits tax equal to 30% (or at a reduced rate or exemption from tax under an applicable
income tax treaty) of its effectively connected earnings and profits for the taxable year, subject to
certain adjustments. That tax may be reduced or eliminated by an income tax treaty between the
United States and the country in which the foreign corporate Non-U.S. Holder is a “qualified
resident.” In addition, a Non-U.S. Holder that is a corporation is subject to special information
reporting requirements under section 6038C of the IRC.

                  b.          Accrued but Untaxed Interest (or OID)

              Payments made to a Non-U.S. Holder under the Plan that are attributable to
accrued but untaxed interest (or OID) generally will not be subject to U.S. federal income or
withholding tax; provided, however, that (a) such Non-U.S. Holder is not a bank, (b) such Non-
U.S. Holder does not actually or constructively own 10% or more of the total combined voting

                                                     35
RLF1 22410699v.122491738v.1
               Case 19-11743-KG             Doc 549-1       Filed 01/07/20   Page 47 of 83



power of all classes of the interests of the Debtors, and (c) the withholding agent has received or
receives, prior to payment, appropriate documentation (generally, IRS Form W-8BEN or W-
8BEN-E, as applicable, or other applicable IRS Form W-8) establishing that the Non-U.S.
Holder is not a U.S. person, unless such interest (or OID) is effectively connected with the
conduct by the Non-U.S. Holder of a trade or business within the United States (in which case,
provided the Non-U.S. Holder provides a properly executed IRS Form W-8ECI (or successor
form) to the withholding agent, the Non-U.S. Holder (i) generally will not be subject to
withholding tax, but (ii) will be subject to U.S. federal income tax in the same manner as a U.S.
Holder (unless an applicable income tax treaty provides otherwise), and a Non-U.S. Holder that
is a corporation for U.S. federal income tax purposes may also be subject to a branch profits tax
with respect to such Non-U.S. Holder’s effectively connected earnings and profits that are
attributable to the accrued but untaxed interest (or OID) at a rate of 30% (or at a reduced rate or
exemption from tax under an applicable income tax treaty)).

                A Non-U.S. Holder that does not qualify for exemption from withholding tax with
respect to accrued but untaxed interest (or OID) that is not effectively connected income
generally will be subject to withholding of U.S. federal income tax at a 30% rate (or at a reduced
rate or exemption from tax under an applicable income tax treaty, provided certification
requirements are satisfied) on payments that are attributable to accrued but untaxed interest (or
OID). For purposes of providing a properly executed IRS Form W-8BEN or W-8BEN-E, as
applicable, or other applicable IRS Form W-8, special procedures are provided under applicable
Treasury Regulations for payments through qualified foreign intermediaries or certain financial
institutions that hold customers’ securities in the ordinary course of their trade or business.

                  c.          Disposition of Equity Interests

                 A Non-U.S. Holder who sells or otherwise disposes an Equity Interest will be
subject to federal income tax on gain realized from the sale or disposition of that Equity Interest
to the extent the gain is effectively connected with a U.S. trade or business of the Non-U.S.
Holder. Gain realized by a Non-U.S. Holder from the sale of its interest in a partnership that is
engaged in a trade or business in the United States will be considered to be “effectively
connected” with a U.S. trade or business to the extent that gain that would be recognized upon a
sale by the partnership of all of its assets would be “effectively connected” with a U.S. trade or
business. Thus, a substantial portion of a Non-U.S. Holder's gain from the sale or other
disposition of an Equity Interest would be treated as effectively connected with a holder’s
indirect U.S. trade or business constituted by its investment in the Debtors and would be subject
to federal income tax. As a result of the effectively connected income rules described above, the
exclusion from U.S. taxation under the Foreign Investment in Real Property Tax Act for gain
from the sale of partnership units regularly traded on an established securities market will not
prevent a Non-U.S. Holder from being subject to federal income tax on gain from the sale or
disposition of its units to the extent such gain is effectively connected with a U.S. trade or
business. We expect a substantial portion of the gain from the sale or disposition of Equity
Interests to be treated as effectively connected with a U.S. trade or business.

               Moreover, the transferee of an interest in a partnership that is engaged in a U.S.
trade or business is generally required to withhold 10% of the amount realized by the transferor
unless the transferor certifies that it is not a foreign person, and we are required to deduct and

                                                       36
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1     Filed 01/07/20      Page 48 of 83



withhold from the transferee amounts that should have been withheld by the transferees but were
not withheld. Because the “amount realized” includes a partner’s share of the partnership's
liabilities, 10% of the amount realized could exceed the total cash purchase price for the Equity
Interests. For this and other reasons, the IRS has suspended the application of this withholding
rule to open market transfers of interest in publicly traded partnerships, pending promulgation of
regulations that address the amount to be withheld, the reporting necessary to determine such
amount and the appropriate party to withhold such amounts, but it is not clear if or when such
regulations will be issued.

                  d.          FATCA

                Under the Foreign Account Tax Compliance Act (“FATCA”), foreign financial
institutions and certain other foreign entities must report certain information with respect to their
U.S. account holders and investors or be subject to withholding on the receipt of “withholdable
payments.” For this purpose, “withholdable payments” are generally U.S.-source payments of
fixed or determinable, annual or periodical income. Additionally, although FATCA withholding
may also apply to gross proceeds of a disposition of property of a type that can produce U.S.-
source interest or dividends, recently proposed U.S. Treasury Regulations suspend withholding
on such gross proceeds payments indefinitely. FATCA withholding will apply even if the
applicable payment would not otherwise be subject to U.S. federal nonresident withholding tax.

      BOTH U.S. HOLDERS AND NON-U.S. HOLDERS SHOULD CONSULT THEIR
TAX ADVISORS REGARDING THE POSSIBLE IMPACT OF THE FATCA RULES ON
SUCH HOLDERS’ EXCHANGE OF ANY OF THEIR CLAIMS PURSUANT TO THE
PLAN.

       The foregoing summary has been provided for informational purposes only. All
Holders of Claims receiving a Distribution under the Combined Disclosure Statement and
Plan are urged to consult their tax advisors concerning the federal, state, local, and foreign
tax consequences applicable under the Combined Disclosure Statement and Plan.

E.       Alternative Plan

                If the Combined Disclosure Statement and Plan is not confirmed, the Debtors, the
Committee, the Prepetition Secured Parties or any other party in interest could attempt to
formulate a different plan. However, the additional costs of formulating a different plan—all of
which would constitute Administrative Expense Claims—may be so significant that one or more
parties in interest could request that the Chapter 11 Cases be converted to cases under chapter 7
of the Bankruptcy Code. Accordingly, the Debtors believe that the Combined Disclosure
Statement and Plan enables creditors to realize the best return under the circumstances.

F.       Global Resolution

              Since the Committee was appointed, the Settlement Parties engaged in
negotiations with the goal of consensually resolving the Chapter 11 Cases. These negotiations
were ultimately successful and resulted in the Global Resolution that includes the matters
announced at the Final DIP Hearing and set forth in, among other sections, paragraph 47 to the
DIP Financing Order. The key terms of the Global Resolution are as follows: (i) the Debtors’
                                              37
RLF1 22410699v.122491738v.1
               Case 19-11743-KG     Doc 549-1       Filed 01/07/20   Page 49 of 83



establishing, for the benefit of Holders of Allowed General Unsecured Claims, the GUC Fixed
Recovery (to be funded prior to any amounts being distributed to the Prepetition Secured Parties
under the Sale Orders) and the GUC Percentage Recovery (to be funded once and to the extent
possible after forty (40%) of the gross sale proceeds from all Sales have been reserved for the
Prepetition Secured Parties); (ii) the Debtors’ establishing the Administrative and Priority Claim
Reserve for the benefit of Holders of Allowed Administrative Expense Claims, Allowed Priority
Non-Tax Claims and Allowed Priority Tax Claims; (iii) agreement on the terms of the treatment
of Allowed General Unsecured Claims as set forth in Article VIII.A.4(c) herein and (iv) the
subordination of Allowed Deficiency Claims to Allowed General Unsecured Claims until the
occurrence of the Deficiency Threshold Trigger. Such terms, including the benefits of the
Global Resolution, are discussed at length in Articles III.G. and III.H. below and in the
Committee Support Letter, which is incorporated by reference herein and attached hereto as
Exhibit B. Pursuant to section 1123 of the Bankruptcy Code and Rule 9019 of the Bankruptcy
Rules, the Combined Disclosure Statement and Plan incorporates the Global Resolution.

G.       Best Interests Test and Liquidation Analysis

                Section 1129(a)(7) of the Bankruptcy Code requires that each Holder of an
impaired Claim or Equity Interest either (a) accept the Combined Disclosure Statement and Plan
or (b) receive or retain under the Combined Disclosure Statement and Plan property of a value,
as of the Effective Date, that is not less than the value such Holder would receive if the Debtors
were liquidated under chapter 7 of the Bankruptcy Code. A hypothetical chapter 7 liquidation
analysis is attached to this Combined Disclosure Statement and Plan as Exhibit A. The value of
any Distributions if the Debtors’ Chapter 11 Cases were converted to cases under chapter 7 of
the Bankruptcy Code would be less than the value of Distributions under the Combined
Disclosure Statement and Plan for a variety of reasons. Conversion of the Chapter 11 Cases to
chapter 7 cases would require the appointment of a chapter 7 trustee, who would be entitled to
statutory fees relating to the Distributions of the already-monetized assets. Accordingly, a
portion of the Cash currently available, or that would be available upon the Effective Date under
the Plan, for Distribution to Holders of Allowed Claims would instead have to be paid to a
chapter 7 trustee. In addition, the chapter 7 trustee would likely retain new professionals. The
“learning curve” that the trustee and new professionals would be faced with comes with
potentially additional costs to the Estates and with a delay compared to the time of Distributions
under the Combined Disclosure Statement and Plan.

                In addition, the Combined Disclosure Statement and Plan contains a number of
concessions by certain of the Settlement Parties. Among other things, as part of the Global
Resolution, the Prepetition Secured Parties have agreed to allow the Debtors to use their cash
collateral to fund the Wind Down Fund, which fund provides for the payment of Allowed
Administrative Expense Claims, Allowed Priority Tax Claims, Allowed Other Secured Claims,
Allowed Priority Non-Tax Claims, Allowed Professional Claims, the GUC Plan Consideration
and wind down costs. Although this Global Resolution consideration was assumed in the
chapter 7 liquidation analysis, there are no assurances that this Global Resolution would be
available in a hypothetical chapter 7 liquidation. In any event, the conversion to chapter 7 cases
would likely require the chapter 7 trustee to negotiate with the Prepetition Secured Parties to
honor the Global Resolution, resulting in additional costs and administrative expenses incurred
in connection therewith, as well as a resulting delay in Distributions.
                                               38
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20   Page 50 of 83



                As a result, the Debtors believe that the Estates would have fewer funds to be
distributed in a hypothetical chapter 7 liquidation than they would if the Combined Disclosure
Statement and Plan is confirmed. Moreover, based on the structure of the Combined Disclosure
Statement and Plan, and the settlements contained therein, the Holders of Allowed General
Unsecured Claims will recover more under the Combined Disclosure Statement and Plan than in
the hypothetical chapter 7 cases. Accordingly, the Debtors believe that the Combined Disclosure
Statement and Plan satisfies the “best interests” test of Bankruptcy Code section 1129.

H.       Releases by the Debtors and Third Parties

               The release provisions set forth in Articles X.II.B. and X.II.C. of this Combined
Disclosure Statement and Plan are an integral part of the Global Resolution which formed the
basis for this Combined Disclosure Statement and Plan. Absent such releases, the Settlement
Parties would not have agreed to the terms of the Global Resolution and the Holders of Allowed
Claims would receive a diminished (or, in some cases, no) recovery on account of such Claims.

I.       Administrative and Priority Claim Reserve

                As set forth in the Final DIP Order, the Debtors intend to establish the
Administrative and Priority Claim Reserve in an amount to be determined in good faith
consultation with the Committee and subject to the consent of the Prepetition Secured Parties
(which consent may not be unreasonable withheld). As of the date hereof, the amount of the
Administrative and Priority Claim Reserve has not yet been agreed upon in accordance with the
Final DIP Order. If the Debtors, the Committee and the Prepetition Secured Parties cannot agree
upon the amount of the Administrative and Priority Claim Reserve in accordance with the Final
DIP Order, then the Debtors, in consultation with the Prepetition Secured Parties and the
Committee, reserve the right to amend the Combined Disclosure Statement and Plan to, among
other things, remove one or more Debtors from the Combined Disclosure Statement and Plan. In
such a circumstance, any such Debtors’ Chapter 11 Cases may be converted to cases under
chapter 7 or dismissed and it is uncertain what recovery, if any, the creditors of any such Debtors
will receive on account of their Claims. For the avoidance of doubt, to the extent the Combined
Disclosure Statement and Plan is amended to remove one or more Debtors, any Claim against a
Debtor that is not removed will receive the treatment that such Claim is entitled to receive under
the terms of the Combined Disclosure Statement and Plan.

               The amount of the Administrative and Priority Claim Reserve has been set forth
in the Plan Supplement.

                         IV.   SUMMARY OF TREATMENT OF CLAIMS
                                AND ESTIMATED RECOVERIES

A.       Summary of Treatment of Claims and Equity Interests and Estimated Recoveries

              The following chart provides a summary of treatment of each Class of Claims and
Equity Interests (other than Administrative Expense Claims, Priority Tax Claims and



                                                39
RLF1 22410699v.122491738v.1
               Case 19-11743-KG           Doc 549-1        Filed 01/07/20      Page 51 of 83



Intercompany Claims) and an estimate of the recoveries of each Class. 9 The treatment provided
in this chart is for informational purposes only and is qualified in its entirety by Article VII of the
Combined Disclosure Statement and Plan.

Class                            Estimated Allowed          Treatment /              Estimated Recovery to
                                 Claims                     Voting Status            Holders of Allowed
                                                                                     Claims
Class 1 – Remaining              $89,000,000                Impaired / Entitled      12%
Prepetition Secured                                         to Vote
Claims10
Class 2 - Other Secured          $0.00                      Unimpaired /             N/A
Claims                                                      Deemed to Accept
Class 3 - Priority Non-Tax       $150,00$150,000            Unimpaired /             100%
Claims                                                      Deemed to Accept
Class 4 – General                $14,000,000                Impaired / Entitled      13%
Unsecured Claims                                            to Vote
Class 5 – Equity Interests       N/A                        Impaired / Deemed        0%
in P&MC Holding                                             to Reject
Class 6 – Equity Interests       N/A                        Unimpaired /             Reinstated
in Debtors Other than                                       Deemed to Accept
P&MC Holding

                     V.       CONFIRMATION AND VOTING PROCEDURES

A.       Confirmation Procedure

         1.       Confirmation Hearing

              On November 7, 2019, the Bankruptcy Court entered an Order [Docket No. 416]
(the “Conditional Approval and Procedures Order”) conditionally approving the Combined
Disclosure Statement for solicitation purposes only and authorizing the Debtors to solicit
acceptances of the Combined Disclosure Statement and Plan. The Confirmation Hearing has
been scheduled for December 19, 2019 at 2:00p.m. (ET)] at the Bankruptcy Court, 824 North
Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801 to consider (i) final
approval of the Combined Disclosure Statement and Plan as providing adequate information
pursuant to section 1125 of the Bankruptcy Code and (ii) confirmation of the Combined
Disclosure Statement and Plan pursuant to section 1129 of the Bankruptcy Code. The
Confirmation Hearing may be adjourned from time to time by the Debtors without further notice,


9
  These amounts represent estimated Allowed Claims, and do not represent amounts actually asserted by Creditors
in proofs of claim or otherwise. The Debtors have not completed their analysis of Claims in the Chapter 11 Cases
and objections to such Claims have not been fully litigated. Therefore, there can be no assurances of the exact
amount of the Allowed Claims at this time. Rather, the actual amount of the Allowed Claims may be greater or
lower than estimated.
10
  For the avoidance of doubt, any unsecured deficiency Deficiency Claims in Class 1 (Remaining Prepetition
Secured Claims) will be in Class 4 (General Unsecured Claims).

                                                      40
RLF1 22410699v.122491738v.1
               Case 19-11743-KG            Doc 549-1      Filed 01/07/20   Page 52 of 83



except for an announcement of the adjourned date made at the Confirmation Hearing or by Filing
a notice with the Bankruptcy Court.

         2.       Procedure for Objections

               Any objection to final approval of the Combined Disclosure Statement and Plan
as providing adequate information pursuant to section 1125 of the Bankruptcy Code and/or
confirmation of the Combined Disclosure Statement and Plan must be made in writing and filed
with the Bankruptcy Court and served on (a) the Debtors’ counsel, (i) Richards, Layton &
Finger, P.A., One Rodney Square, 920 N. King Street, Wilmington, DE 19801 (Attn: Daniel J.
DeFranceschi (defranceschi@rlf.com)) and (ii) Akin Gump Strauss Hauer & Feld LLP, 2001 K
Street N.W., Washington, D.C. 20006 (Attn: Scott Alberino (salberino@akingump.com) and
Joanna Newdeck (jnewdeck@akingump.com)); (b) counsel to the Committee, Pachulski Stang
Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801 (Attn:
Bradford J. Sandler (bsandler@pszjlaw.com)); (c) counsel to the DIP Agent and the Prepetition
Agent, Moore & Van Allen PLLC, 100 N. Tryon St., Suite 4700, Charlotte, NC 28202, Attn:
David L. Eades, Esq. (davideades@mvalaw.com) and Luis M. Lluberas, Esq.
(luislluberas@mvalaw.com); and (d) the Office of the United States Trustee for Region 3, 844
King Street, Suite 2207, Lockbox #35, Wilmington, DE 19801 (Attn: Linda J. Casey, Esq.,
linda.casey@usdoj.gov), in each case, by no later than December 10, 2019 at 4:00 p.m. (ET).
Unless an objection is timely filed and served, it may not be considered by the Bankruptcy
Court at the Confirmation Hearing.

         3.       Requirements for Confirmation

                The Bankruptcy Court will confirm the Combined Disclosure Statement and Plan
only if it meets all the applicable requirements of section 1129 of the Bankruptcy Code. Among
other requirements, the Combined Disclosure Statement and Plan (i) must be accepted by all
impaired Classes of Claims and Equity Interests or, if rejected by an impaired Class, the
Combined Disclosure Statement and Plan must not “discriminate unfairly” against and be “fair
and equitable” with respect to such Class; and (ii) must be feasible. The Bankruptcy Court must
also find that:

                  a.          the Combined Disclosure Statement and Plan has classified Claims and
                              Equity Interests in a permissible manner;

                  b.          the Combined Disclosure Statement and Plan complies with the technical
                              requirements of chapter 11 of the Bankruptcy Code; and

                  c.          the Combined Disclosure Statement and Plan has been proposed in good
                              faith.

         4.       Classification of Claims and Equity Interests

               Section 1122 of the Bankruptcy Code requires the Combined Disclosure
Statement and Plan to place a Claim or Equity Interest in a particular Class only if such Claim or
Equity Interest is substantially similar to the other Claims or Equity Interests in such class. The
Combined Disclosure Statement and Plan creates separate Classes to deal respectively with
                                                     41
RLF1 22410699v.122491738v.1
               Case 19-11743-KG         Doc 549-1       Filed 01/07/20   Page 53 of 83



secured Claims, unsecured Claims and Equity Interests. The Debtors believe that the Combined
Disclosure Statement and Plan’s classifications place substantially similar Claims or Equity
Interests in the same Class and thus, meet the requirements of section 1122 of the Bankruptcy
Code.

         5.       Impaired Claims or Equity Interests

                Pursuant to section 1126 of the Bankruptcy Code, only the Holders of Claims in
Classes impaired by the Combined Disclosure Statement and Plan and receiving a payment or
Distribution under the Combined Disclosure Statement and Plan may vote on the Combined
Disclosure Statement and Plan. Pursuant to section 1124 of the Bankruptcy Code, a Class of
Claims may be impaired if the Combined Disclosure Statement and Plan alters the legal,
equitable or contractual rights of the Holders of such Claims or Equity Interests treated in such
Class. The Holders of Claims in Classes not impaired by the Combined Disclosure Statement
and Plan are deemed to accept the Combined Disclosure Statement and Plan and do not have the
right to vote on the Combined Disclosure Statement and Plan. The Holders of Claims or Equity
Interests in any Class which will not receive any payment or Distribution or retain any property
pursuant to the Combined Disclosure Statement and Plan are deemed to reject the Combined
Disclosure Statement and Plan and do not have the right to vote. Finally, the Holders of Claims
or Equity Interests whose Claims or Equity Interests are not classified under the Combined
Disclosure Statement and Plan are not entitled to vote on the Combined Disclosure Statement
and Plan.

         6.       Feasibility

                Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a plan
not be likely to be followed by the liquidation, or the need for further financial reorganization, of
the Debtors or any successor to the Debtors (unless such liquidation or reorganization is
proposed in the Combined Disclosure Statement and Plan). Because the Combined Disclosure
Statement and Plan proposes a liquidation of all of the Debtors’ assets, for purposes of this test,
the Debtors have analyzed the ability of the Plan Administrator to meet its obligations under the
Combined Disclosure Statement and Plan. Based on the Debtors’ analysis, the Plan
Administrator will have sufficient assets to accomplish its tasks under the Combined Disclosure
Statement and Plan. Therefore, the Debtors believe that the liquidation pursuant to the
Combined Disclosure Statement and Plan will meet the feasibility requirements of the
Bankruptcy Code.

         7.       Eligibility to Vote on the Combined Disclosure Statement and Plan

              Unless otherwise ordered by the Bankruptcy Court, only Holders of Allowed
Claims in Classes 1 and 4 may vote on the Combined Disclosure Statement and Plan. Further,
subject to the tabulation procedures that were approved by the Conditional Approval and
Procedures Order, in order to vote on the Combined Disclosure Statement and Plan, you must
hold an Allowed Claim in Classes 1 or 4, or be the Holder of a Claim in either such Class that
has been temporarily Allowed for voting purposes only under Bankruptcy Rule 3018(a).

         8.       Solicitation Notice

                                                 42
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1        Filed 01/07/20   Page 54 of 83



                 All Holders of Allowed Claims in Class 1 and 4 will receive (i) notice of the
Confirmation Hearing on the Combined Disclosure Statement and Plan (the “Confirmation
Notice”), (ii) a form of ballot and (iii) a letter from the Committee urging the Holders of Allowed
General Unsecured Claims to vote to accept the Combined Disclosure Statement and Plan. All
other Creditors and parties in interest not entitled to vote on the Combined Disclosure Statement
and Plan will only receive a copy of the Confirmation Notice.

         9.       Procedure/Voting Deadlines

               In order for your ballot to count, you must either (1) complete an electronic ballot
at http://www.kccllc.net/PMC or (2) complete, date, sign and properly mail, courier or personally
deliver a paper ballot (please note that envelopes are not included with the ballot) to the Claims
and Noticing Agent at the following address: Perkins & Marie Callender’s Claims Processing
Center, c/o Kurtzman Carson Consultants LLC, 222 N Pacific Coast Highway, Suite 300, El
Segundo, CA 90245. BALLOTS SENT BY FACSIMILE TRANSMISSION OR E-MAIL ARE
NOT ALLOWED AND WILL NOT BE COUNTED.

               Ballots must be submitted electronically, or the Claims and Noticing Agent must
RECEIVE physically original ballots by mail or overnight delivery, on or before December 10,
2019 at 4:00 p.m. (prevailing Eastern Time) (the “Voting Deadline”). Subject to the
tabulation procedures approved by the Conditional Approval and Procedures Order, you may not
change your vote once a ballot is submitted electronically or the Claims and Noticing Agent
receives your original paper ballot.

                Subject to the tabulation procedures approved by the Conditional Approval and
Procedures Order, any ballot that is timely and properly submitted electronically or received
physically will be counted and will be deemed to be cast as an acceptance, rejection or
abstention, as the case may be, of the Combined Disclosure Statement and Plan.

         10.      Acceptance of the Combined Disclosure Statement and Plan

                As a Creditor, your acceptance of the Combined Disclosure Statement and Plan is
important. In order for the Combined Disclosure Statement and Plan to be accepted by an
impaired Class of Claims, a majority in number (i.e., more than half) and at least two-thirds in
dollar amount of the Claims voting (of each impaired Class of Claims) must vote to accept the
Combined Disclosure Statement and Plan. At least one impaired Class of Creditors, excluding
the votes of insiders, must actually vote to accept the Combined Disclosure Statement and Plan.
The Debtors urge that you vote to accept the Combined Disclosure Statement and Plan. The
Committee supports the Combined Disclosure Statement and Plan and urges Holders of Class
4 Claims to accept the Combined Disclosure Statement and Plan. A letter from the Committee
expressing its support for the Combined Disclosure Statement and Plan is included in the
solicitation package you received. YOU ARE URGED TO COMPLETE, DATE, SIGN AND
PROMPTLY SUBMIT YOUR BALLOT. PLEASE BE SURE TO COMPLETE THE
BALLOT PROPERLY AND LEGIBLY IDENTIFY THE EXACT AMOUNT OF YOUR
CLAIM AND THE NAME OF THE CREDITOR.

         11.      Elimination of Vacant Classes

                                                  43
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20    Page 55 of 83



              Any Class of Claims or Equity Interests that does not contain, as of the date of
commencement of the Confirmation Hearing, a Holder of an Allowed Claim or Equity Interest,
or a Holder of a Claim temporarily allowed under Bankruptcy Rule 3018, shall be deemed
deleted from the Combined Disclosure Statement and Plan for all purposes, including for
purposes of determining acceptance of the Combined Disclosure Statement and Plan by such
Class under Section 1129(a)(8) of the Bankruptcy Code.

                        VI.   TREATMENT OF UNCLASSIFIED CLAIMS

A.       Administrative Expense Bar Date

                Requests for payment of Administrative Expense Claims (other than 503(b)(9)
Claims, which are subject to the General Bar Date, Professional Claims and the Claims of
Governmental Units arising under section 503(b)(1)(B), (C) or (D) of the Bankruptcy Code)
must be filed no later than the applicable Administrative Expense Bar Date. Unless otherwise
Ordered by the Court, Holders of Administrative Expense Claims (other than the Holders of
503(b)(9) Claims, Professional Claims and the Claims of Governmental Units arising under
section 503(b)(1)(B), (C) or (D) of the Bankruptcy Code) that do not file requests for the
allowance and payment thereof on or before the applicable Administrative Expense Bar Date
shall forever be barred from asserting such Administrative Expense Claims against the Debtors
or their Estates.

B.       Administrative Expense Claims

               Except to the extent that any Entity entitled to payment of an Allowed
Administrative Expense Claim agrees to a different treatment, each Holder of an Allowed
Administrative Expense Claim shall receive Cash in an amount equal to such Allowed
Administrative Expense Claim on the Effective Date or seven (7) Business Days after the entry
of a Final Order Allowing such Administrative Expense Claim, or as soon thereafter as is
practicable. Such payments to Holders of Allowed Administrative Expense Claims shall be paid
by the Plan Administrator from the Administrative and Priority Claim Reserve. Objections to
Administrative Expense Claims must be filed and served on the Plan Administrator and the
requesting party no later than 120 days after the later of the Effective Date and any filing of such
Claim or of a motion for approval thereof, unless such objection deadline is extended by order of
the Bankruptcy Court upon the motion of the Plan Administrator with the consent of the
Prepetition Agent (the “Administrative Expense Claim Objection Deadline”). Nothing in this
Plan shall extend or be deemed to extend the deadline of November 4, 2019 previously fixed by
the Bar Date Order for filing claims under section 503(b)(9) of the Bankruptcy Code.

C.       DIP Credit Agreement Claims

               The DIP Credit Agreements Claims will be paid in full in Cash and satisfied upon
the closing of the Sales. Holders of DIP Credit Agreement Claims shall not receive any
Distributions under the Combined Disclosure Statement and Plan.

D.       Priority Tax Claims


                                                44
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1    Filed 01/07/20    Page 56 of 83



                Each Holder of an Allowed Priority Tax Claim, if any, shall receive in full
satisfaction of such Allowed Priority Tax Claim (a) payment in Cash equal to the unpaid portion
of such Allowed Priority Tax Claim on the Effective Date or within seven (7) Business Days
after such Allowed Priority Tax Claim becomes an Allowed Claim, whichever is later, or as soon
thereafter as is practicable; or (b) Cash in an amount agreed to by the Plan Administrator and
such Holder. Such payments to Holders of Allowed Priority Tax Claims shall be paid by the
Debtors (or the Plan Administrator, as applicable) from the Administrative and Priority Claim
Reserve.

E.       Professional Claims

         1.       Payment of Professional Claims

                All Professionals seeking allowance by the Bankruptcy Court of a Professional
Claim shall be paid in full in Cash in such amounts as are approved by the Bankruptcy Court
upon (i) the later of (x) the Effective Date and (y) fourteen (14) days after the date upon which
the order relating to the allowance of any such Allowed Professional Claim is entered or (ii) such
other terms as may be mutually agreed upon between the Holder of such Professional Claim and
the Debtors or the Plan Administrator, as applicable.

               To the extent that funds held in the Professional Fee Reserve are insufficient to
satisfy the amount of Allowed Professional Claims owing to the Professionals, such
Professionals shall have an Allowed Administrative Expense Claim for any such deficiency,
which shall be satisfied by payment by the Plan Administrator from the Administrative and
Priority Claim Reserve.

         2.       Professional Fee Reserve

        As soon as practicable after Confirmation and not later than the Effective Date, the
Debtors shall establish and fund the Professional Fee Reserve. The Professional Fee Reserve
shall be maintained in trust for the Professionals and, as to any excess Cash as described below,
for the Prepetition Secured Parties. Such funds shall not be considered property of the Debtors’
Estates. The amount of Allowed Professional Claims owing to the Professionals shall be paid in
Cash to such Professionals from funds held in the Professional Fee Reserve as set forth herein.
Once payments on account of such Allowed Professional Claims have been made in full, any
such excess Cash remaining in the Professional Fee Reserve shall be considered Remaining
Estate Assets and shall be distributed to the Prepetition Agent for Distribution to the Holders of
Allowed Remaining Prepetition Secured Claims as provided for herein.

         3.       Allocation and Estimation of Professional Claims

               Professionals providing services to the Debtors shall reasonably estimate their
unpaid Professional Claims against the Debtors relating to the period prior to and through the
Effective Date and shall deliver such estimate to the Debtors by two (2) Business Days prior to
the Effective Date; provided, however, that such estimate shall not be considered an admission
with respect to the fees and expenses of such Professional and such Professionals are not bound
to any extent by the estimates. If a Professional does not provide an estimate, the Debtors may
estimate the unbilled fees and expenses of such Professional.
                                               45
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1      Filed 01/07/20   Page 57 of 83



         4.       Timing for Filing Professional Claims

               All requests for compensation or reimbursement of Professionals retained in these
Chapter 11 Cases for services performed and expenses incurred prior to the Effective Date shall
be filed and served on: (i) the Debtors, c/o Perkins and Marie Callender’s, LLC, 6075 Poplar
Avenue, Suite 800, Memphis, Tennessee 38119-4709, Attn: Andy Whiteley; (ii) counsel to the
Debtors, Richards, Layton & Finger, P.A., One Rodney Square, 920 North King Street,
Wilmington, Delaware 19801, Attn: Daniel J. DeFranceschi, Esq. (defranceschi@rlf.com), and
Akin Gump Strauss Hauer & Feld LLP, 2001 K Street N.W., Washington, D.C. 20006, Attn:
Scott L. Alberino, Esq. (salberino@akingump.com) and Joanna F. Newdeck, Esq.
(jnewdeck@akingump.com); (iii) counsel to the DIP Agent and the Prepetition Agent, Moore &
Van Allen PLLC, 100 N. Tryon St., Suite 4700, Charlotte, North Carolina 28202, Attn: David L.
Eades,      Esq.     (davideades@mvalaw.com)          and      Luis     M.      Lluberas,    Esq.
(luislluberas@mvalaw.com); (iv) counsel to the Committee, Pachulski Stang Ziehl & Jones LLP,
919 N. Market Street, 17th Floor, Wilmington, Delaware 19801, Attn: Bradford J. Sander, Esq.
(bsandler@pszjlaw.com) and Colin R. Robinson, Esq. (crobinson@pszjlaw.com); (v) the Office
of the U.S. Trustee for Region 3, 844 King Street, Suite 2207, Wilmington, Delaware 19801,
Attn: Linda J. Casey, Esq. (linda.casey@usdoj.gov); and (vi) such other entities who are
designated by the Bankruptcy Rules, the Confirmation Order, or other Order of the Bankruptcy
Court, by no later than forty-five (45) days after the Effective Date, unless otherwise agreed by
the Debtors or the Plan Administrator, as applicable; provided, however, that any Professional
who may receive compensation or reimbursement of expenses pursuant to the Ordinary Course
Professionals Order may continue to receive such compensation or reimbursement of expenses
for services rendered before the Effective Date, without further Bankruptcy Court Order,
pursuant to the Ordinary Course Professional Order. Objections to any Professionals Claim must
be filed and served on the Plan Administrator and the requesting party no later than sixty-five
(65) days after the Effective Date, unless otherwise ordered by the Court (the “Professional
Claims Objection Deadline”).

         5.       Post-Effective Date Fees and Expenses

                Upon the Effective Date, any requirement that Professionals comply with sections
327 through 331 of the Bankruptcy Code in seeking retention or compensation for services
rendered after such date shall terminate, and, subject to the Plan Administrator Agreement, the
Plan Administrator may employ and pay any Professional for services rendered or expenses
incurred after the Effective Date in the ordinary course of business without any further notice to,
or action, Order, or approval of, the Court.

F.       Intercompany Claims

               All Intercompany Claims shall be Disallowed pursuant to this Combined
Disclosure Statement and Plan and shall be cancelled as of the Effective Date.

G.       Payment of Statutory Fees.

               All fees due and payable pursuant to section 1930 of title 28 of the United States
Code prior to the Effective Date shall be paid by the Debtors on the Effective Date. After the

                                                46
RLF1 22410699v.122491738v.1
                  Case 19-11743-KG             Doc 549-1    Filed 01/07/20   Page 58 of 83



Effective Date, the Plan Administrator shall pay any and all such fees when due and payable, and
shall file with the Bankruptcy Court quarterly reports in a form reasonably acceptable to the
United States Trustee. Notwithstanding the limited substantive consolidation of the Debtors
called for in the Combined Disclosure Statement and Plan, each and every one of the Debtors
shall remain obligated to pay quarterly fees to the United States Trustee until the earliest of that
particular Debtor’s case being closed, dismissed or converted to a case under chapter 7 of the
Bankruptcy Code.

                          VII. CLASSIFICATION OF CLAIMS AND
                        EQUITY INTERESTS; ESTIMATED RECOVERIES

              Equity Interests and Claims, other than Administrative Expense Claims, Priority
Tax Claims and Intercompany Claims, are classified for all purposes, including voting,
confirmation and Distribution pursuant to the Combined Disclosure Statement and Plan, as
follows:



          Class                       Type                  Status Under Plan       Voting Status

              1               Remaining Prepetition              Impaired          Entitled to Vote
                                Secured Claims

              2               Other Secured Claims             Unimpaired         Deemed to Accept

              3          Priority Non-Tax Claims               Unimpaired         Deemed to Accept

              4                General Unsecured                 Impaired          Entitled to Vote
                                    Claims

              5          Equity Interests in P&MC                Impaired         Deemed to Reject
                                  Holding

              6            Equity Interests in                 Unimpaired         Deemed to Accept
                        Debtors other than P&MC
                                Holding



                   VIII. TREATMENT OF CLAIMS AND EQUITY INTERESTS

A.       Treatment of Claims

         1.        CLASS 1 – REMAINING PREPETITION SECURED CLAIMS

                   a.         Classification

                   Class 1 consists of the Remaining Prepetition Secured Claims.
                                                       47
RLF1 22410699v.122491738v.1
               Case 19-11743-KG                Doc 549-1    Filed 01/07/20   Page 59 of 83



                  b.          Allowance

              Holders of Class 1 Claims shall have an Allowed Remaining Prepetition Secured
Claim in an amount not less than the amount indicated in the Plan Supplement.

                  c.          Impairment and Voting

               Class 1 is impaired by the Combined Disclosure Statement and Plan. The Holders
of Class 1 Claims are entitled to vote to accept or reject the Combined Disclosure Statement and
Plan.

                  d.          Treatment

               Holders of Allowed Remaining Prepetition Secured Claims shall receive their Pro
Rata share of the Remaining Estate Assets. On the Effective Date, Holders of Allowed
Remaining Prepetition Secured Claims shall receive their Pro Rata share of the Remaining
Estate Assets that constitute Cash (excluding the any Residual Secured Cash). Additional
Distributions on account of the Remaining Estate Assets shall be made to Holders of Allowed
Remaining Prepetition Secured Claims by the Plan Administrator after the Effective Date upon
such Remaining Estate Assets being reduced to Cash, or as otherwise provided for herein, on
such Distribution Date(s) as may be determined by the Plan Administrator, in consultation with
the Prepetition Agent; provided, however, that any Residual Secured Cash from each applicable
Wind Down Sub Account shall be distributed as set forth in Article X.G.2 herein.

         2.       CLASS 2 – OTHER SECURED CLAIMS

                  a.          Classification

                  Class 2 consists of all Other Secured Claims, if any.

                  b.          Impairment and Voting

                Class 2 is unimpaired by the Combined Disclosure Statement and Plan. Holders
of Class 2 Claims are deemed to have accepted the Combined Disclosure Statement and Plan
and, therefore, are not entitled to vote to accept or reject the Combined Disclosure Statement and
Plan. The Debtors do not believe there are any Other Secured Claims.

                  c.          Treatment

               Except to the extent that a Holder of an Allowed Other Secured Claim agrees to a
less favorable or different treatment, on, or as soon as reasonably practical after, the Effective
Date or the date such Claim becomes an Allowed Other Secured Claim, each Holder of such
Allowed Other Secured Claim shall receive, as the Debtors or the Plan Administrator, as
applicable, determines, (i) Cash in an amount equal to such Allowed Other Secured Claim or (ii)
such other treatment that renders such Holder’s Allowed Other Secured Claim unimpaired in
accordance with section 1124(1) or (2) of the Bankruptcy Code.

         3.       CLASS 3 – PRIORITY NON-TAX CLAIMS

                                                       48
RLF1 22410699v.122491738v.1
               Case 19-11743-KG                Doc 549-1     Filed 01/07/20   Page 60 of 83



                  a.          Classification

                  Class 3 consists of Priority Non-Tax Claims.

                  b.          Impairment and Voting

              Class 3 is unimpaired by the Combined Disclosure Statement and Plan. Holders
of Allowed Priority Non-Tax Claims are conclusively presumed to have accepted the Combined
Disclosure Statement and Plan and, therefore, are not entitled to vote to accept or reject the
Combined Disclosure Statement and Plan.

                  c.          Treatment

               Except to the extent that a Holder of a Priority Non-Tax Claim agrees to a less
favorable or different treatment, on, or as soon as reasonably practicable after, the later of the
Effective Date or the date such Priority Non-Tax Claim becomes an Allowed Priority Non-Tax
Claim, each Holder of an Allowed Priority Non-Tax Claim shall receive Cash in an amount
equal to such Allowed Priority Non-Tax Claim.

         4.       CLASS 4 – GENERAL UNSECURED CLAIMS

                  a.          Classification

                  Class 4 consists of General Unsecured Claims.

                  b.          Impairment and Voting

               Class 4 is impaired by the Combined Disclosure Statement and Plan. Holders of
Allowed General Unsecured Claims are entitled to vote to accept or reject the Combined
Disclosure Statement and Plan.

                  c.          Treatment

                  Holders of Allowed General Unsecured Claims shall receive the following:

                              (i)              unless and until the Deficiency Threshold Trigger occurs,
                                               each Holder of an Allowed General Unsecured Claim (that
                                               is not an Allowed Deficiency Claim) shall receive a share
                                               of each Distribution of the GUC Plan Consideration Pro
                                               Rata with other Holders of Allowed General Unsecured
                                               Claims (that are not Allowed Deficiency Claims); and

                              (ii)             upon and after the occurrence of the Deficiency Threshold
                                               Trigger, each Holder of an Allowed General Unsecured
                                               Claim (including Allowed Deficiency Claims) shall receive
                                               a share of each further Distribution of GUC Plan
                                               Consideration Pro Rata with other Holders of Allowed


                                                        49
RLF1 22410699v.122491738v.1
               Case 19-11743-KG                Doc 549-1    Filed 01/07/20   Page 61 of 83



                                               General Unsecured Claims (including Allowed Deficiency
                                               Claims).

         5.       CLASS 5 – EQUITY INTERESTS IN P&MC HOLDING

                  a.          Classification

                  Class 5 consists of the Equity Interests in P&MC Holding.

                  b.          Impairment and Voting

              Class 5 is impaired by the Combined Disclosure Statement and Plan. Class 5
shall be deemed to have voted to reject the Combined Disclosure Statement and Plan.

                  c.          Treatment

                On the Effective Date, all Equity Interests issued by P&MC Holding (including
any and all options or rights to exercise warrants or options or to otherwise acquire any Equity
Interests in P&MC Holding) shall be cancelled and one new membership interest in P&MC
Holding shall be issued to the Plan Administrator who shall hold such membership interest for
the benefit of the Holders of such former Equity Interests consistent with their former economic
entitlements. Each Holder of an Equity Interest in P&MC Holding shall neither receive nor
retain any property under the Combined Disclosure Statement and Plan or interest in property on
account of such Equity Interests; provided, however, that in the event all Allowed Claims have
been satisfied in accordance with the Bankruptcy Code and the Combined Disclosure Statement
and Plan, Holders of Equity Interests in P&MC Holding may receive a Pro Rata Distribution of
any remaining assets of the Debtors. It is not expected that any Distributions will be made to
Holders of Equity Interests in P&MC Holding.

     6.           CLASS 6 – EQUITY INTERESTS IN DEBTORS OTHER THAN P&MC
HOLDING

                  a.          Classification

                  Class 6 consists of the Equity Interests in the Debtors other than P&MC Holding.

                  b.          Impairment and Voting

               Class 6 is unimpaired by the Combined Disclosure Statement and Plan. Holders
of Class 6 Equity Interests are conclusively presumed to have accepted the Combined Disclosure
Statement and Plan and, therefore, are not entitled to vote to accept or reject the Combined
Disclosure Statement and Plan.

                  c.          Treatment

               Except as may otherwise be provided in the Combined Disclosure Statement and
Plan, the Equity Interests in Class 6 will be reinstated in their entirety.


                                                       50
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20    Page 62 of 83



B.       Modification of Treatment of Claims and Equity Interests

               The Debtors or the Plan Administrator, as applicable, reserves the right to modify
the treatment of any Allowed Claim in any manner adverse only to the Holder of such Claim at
any time after the Effective Date upon the consent of the Holder of the Claim whose Allowed
Claim, as the case may be, is being adversely affected.

C.       Cramdown and No Unfair Discrimination

                In the event that any impaired Class of Claims or Equity Interests rejects the
Combined Disclosure Statement and Plan or is deemed to have rejected the Combined
Disclosure Statement and Plan, the Debtors hereby request, without any delay in the occurrence
of the Confirmation Hearing or Effective Date, that the Bankruptcy Court confirm the Combined
Disclosure Statement and Plan in accordance with section 1129(b) of the Bankruptcy Code with
respect to such non-accepting Class, in which case the Combined Disclosure Statement and Plan
shall constitute a motion for such relief.

                Confirming the Combined Disclosure Statement and Plan under such a
circumstance is what is known as a “cramdown”. Among other things, a “cramdown” is
appropriate where the Bankruptcy Court finds that it does not unfairly discriminate against the
objecting classes and is fair and equitable with respect to those objecting classes. A plan unfairly
discriminates against a class if another class of equal rank in priority will receive greater value
under the plan than the nonaccepting class without reasonable justification. A plan is fair and
equitable if no claim or interest junior to the objecting class shall receive or retain any claim or
interest under the plan.

             IX.       PROVISIONS REGARDING THE PLAN ADMINISTRATOR

A.       Appointment of the Plan Administrator

               On the Effective Date, a Plan Administrator, who shall be selected by (i) the
Committee, in consultation with the Debtors and the Prepetition Agent, if Class 4 votes to accept
the Plan or (ii) the Debtors, in consultation with the Committee and the Prepetition Agent, if
Class 4 votes to reject the Plan, shall be appointed and thereafter serve in accordance with this
Combined Disclosure Statement and Plan. The Plan Administrator shall not be required to give
any bond or surety or other security for the performance of its duties unless otherwise ordered by
the Bankruptcy Court. As soon as practicable after the Voting Deadline, as part of the Plan
Supplement, the Debtors shall file with the Bankruptcy Court a notice identifying the Plan
Administrator and, if the Plan Administrator is deemed an “insider”, as defined pursuant to
section 101(31) of the Bankruptcy Code, the material terms of the Plan Administrator’s
compensation.

B.       Rights and Powers of the Plan Administrator

                 The Plan Administrator shall, in addition to any powers and authority specifically
set forth in other provisions of the Combined Disclosure Statement and Plan, be empowered to
(i) effect all actions and execute all agreements, instruments and other documents necessary to
perform its duties under the Combined Disclosure Statement and Plan, (ii) establish, as
                                                51
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1        Filed 01/07/20    Page 63 of 83



necessary, disbursement accounts for the deposit and distribution of all amounts distributed
under the Combined Disclosure Statement and Plan, (iii) make Distributions in accordance with
the Combined Disclosure Statement and Plan, (iv) object to Claims, as appropriate, (v) employ
and compensate professionals to represent it with respect to its responsibilities, (vi) assert any of
the Debtors’ claims, Causes of Action, rights of setoff, or other legal or equitable defenses, and
(vii) exercise such other powers as may be vested in the Plan Administrator by order of the
Bankruptcy Court, pursuant to the Combined Disclosure Statement and Plan, or as deemed by
the Plan Administrator to be necessary and proper to implement the provisions hereof. The Plan
Administrator may take any and all actions which it deems reasonably necessary or appropriate
to defend against any Claim, including, without limitation, the right to: (a) exercise any and all
judgment and discretion with respect to the manner in which to defend against or settle any
Claim, including, without limitation, the retention of professionals, experts and consultants; and
(b) enter into a settlement agreement or agreements without Bankruptcy Court-approval. Upon
the later of the Effective Date and the appointment of the Plan Administrator, the Debtors will
have no other officers, directors or managers.

C.       Post Effective Date Expenses of the Plan Administrator

                The Plan Administrator shall receive reasonable compensation for services
rendered pursuant to the Combined Disclosure Statement and Plan without further Court order.
In addition, the amount of reasonable fees and expenses incurred by the Plan Administrator on or
after the Effective Date (including, without limitation, reasonable attorney and professional fees
and expenses) may be paid without further Court order. The Plan Administrator shall be paid
from the Plan Administrator GUC Reserve or Plan Administrator Other Reserve, as further set
forth herein and in the Plan Administrator Agreement. Any amounts remaining in the Plan
Administrator GUC Reserve at the closing of the Chapter 11 Cases shall be distributed to Class 4
Holders of Allowed General Unsecured Claims, as set forth in Article VIII.A.4 herein. Any
amounts remaining in the Plan Administrator Other Reserve at the closing of the Chapter 11
Cases shall be distributed to Class 1 Holders of Remaining Prepetition Secured Claims as set
forth in Article VIII.A.1 herein.

              As may be more fully set forth in the Plan Administrator Agreement, the Plan
Administrator GUC Activities shall be funded from the Plan Administrator GUC Reserve; all
such other fees, costs and expenses of the Plan Administrator shall be funded form the Plan
Administrator Other Reserve.

D.       Plan Administrator Agreement

               A form of the Plan Administrator Agreement shall be filed as part of the Plan
Supplement. Among other things, the Plan Administrator Agreement shall (i) set forth
procedures, reasonably acceptable to the Debtors, the Prepetition Agent, and the Committee, to
ensure that the Plan Administrator appropriately allocates and records its fees and expenses such
that such fees and expenses are properly allocated among the Plan Administrator GUC Reserve
and the Plan Administrator Other Reserve, (ii) set forth reporting procedures by which the
Deficiency Threshold Trigger shall be calculated and reported to the Prepetition Agent, (iii) set
forth the procedures and/or restrictions, if any, that the Plan Administrator must observe in order
to fund any Supplemental Plan Administrator GUC Reserve, (iv) set forth the procedures for

                                                 52
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1      Filed 01/07/20   Page 64 of 83



providing the Prepetition Agent a report of any non-Cash Assets that that Plan Administrator
identifies as Remaining Estate Assets; to the extent such non-Cash Assets are identified, the Plan
Administrator and the Prepetition Agent shall work cooperatively to put in place procedures,
reasonably acceptable to the Plan Administrator and the Prepetition Agent, to monetize such
non-Cash Assets or turn over such non-Cash Assets to the Prepetition Agent for the benefit of the
Holders of the Allowed Prepetition Remaining Secured Claims, and (v) set forth quarterly
reporting requirements to be provided to the Prepetition Agent with respect to the Wind Down
Sub Accounts setting forth the balance of each Wind Down Sub Account.                   The Plan
Administrator Agreement may include other reasonable and customary provisions consistent
with the Plan, including provisions for indemnification of the Plan Administrator and its agents
and professionals payable from, e.g., the Plan Administrator Other Reserve and Plan
Administrator GUC Reserve, as applicable.

         X.   PROVISIONS GOVERNING DISTRIBUTIONS UNDER THE
     COMBINEDDISCLOSURE COMBINED DISCLOSURE STATEMENT AND PLAN

A.       Method of Payment

               Unless otherwise expressly agreed, in writing, all Cash payments to be made
pursuant to the Combined Disclosure Statement and Plan shall be made by check drawn on a
domestic bank or by an electronic wire transfer.

B.       Objections to and Resolution of Claims

                The Plan Administrator shall have the right to file objections and/or motions to
estimate any and all Claims after the Effective Date. The Plan Administrator shall have the
authority to compromise, settle, otherwise resolve or withdraw any objections, without approval
of the Bankruptcy Court. The Plan Administrator shall further have the authority to resolve and
settle any and all Claims without approval of the Bankruptcy Court.

C.       Claims Objection Deadline

                Except as otherwise set forth in Articles VI.B and VI.E above with respect to
Administrative Expense Claims and Professionals Claims, the Plan Administrator, and any other
party in interest to the extent permitted pursuant to section 502(a) of the Bankruptcy Code, shall
file and serve any objection to any Claims no later than the Claims Objection Deadline;
provided, however, the Claims Objection Deadline may be extended by the Bankruptcy Court
from time to time upon motion and notice by the Plan Administrator.

D.       No Distribution Pending Allowance

               Notwithstanding any other provision of the Combined Disclosure Statement and
Plan, no payment or Distribution of Cash or other property shall be made with respect to any
portion of a Disputed Claim unless and until all objections to such Claim are resolved by Final
Order or as otherwise permitted by this Combined Disclosure Statement and Plan.




                                               53
RLF1 22410699v.122491738v.1
               Case 19-11743-KG     Doc 549-1       Filed 01/07/20   Page 65 of 83



E.       Claims Reserve

               On any date that Distributions are to be made under the terms of the Combined
Disclosure Statement and Plan, the Plan Administrator shall reserve Cash or property equal to
100% of the Cash or property that would be distributed on such date on account of Disputed
Claims as if each such Disputed Claim were an Allowed Claim but for the pendency of a dispute
with respect thereto. Such Cash or property, as the case may be, shall be held in trust for the
benefit of the Holders of all such Disputed Claims pending determination of their entitlement
thereto.

F.       Timing of Distributions

               Unless otherwise provided herein, on each Distribution Date, each Holder of an
Allowed Claim shall receive such Distributions that this Combined Disclosure Statement and
Plan provide for Allowed Claims in accordance with Article III hereof. In the event that any
payment or act under this Combined Disclosure Statement and Plan is required to be made or
performed on a date that it not a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date. The Plan Administrator shall have no
obligation to recognize any transfer of Claims or Equity Interests occurring on or after the
Confirmation Date.

G.    Special Provisions Related to Distributions of Certain Remaining Estate Assets and
Residual Secured Cash to Holders of Remaining Prepetition Secured Claims

        1.    On or as soon as reasonably practicable after the Effective Date, the Debtors or
the Plan Administrator, as applicable, shall settle up any unpaid treasury management obligations
to Regions Bank, with the balance of the Regions Security Deposit being remitted to the
Prepetition Agent for distribution to the Holders of Allowed Remaining Prepetition Secured
Claims.

         2.    The Residual Secured Cash is comprised of any Cash that remains in each of the
Wind Down Sub Accounts after funding the applicable Allowed Claims and Distributions
provided for under this Combined Plan and Disclosure Statement and Plan and related pre-
Effective Date expenses payable in accordance herewith and post-Effective Date expenses
payable in accordance with, and as may be limited by, the Plan Administrator Agreement. Once
Distributions for such Allowed Claims and payment of reasonable and documented expenses and
other amounts properly payable from such applicable Wind Down Sub Account have been made
in full, any such excess Cash remaining in such Wind Down Sub Account shall be considered
Residual Secured Cash and shall, as promptly as practicable, be distributed by the Plan
Administrator to the Prepetition Agent for Distribution to the Holders of Allowed Remaining
Prepetition Secured Claims as provided for herein and in the Plan Administrator Agreement.

        3.On the Effective Date, by operation of the Plan, all of the Debtors’ rights, title and
interest in the Prepetition Letters of Credit and each of the insurance policies and contracts
existing or outstanding in connection therewith, including without limitation, any refunds,
repayments or proceeds in respect thereof, whenever accrued or realized, shall be absolutely

                                               54
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1        Filed 01/07/20    Page 66 of 83



assigned and transferred to the Prepetition Agent, for the benefit of the Prepetition Lenders. The
Debtors, or the Post-Effective Date Debtors, shall execute and deliver, or to cause to be executed
and delivered, all such instruments and documents as may reasonably be requested by the
Prepetition Agent to effectuate the assignment of any of the Debtors’ rights, title and interest
with respect to the Prepetition Letters of Credit and the related insurance policies and contracts.

        3.    Promptly upon its receipt of any proceeds from the Chubb Collateral, including,
without limitation, proceeds relating to refunds, repayments or proceeds of the Prepetition
Letters of Credit and any proceeds of a first party insurance policy that is part of the Chubb
Insurance Program, the Plan Administrator shall distribute such proceeds directly to the
Prepetition Lenders pro rata based upon their respective amounts of each lender’s Prepetition
Secured Claim.

H.       Delivery of Distributions

               Except as provided herein, Distributions to Holders of Allowed Claims shall be
made: (1) at the addresses set forth on the respective proofs of Claim Filed by such Holders; (2)
at the addresses set forth in any written notices of address changes delivered to the Plan
Administrator after the date of any related Proof of Claim; or (3) at the address reflected in the
Schedules if no Proof of Claim is filed and the Plan Administrator has not received a written
notice of a change of address; provided, however, that Distributions in respect of Claims of the
Prepetition Secured Parties shall be made payable to the Prepetition Agent for distribution in
accordance with the Prepetition Credit Agreement.

               If the Distribution to the Holder of any Claim is returned to the Plan
Administrator as undeliverable, no further distribution shall be made to such Holder unless and
until the Plan Administrator is notified in writing of such Holder’s then current address.
Undeliverable Distributions shall remain in the possession of the Plan Administrator until the
earlier of (i) such time as a Distribution becomes deliverable or (ii) such undeliverable
Distribution becomes an Unclaimed Distribution.

              The Plan Administrator shall make reasonable efforts to update or correct contact
information for recipients of undeliverable Distributions; provided, however, nothing contained
in the Combined Disclosure Statement and Plan shall require the Plan Administrator to locate
any Holder of an Allowed Claim.

I.       Unclaimed Distributions

                Any Cash or other property to be distributed under the Combined Disclosure
Statement and Plan shall revert to the Plan Administrator or the Debtors, as applicable, if it is not
claimed by the Entity on or before the Unclaimed Distribution Deadline. If such Cash or other
property is not claimed on or before the Unclaimed Distribution Deadline, the Distribution made
to such Entity shall be deemed to be reduced to zero.

J.       De Minimis Distributions

              The Plan Administrator shall not distribute Cash to the Holder of an Allowed
Claim in an impaired Class if the amount of Cash to be distributed on account of such Claim is
                                                 55
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1       Filed 01/07/20    Page 67 of 83



less than $50.00 in the aggregate. Any Holder of an Allowed Claim on account of which the
amount of Cash to be distributed is less than $50.00 in the aggregate will be forever barred from
asserting its Claim for such distribution against the Plan Administrator or its property. Any Cash
not distributed pursuant to this Article X of the Combined Disclosure Statement and Plan will be
the property of the Estates.

K.         Setoff

                The Debtors or the Plan Administrator, as the case may be, retain the right,
subject to any applicable notice provisions under applicable law, to reduce any Claim by way of
setoff in accordance with their books and records.

L.         Postpetition Interest

               Interest shall not accrue on any prepetition Claims, and no Holder of a prepetition
Claim shall be entitled to interest accruing on or after the Filing Date. No prepetition Claim shall
be Allowed to the extent it is for postpetition interest or other similar charges, except to the
extent permitted for Holders of secured Claims under section 506(b) of the Bankruptcy Code.

M.         Allocation of Distributions Between Principal and Interest

               For Distributions in respect of Allowed General Unsecured Claims (other than
Allowed Remaining Deficiency Claims), to the extent that any such Allowed Claim entitled to a
Distribution under the Combined Disclosure Statement and Plan is comprised of indebtedness
and accrued but unpaid interest thereon, such Distribution shall be allocated to the principal
amount (as determined for federal income tax purposes) of the Claim first, and then to accrued
but unpaid interest. Distributions in respect of Allowed Prepetition Secured Claims and Allowed
Remaining Deficiency Claims shall be allocated as set forth in the Prepetition Credit Agreement.

N.         No Creditor to Receive More than Payment in Full.

Notwithstanding any other provision hereof, no creditor shall receive more than full payment of
its applicable Allowed Claim including any interest, costs or fees that may be payable with
respect thereto under or pursuant to the Plan.

O.         Compliance with Tax Requirements

                 In connection with the Plan and all Distributions hereunder, to the extent
applicable, the Plan Administrator is authorized to take any and all actions that may be necessary
or appropriate to comply with all Tax withholding and reporting requirements imposed by any
federal, state, local or foreign taxing authority, and all Distributions pursuant to the Plan shall be
subject to any such withholding and reporting requirements, as more fully set forth in Article
XVI.J herein.

     XI.     IMPLEMENTATION AND EFFECT OF CONFIRMATION OF COMBINED
                      DISCLOSURE STATEMENT AND PLAN

A.         Means for Implementation of the Combined Disclosure Statement and Plan

                                                 56
RLF1 22410699v.122491738v.1
               Case 19-11743-KG        Doc 549-1       Filed 01/07/20   Page 68 of 83



             In addition to the provisions set forth elsewhere in the Combined Disclosure
Statement and Plan, the following shall constitute the means for implementation of the
Combined Disclosure Statement and Plan:

        1.      Limited Substantive Consolidation. The Combined Disclosure Statement and
Plan provides for the limited substantive consolidation of the Debtors’ Estates, but solely for the
purposes of this Combined Disclosure Statement and Plan, including voting on this Combined
Disclosure Statement and Plan by the Holders of Claims and making any Distributions to
Holders of Claims. Specifically, on the Effective Date, (i) all assets and liabilities of the Debtors
will, solely for voting and Distribution purposes, be treated as if they were merged, (ii) each
Claim against the Debtors will be deemed a single Claim against and a single obligation of the
Debtors, (iii) any Claims filed or to be filed in the Chapter 11 Cases will be deemed single
Claims against all of the Debtors, (iv) all guarantees of any Debtor of the payment, performance,
or collection of obligations of any other Debtor shall be eliminated and canceled, (v) all
transfers, disbursements and Distributions on account of Claims made by or on behalf of any of
the Debtors’ Estates hereunder will be deemed to be made by or on behalf of all of the Debtors’
Estates, and (vi) any obligation of the Debtors as to Claims will be deemed to be one obligation
of all of the Debtors. Holders of Allowed Claims entitled to Distributions under this Combined
Disclosure Statement and Plan shall be entitled to their share of assets available for Distribution
to such Claim without regard to which Debtor was originally liable for such Claim. Except as set
forth herein, such limited substantive consolidation shall not (other than for purposes related to
this Combined Disclosure Statement and Plan) affect the legal and corporate structures of the
Debtors.

       2.    Funding of Liabilities and Distributions. Allowed Claims (other than Prepetition
Secured Claims) and any amounts necessary to wind down the Debtors’ Estates shall be paid
from the Wind Down Fund, subject to the limitations and qualifications described herein.

        3.      Corporate Action; Effectuating Documents; Further Transactions. On the
Effective Date, all matters and actions provided for under the Combined Disclosure Statement
and Plan that would otherwise require approval of the directors and officers, or members or
managers of the Debtors shall be deemed to have been authorized and effective in all respects as
provided herein and shall be taken without any requirement for further action by the directors
and officers, members and managers of the Debtors. The Debtors or the Plan Administrator, as
applicable, are authorized to execute, deliver, file or record such contracts, instruments, releases,
and other agreements or documents and to take such actions as may be necessary or appropriate
to effectuate and further evidence the terms and conditions of the Combined Disclosure
Statement and Plan.

        4.      Direction to Parties. From and after the Effective Date, the Plan Administrator
may apply to the Bankruptcy Court for an order directing any necessary party to execute or
deliver or to join in the execution of delivery of any instruments required to effect a transfer of
property contemplated by or necessary to effectuate this Plan, and to perform any other act that is
necessary for the consummation of this Combined Disclosure Statement and Plan, pursuant to
section 1142(b) of the Bankruptcy Code.

         5.       Title to Accounts. Title to all of the Debtors’ bank, brokerage and other accounts

                                                  57
RLF1 22410699v.122491738v.1
               Case 19-11743-KG        Doc 549-1        Filed 01/07/20    Page 69 of 83



shall vest in the Post-Effective Date Debtors, effective as of the Effective Date, without any
further order of the Bankruptcy Court or further action on the party of any Person or Entity. On
and after the Effective Date, all such accounts shall be deemed to be accounts in the name of the
Post-Effective Date Debtors without any further action by any Person or Entity or any further
order of the Bankruptcy Court.

        6.      Exemption from Certain Taxes. Pursuant to section 1146(a) of the Bankruptcy
Code, any transfers of property pursuant hereto shall not be subject to any stamp tax, recording
tax, personal property tax, real estate transfer tax, sales tax, use tax, privilege tax, or other similar
tax or governmental assessment in the United States, and the Confirmation Order shall direct and
be deemed to direct the appropriate federal, state or local government officials or agents to forgo
the collection of any such tax or governmental assessment and to accept for filing and
recordation instruments or other documents pursuant to such transfers of property without the
payment of any such tax or governmental assessment. Such exemption specifically applies,
without limitation, to (1) the creation of any mortgage, deed of trust, lien or other security
interest; (2) the assuming and assigning any contract, lease or sublease; (3) any transaction
authorize by this Combined Disclosure Statement and Plan; (4) any sale of an Asset by the Plan
Administrator in furtherance of the Plan, including but not limited to any sale of personal or real
property and (4) the making or delivery of any deed or other instrument of transfer under, in
furtherance of or in connection with this Plan.

                    XII.      EXCULPATION, RELEASES AND INJUNCTIONS

A.      Exculpation. The Exculpated Parties shall not have or incur, and are hereby released
from, any claim, Claim, Cause of Action, obligation, suit, judgment, damages, debt, right,
remedy or liability to one another or to any Holder of any Claim or Equity Interest, or any other
party-in-interest, or any of their respective Related Parties, for any act or omission originating or
occurring on or after the Filing Date through and including the Effective Date in connection
with, relating to, or arising out of the Chapter 11 Cases, the negotiation and Filing of this
Combined Disclosure Statement and Plan, the Filing of the Chapter 11 Cases, the settlement of
Claims or renegotiation of Executory Contracts and leases, the pursuit of confirmation of this
Combined Disclosure Statement and Plan, the consummation of this Combined Disclosure
Statement and Plan, or the administration of this Combined Disclosure Statement and Plan or the
property to be Distributed under this Combined Disclosure Statement and Plan, except for their
willful misconduct or gross negligence or any obligations that they have under or in connection
with this Combined Disclosure Statement and Plan or the transactions contemplated in this
Combined Disclosure Statement and Plan. Nothing herein shall prevent any Exculpated Party
from asserting as a defense to any claim of fraud, willful misconduct or gross negligence that
they reasonably relied upon the advice of counsel with respect to their duties and responsibilities
under the Combined Disclosure Statement and Plan or otherwise.

B.     Releases By the Debtors. Effective as of the Effective Date, for good and valuable
consideration, the adequacy of which is hereby confirmed, the Debtors, their Estates, and
each of the Debtors’ successors and assigns, shall be deemed to, completely, conclusively,
absolutely, unconditionally, irrevocably and forever release, waive, void and extinguish the
Released Parties from any claim, Claim, Cause of Action, obligation, suit, judgment,
damages, debt, right, remedy or liability, for any act or omission in connection with,

                                                   58
RLF1 22410699v.122491738v.1
               Case 19-11743-KG    Doc 549-1       Filed 01/07/20   Page 70 of 83



relating to, or arising out of the Chapter 11 Cases, the negotiation and Filing of this
Combined Disclosure Statement and Plan, the Filing of the Chapter 11 Cases, the
settlement of Claims or renegotiation of Executory Contracts and leases, the pursuit of
confirmation of this Combined Disclosure Statement and Plan, the consummation of this
Combined Disclosure Statement and Plan, or the administration of this Combined
Disclosure Statement and Plan or the property to be distributed under this Combined
Disclosure Statement and Plan.

C.     Third Party Releases. Effective as of the Effective Date, for good and valuable
consideration, the adequacy of which is hereby confirmed, the Releasing Parties shall be
deemed to, completely, conclusively, absolutely, unconditionally, irrevocably and forever
release, waive, void and extinguish the Released Parties from any claim, Claim, Cause of
Action, obligation, suit, judgment, damages, debt, right, remedy or liability, for any act or
omission (i) that took place prior to the Filing Date relating to and/or in connection with
any of the Debtors, and (ii) in connection with, relating to, or arising out of the Chapter 11
Cases, the Sales, the negotiation and Filing of this Combined Disclosure Statement and
Plan, the Filing of the Chapter 11 Cases, the settlement of Claims or renegotiation of
Executory Contracts and leases, the pursuit of confirmation of this Combined Disclosure
Statement and Plan, the consummation of this Combined Disclosure Statement and Plan,
or the administration of this Combined Disclosure Statement and Plan or the property to
be Distributed under this Combined Disclosure Statement and Plan; provided, however,
that the foregoing provisions shall not operate to waive or release any Causes of Action
resulting from any act or omission constituting actual fraud, willful misconduct, or gross
negligence of such applicable Released Party as determined by a Final Order; provided
further, however, that notwithstanding anything to the contrary in the Combined
Disclosure Statement and Plan, the provisions of this Article XII.C. shall not apply with
respect to any unimpaired Claim until such unimpaired Claim has been paid in full in the
Allowed amount of such Claim determined in accordance with applicable law, or on terms
agreed to between the holder of such Claim and the Plan Administrator or the Post-
Effective Date Debtors, at which time this Article XII.C. shall apply in all respects as to the
applicable unimpaired Claim.

D.      Injunctions Relating to Releases. Effective as of the Effective Date, all Persons that
hold, have held or may hold a claim, Claim, Cause of Action, obligation, suit, judgment,
damages, debt, right, remedy or liability of any nature whatsoever, that is released
pursuant to this Combined Disclosure Statement and Plan, shall be permanently, forever
and completely stayed, restrained, prohibited, barred and enjoined from taking any of the
following actions, whether directly or indirectly, derivatively or otherwise, on account of or
based on the subject matter of such released claims, Claims, Causes of Action, obligations,
suits, judgments, damages, debts, rights, remedies or liabilities, (i) commencing, conducting
or continuing in any manner, directly or indirectly, any suit, action or other proceeding
(including, without limitation, any judicial, arbitral, administrative or other proceeding) in
any forum, (ii) enforcing, attaching (including, without limitation, any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order, (iii) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any lien, (iv) setting off (except to the extent such setoff was exercised prior to
the Filing Date), seeking reimbursement or contributions from, or subrogation against, or
                                              59
RLF1 22410699v.122491738v.1
               Case 19-11743-KG     Doc 549-1       Filed 01/07/20   Page 71 of 83



otherwise recouping in any manner, directly or indirectly, any amount against any liability
or obligation owed to any Person released under this Combined Disclosure Statement and
Plan, and (v) commencing or continuing in any manner, in any place of any judicial,
arbitration or administrative proceeding in any forum, that does not comply with or is
inconsistent with the provisions of the Combined Disclosure Statement and Plan or the
Confirmation Order.

E.      Injunctions to Protect Estate Assets. Except as expressly otherwise provided in the
Combined Disclosure Statement and Plan, including Article XVI.C hereof, or to the extent
necessary to enforce the terms and conditions of the Combined Disclosure Statement and
Plan, the Confirmation Order or a separate Order of the Bankruptcy Court, all Entities
who have held, hold or may hold Claims against or Equity Interests in the Debtors shall be
permanently enjoined from taking any of the following actions against the Debtors (but
solely to the extent such action is brought against the Debtors to directly or indirectly
recover upon any Assets of the Estates, including, without limitation, any such Assets that
vest in the Debtors or Post-Effective Date Debtors, as applicable, upon the Effective Date),
the Debtors’ Estates, the Debtors’ successors, the Post-Effective Date DebtorDebtors, the
Plan Administrator or any of their property on account of any such Claims or Equity
Interests: (i) commencing or continuing, in any manner or in any place, any action, Cause
of Action or other proceeding; (ii) enforcing, attaching, collecting, or recovering in any
manner any judgment, award, decree or Order; (iii) creating, perfecting, or enforcing any
Lien; (iv) asserting a setoff (except to the extent such setoff was exercised prior to the Filing
Date), right of subrogation, or recoupment of any kind against any debt, liability, or
obligation due to the Debtors; and (v) commencing or continuing, in any manner or in any
place, any action, Cause of Action or other proceeding that does not comply with or is
inconsistent with the provisions of the Combined Disclosure Statement and Plan.

                XIII. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Rejection of Executory Contracts and Unexpired Leases

                 On the Effective Date, all Executory Contracts (including any unexpired leases)
that are (i) not assumed before the Effective Date, (ii) not subject to a pending motion to assume
as of the Effective Date or (iii) pending assumption or rejection, pursuant to the terms of the
Huddle House Asset Purchase Agreement, as agreed to by the applicable counterparty, the
Debtors and buyer, will be deemed rejected. The Confirmation Order shall constitute an order
approving such rejection as of the Effective Date. To the extent there are any Executory
Contracts that are not assumed or rejected as of the Effective Date, the Plan Administrator shall
have authority to assume or reject such Executory Contracts post-Effective Date in its discretion
or, to the extent applicable, pursuant to the terms of the Huddle House Asset Purchase
Agreement.

B.       Deadline for Filing Proofs of Claim Relating to Executory Contracts and Unexpired
         Leases Rejected Pursuant to the Combined Disclosure Statement and Plan

               If the rejection by the Debtors of an Executory Contract (including any unexpired
lease) pursuant to the Combined Disclosure Statement and Plan gives rise to a Claim, a proof of

                                               60
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20   Page 72 of 83



claim must be filed with the Claims and Noticing Agent at Perkins & Marie Callender’s, LLC
Claims Processing Center, c/o Kurtzman Carson Consultants LLC, 222 N. Pacific Coast
Highway, Suite 300, El Segundo, CA 90245, by no later than twenty (21) days after service of
the notice of the Effective Date. Any proofs of Claim not filed and served within such time
period will be forever barred from assertion against the Debtors and their Estates. Unless
otherwise Ordered by the Bankruptcy Court, all Claims arising from the rejection of Executory
Contracts and unexpired leases shall be treated as General Unsecured Claims under the
Combined Disclosure Statement and Plan. For the avoidance of doubt, any Claims arising from
the rejection of an Executory Contract (including any unexpired lease) pursuant to a separate
motion are subject to the Rejection Bar Date.

C.       Debtors’ Insurance Policies

               Nothing in the Combined Disclosure Statement and Plan alters the rights and
obligations of the Debtors (and their Estates) and the Debtors’ insurers (and third-party claims
administrators) under the Debtors’ insurance policies or modifies the coverage or benefits
provided thereunder or the terms or conditions thereof or diminishes or impairs the enforceability
of the Debtors’ insurance policies.

D.       The Chubb Insurance Program

               Notwithstanding anything to the contrary in the Combined Disclosure Statement
and Plan, the Confirmation Order, the Asset Purchase Agreements, the Plan Supplement, the
Sale Orders, any assumption, rejection or cure notice, any bar date notice or Claim objection, any
other document related to any of the foregoing or any other order of the Bankruptcy Court
(including, without limitation, any other provision that purports to be preemptory or supervening,
grants an injunction or release, or requires a party to opt out of any releases):

               (i)    the Plan Administrator shall succeed to all of the Debtors’ rights and
obligations under the Chubb Insurance Program (provided that the monetary obligations owed to
the Chubb Companies shall be satisfied only in accordance with subsection (iv) hereof) and the
Chubb Insurance Program shall be enforceable by and against the Plan Administrator (including,
for the avoidance of doubt, the Plan Administrator’s right to request annual collateral reviews
and to reasonably request loss runs and claims information regarding insured claims kept in the
ordinary course of business by ESIS, Inc., and the Chubb Companies’ obligation to respond to
such requests in accordance with the Chubb Insurance Program); provided, however, that the
Plan Administrator shall not be entitled to coverage as an “insured” (as defined or described in
the Chubb Insurance Program) under the Chubb Insurance Program at any time without the
express written consent of the Chubb Companies;

               (ii)    except to the extent otherwise specifically provided in this Article XIII.D
of the Combined Disclosure Statement and Plan, nothing alters or modifies the terms and
conditions of the Chubb Insurance Program in any way, including, but not limited to: (a)
coverage for claims insured thereunder (even if such claims or the liability therefor have not
been transferred to the Plan Administrator), (b) any agreement to arbitrate disputes (to the extent
such agreement is valid and enforceable under applicable law), (c) any provisions requiring the
payment of amounts within any deductible by the Chubb Companies and any Claim the Chubb

                                                61
RLF1 22410699v.122491738v.1
               Case 19-11743-KG       Doc 549-1      Filed 01/07/20   Page 73 of 83



Companies may have for reimbursement thereof, and (d) any provisions regarding self-insureds
retentions and/or underlying insurance, and any right of the Chubb Companies to not drop-down
into, or pay amounts within, any self-insured retention or covered by underlying insurance;

              (iii) the Chubb Companies’ rights in the Chubb Collateral shall survive and
shall not be modified, waived, released, discharged or impaired in any respect as a result of
confirmation of the Combined Disclosure Statement and Plan;

                (iv)   obligations (including, but not limited to, any amounts referenced in part
(ii)(c) hereof) of the Debtors (or after the Effective Date, of the Plan Administrator) under the
Chubb Insurance Program shall be satisfied (in full dollars) solely from the existing Chubb
Collateral in the ordinary course and pursuant to the terms of the Chubb Insurance Program as
such obligations become liquidated and regardless of whether they arise before or after the
Effective Date and without the need for the Chubb Companies to file any proof of Claim or
Administrative Expense Claim and the Chubb Companies shall not be subject to an Avoidance
Action;

                (v)     in no event shall the Plan Administrator be required to make any payment
on account of the Chubb Companies’ Claim and/or for any cost or expense incurred by the
Chubb Companies (other than by application of the existing Chubb Collateral) or to provide
additional collateral to the Chubb Companies for the Chubb Insurance Program;

                (vi)   the automatic stay of Bankruptcy Code section 362(a) and the injunctions
set forth in Article XII herein, if and to the extent applicable, shall be deemed lifted without
further order of this Bankruptcy Court, solely to permit: (I) claimants with valid workers’
compensation claims or direct action claims against the Chubb Companies under applicable non-
bankruptcy law to proceed with their claims; (II) the Chubb Companies to administer, handle,
defend, settle, and/or pay, in the ordinary course of business and without further order of this
Bankruptcy Court, (A) valid and enforceable workers’ compensation claims against the Debtors,
(B) valid and enforceable claims where a claimant asserts a direct claim against any of the Chubb
Companies under applicable non-bankruptcy law, or an order has been entered by this
Bankruptcy Court granting a claimant relief from the automatic stay to proceed with its claim,
and (C) all reasonable and necessary costs and expenses in relation to each of the foregoing as
permitted by the Chubb Insurance Program; (III) as soon as practicable for the Chubb Companies
after the Effective Date, the Chubb Companies to draw in full against the Chubb Collateral (the
“Full Draw”) and to hold the Full Draw as security for the obligations of the Debtors (and the
Plan Administrator) and apply such to the obligations of the Debtors (and the Plan
Administrator) under the Chubb Insurance Program, as such obligations become due; and (IV)
the Chubb Companies to cancel any of the Chubb Insurance Program, and take other actions
relating thereto (including commencing arbitration), to the extent permissible under applicable
non-bankruptcy law, and in accordance with the terms of the Chubb Insurance Program;

              (vii) none of the Debtors, the Post-Effective Date Debtors, or the Plan
Administrator shall sell, assign or otherwise transfer any of the Chubb Insurance Program or the
Chubb Collateral except with the express written permission of the Chubb Companies; and

                  (viii) any claims or causes of action (including any Causes of Action) against

                                                62
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20   Page 74 of 83



the Chubb Companies for return of excess proceeds, if any, of the Chubb Collateral shall be
transferred to the Plan Administrator and any right to return of excess proceeds, if any, of the
Chubb Collateral shall be transferred to the Plan Administrator.

                         XIV. CONDITIONS TO THE EFFECTIVE DATE

A.       Conditions Precedent to the Effective Date

                The Combined Disclosure Statement and Plan shall not become effective unless
and until the following conditions shall have been satisfied or waived:

        1.      The Confirmation Order shall have become a Final Order, and shall be acceptable
to the Debtors.

       2.         The Plan Administrator shall be duly appointed, qualified and acting in that
capacity.

B.       Establishing the Effective Date

                The calendar date to serve as the Effective Date shall be a Business Day of, on or
promptly following the satisfaction or waiver of all conditions to the Effective Date, which date
will be selected by the Debtors, after reasonable consultation with the Prepetition Agent and the
Committee. On or within two (2) Business Days of the Effective Date, the Debtors shall file and
serve a notice of occurrence of the Effective Date. Such notice shall contain, among other
things, the Final Administrative Expense Bar Date, the deadline by which Professionals must file
and serve any Professional Claims and the deadline to file a proof of claim relating to damages
from the rejection of any Executory Contract (including any unexpired lease) pursuant to the
terms of the Combined Disclosure Statement and Plan.

C.       Effect of Failure of Conditions

                If each condition to the Effective Date has not been satisfied or duly waived
within forty-five (45) days after the Confirmation Date, then upon motion by any party in
interest, made before the time that each of the conditions has been satisfied or duly waived and
upon notice to such parties in interest as the Bankruptcy Court may direct, the Confirmation
Order may be vacated by the Bankruptcy Court; provided, however, that notwithstanding the
filing of such motion, the Confirmation Order shall not be vacated if each of the conditions to the
Effective Date is either satisfied or duly waived by the Debtors before any Order granting such
relief becomes a Final Order. If the Confirmation Order is vacated pursuant to this section, the
Combined Disclosure Statement and Plan shall be deemed null and void in all respects and
nothing contained herein shall (A) constitute a waiver or release of any Claims by or against the
Debtors, or (B) prejudice in any manner the rights of the Debtors.

D.       Waiver of Conditions to Confirmation and Effective Date

              Each of the conditions to the Effective Date may be waived, in whole or in part,
by the Debtors, without notice or an Order of the Bankruptcy Court.


                                                63
RLF1 22410699v.122491738v.1
               Case 19-11743-KG        Doc 549-1       Filed 01/07/20     Page 75 of 83



                              XV.   RETENTION OF JURISDICTION

                Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, following the Effective Date, the Bankruptcy Court shall retain such jurisdiction
over the Chapter 11 Cases as is legally permissible, including, without limitation, such
jurisdiction as is necessary to ensure that the interests and purposes of the Combined Disclosure
Statement and Plan are carried out. The Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of, and related to, the Chapter 11 Cases and the Combined Disclosure
Statement and Plan pursuant to, and for the purposes of, sections 105(a) and 1142 of the
Bankruptcy Code and for, among other things, the following purposes:

       1.     To hear and determine any objections to Claims and to address any issues relating
to Disputed Claims;

       2.    To enter and implement such Orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, revoked, modified or vacated;

       3.      To issue such Orders in aid of execution and consummation of the Combined
Disclosure Statement and Plan, to the extent authorized by section 1142 of the Bankruptcy Code;

        4.    To consider any amendments to or modifications of the Combined Disclosure
Statement and Plan, to cure any defect or omission, or reconcile any inconsistency in any Order
of the Bankruptcy Court, including, without limitation, the Confirmation Order;

      5.      To hear and determine all requests for compensation and reimbursement of
expenses to the extent Allowed by the Bankruptcy Court under section 330 or 503 of the
Bankruptcy Code;

      6.     To hear and determine disputes arising in connection with the interpretation,
implementation or enforcement of the Combined Disclosure Statement and Plan;

        7.     To hear and determine matters concerning state, local and federal taxes in
accordance with sections 346, 505 and 1146 of the Bankruptcy Code (including, without
limitation, any request by the Debtors or the Plan Administrator for an expedited determination
of tax under section 505(b) of the Bankruptcy Code);

         8.       To hear any other matter not inconsistent with the Bankruptcy Code;

         9.       To enter a final decree closing the Chapter 11 Cases;

       10.     To ensure that Distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Combined Disclosure Statement and Plan;

       11.    To decide or resolve any motions, adversary proceedings, contested or litigated
matters and any other matters and grant or deny any applications involving the Debtors that may
be pending on the Effective Date;

         12.      To issue injunctions, enter and implement other Orders or take such other actions

                                                  64
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20   Page 76 of 83



as may be necessary or appropriate to restrain interference by any Person or Entity with the
occurrence of the Effective Date or enforcement of the Combined Disclosure Statement and
Plan, except as otherwise provided herein;

      13.     To determine any other matters that may arise in connection with or related to the
Combined Disclosure Statement and Plan, the Disclosure Statement, the Confirmation Order or
any contract, instrument, release, indenture or other agreement or document created or
implemented in connection with the Combined Disclosure Statement and Plan or the Disclosure
Statement;

       14.    To hear any disputes and determine any other matters that may arise in connection
with or related to the Sale Orders or any contract, instrument, release, indenture or other
agreement or document created or implemented in connection with the Sale Orders;

        15.     To enforce, interpret, and determine any disputes arising in connection with any
stipulations, orders, judgments, injunctions, exculpations, and rulings entered in connection with
the Chapter 11 Cases (whether or not the Chapter 11 Cases have been closed);

       16.     To resolve disputes concerning any reserves with respect to Disputed Claims or
the administration thereof;

       17.     To resolve any disputes concerning whether a Person or Entity had sufficient
notice of the Chapter 11 Cases, the General Bar Date, the Governmental Unit Bar Date, the
Rejection Bar Date, the Administrative Expense Bar Date, and/or the conditional or final hearing
on the approval of the Combined Disclosure Statement and Plan for the purpose of determining
whether a Claim, or Equity Interest is released, satisfied and/or enjoined hereunder or for any
other purpose; and

       18.    To resolve any other matter or for any purpose specified in the Combined
Disclosure Statement and Plan, the Confirmation Order, or any other document entered into in
connection with any of the foregoing.

                              XVI. MISCELLANEOUS PROVISIONS

A.       Books and Records

                As set forth in each Asset Purchase Agreement, each party to the applicable Asset
Purchase Agreement shall provide the other parties thereto (and their respective representatives,
which, for the avoidance of doubt, shall include the Plan Administrator) with access, at
reasonable times and in a manner so as not to unreasonably interfere with their normal business,
solely to the books and records acquired pursuant to such Asset Purchase Agreement as of the
closing date of the Sale so as to enable buyer and the applicable Debtors to prepare tax, financial
or court filings or reports, to respond to court orders, subpoenas or inquiries, investigations,
audits or other proceedings of governmental authorities, and to prosecute and defend legal
actions or for other like purposes, including Claims, objections and resolutions, and with respect
to the Debtors, to wind up their bankruptcy estates. If any party desires to dispose of any such
records, such party shall, thirty (30) days prior to such disposal, provide the other party with a

                                                65
RLF1 22410699v.122491738v.1
               Case 19-11743-KG     Doc 549-1       Filed 01/07/20   Page 77 of 83



reasonable opportunity to remove such records to be disposed of at the removing party’s
expense.

               On the Effective Date, the Debtors’ books and records that remain with the
Estates as of the Effective Date shall be transferred to the Plan Administrator. Subject to the
terms of the Asset Purchase Agreements, the Plan Administrator shall be free, in its discretion to
abandon, destroy, or otherwise dispose of the books and records in compliance with applicable
non-bankruptcy law at any time on and after the Effective Date, without the need for any other or
further Order.

B.       Revesting of Debtors’ Assets

               Except as otherwise provided herein, any assets that are property of the Debtors’
Estates on the Effective Date including, without limitation, any Causes of Action, shall revest in
the Post-Effective Date Debtors on the Effective Date. Thereafter, subject to the terms of the
Combined Plan and Disclosure Statement and Plan, the Post-Effective Date Debtors (through the
Plan Administrator) may operate pursuant to the terms of the Plan Administrator Agreement and
may use, acquire, and dispose of such property free of any restrictions of the Bankruptcy Code,
the Bankruptcy Rules, or Bankruptcy Court approval. Except as specifically provided in the
Combined Disclosure Statement and Plan or the Confirmation Order, as of the Effective Date, all
property of the Debtors shall be free and clear of any liens, Claims, encumbrances and interests
of any kind.

C.       Termination of Injunctions or Stays

               Unless otherwise provided herein or in the Confirmation Order, all injunctions or
stays provided for in the Chapter 11 Cases under sections 105 or 362 of the Bankruptcy Code or
otherwise, and extant on the Confirmation Date, shall remain in full force and effect.

D.       Amendment or Modification of the Combined Disclosure Statement and Plan

                Alterations, amendments or modifications of the Combined Disclosure Statement
and Plan may be proposed in writing by the Debtors, at any time before the Confirmation Date,
provided that the Combined Disclosure Statement and Plan, as altered, amended or modified,
satisfies the conditions of sections 1122 and 1123 of the Bankruptcy Code, and the Debtors shall
have complied with section 1125 of the Bankruptcy Code. Additionally, after the Confirmation
Date, the Debtors may, upon order of the Bankruptcy Court, amend or modify the Plan, in
accordance with section 1127(b) of the Bankruptcy Code, remedy any defect or omission, or
reconcile any inconsistency in the Plan in such manner as may be necessary to carry out the
purpose and intent of the Plan consistent with the terms set forth herein. No amendments or
modifications that adversely affect the Class 1 Holders shall be made without the consent of the
Prepetition Agent (acting at the direction of Required Prepetition Lenders) and no amendments
or modifications that adversely affect the Class 4 Holders shall be made without the consent of
the Committee, in each case which consent shall not be unreasonably withheld, conditioned or
delayed.

E.       Severability

                                               66
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20   Page 78 of 83



               In the event the Bankruptcy Court determines, before the Confirmation Date, that
any provision in the Combined Disclosure Statement and Plan is invalid, void or unenforceable,
such provision shall be invalid, void or unenforceable with respect to the Holder or Holders of
such Claims or Equity Interest as to which the provision is determined to be invalid, void or
unenforceable. The invalidity, voidability or unenforceability of any such provision shall in no
way limit or affect the enforceability and operative effect of any other provision of the Combined
Disclosure Statement and Plan.

F.       Revocation or Withdrawal of the Combined Disclosure Statement and Plan

               The Debtors reserve the right to revoke or withdraw the Combined Disclosure
Statement and Plan before the Confirmation Date. If the Debtors revoke or withdraw the
Combined Disclosure Statement and Plan before the Confirmation Date, then the Combined
Disclosure Statement and Plan shall be deemed null and void. In such event, nothing contained
herein shall constitute or be deemed a waiver or release of any Claims by or against the Debtors
or Plan Administrator or to prejudice in any manner the rights of either of the Debtors or Plan
Administrator in any further proceedings involving the Debtors.

G.       Binding Effect

                The Combined Disclosure Statement and Plan shall be binding upon and inure to
the benefit of the Debtors, the Holders of Claims, and the Holders of Equity Interests, and their
respective successors and assigns.

H.       Notices

               All notices, requests and demands to or upon the Plan Administrator or the
Debtors, as applicable, to be effective shall be in writing and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when actually delivered or, in
the case of notice by facsimile transmission, when received and telephonically confirmed,
addressed as shall be set forth in the notice of the Effective Date.

I.       Governing Law

                Except to the extent the Bankruptcy Code, Bankruptcy Rules or other federal law
is applicable, or to the extent an exhibit to the Combined Disclosure Statement and Plan provides
otherwise, the rights and obligations arising under the Combined Disclosure Statement and Plan
shall be governed by, and construed and enforced in accordance with, the laws of the State of
Delaware, without giving effect to the principles of conflicts of law of such jurisdiction.

J.       Withholding and Reporting Requirements

               In connection with the consummation of the Combined Disclosure Statement and
Plan, the Debtors and Plan Administrator shall comply with all withholding and reporting
requirements imposed by any federal, state, local or foreign taxing authority and all Distributions
hereunder shall be subject to any such withholding and reporting requirements. Notwithstanding
the above, each Holder of an Allowed Claim that is to receive a Distribution under the Combined
Disclosure Statement and Plan shall have the sole and exclusive responsibility for the satisfaction
                                                67
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20    Page 79 of 83



and payment of any tax obligations imposed on such Holder by any Governmental Unit,
including income, withholding and other tax obligations, on account of such Distribution. The
Debtors and the Plan Administrator have the right, but not the obligation, to not make a
Distribution until such Holder has made arrangements satisfactory to any disbursing party for
payment of any such tax obligations. The Debtors or Plan Administrator may require, as a
condition to receipt of a Distribution, that the Holder of an Allowed Claim complete and return a
Form W-8, W-9 or a similar tax form, as applicable to each such Holder. If the Debtors or Plan
Administrator make such a request and the Holder fails to comply before the date that is 90 days
after the request is made, such Holder shall be deemed to have forfeited rights to all Distributions
and the amount of such forfeited Distributions shall irrevocably revert to the Debtors and any
Claim in respect of such Distribution shall be disallowed and forever barred from assertion
against the Debtors or their respective property.

K.       Headings

              Headings are used in the Combined Disclosure Statement and Plan for
convenience and reference only, and shall not constitute a part of the Combined Disclosure
Statement and Plan for any other purpose.

L.       Exhibits/Schedules

               All exhibits and schedules to the Combined Disclosure Statement and Plan,
including the Plan Supplement, are incorporated into and are a part of the Combined Disclosure
Statement and Plan as if set forth in full herein.

M.       Filing of Additional Documents

               On or before substantial consummation of the Combined Disclosure Statement
and Plan, the Debtors shall file with the Bankruptcy Court such agreements and other documents
as may be necessary or appropriate to effectuate and further evidence the terms and conditions of
the Combined Disclosure Statement and Plan.

N.       No Admissions

               Notwithstanding anything herein to the contrary, nothing contained in the
Combined Disclosure Statement and Plan shall be deemed as an admission by any Entity with
respect to any matter set forth herein.

O.       Successors and Assigns

               The rights, benefits and obligations of any Person or Entity named or referred to
in the Combined Disclosure Statement and Plan shall be binding on, and shall inure to the benefit
of any heir, executor, administrator, successor or assign of such Person or Entity.

P.       Reservation of Rights

              Except as expressly set forth herein, the Combined Disclosure Statement and Plan
shall have no force or effect unless the Bankruptcy Court shall enter the Confirmation Order.

                                                68
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20   Page 80 of 83



None of the filing of the Combined Disclosure Statement and Plan, any statement or provision
contained herein, or the taking of any action by the Debtors with respect to the Combined
Disclosure Statement and Plan shall be or shall be deemed to be an admission or waiver of any
rights of the Debtors, Holders of Claims or Equity Interest before the Effective Date.

Q.       Implementation

               The Debtors shall take all steps, and execute all documents, including appropriate
releases, necessary to effectuate the provisions contained in this Combined Disclosure Statement
and Plan.

R.       Inconsistency

              In the event of any inconsistency among the Combined Disclosure Statement and
Plan and any other instrument or document created or executed pursuant to the Combined
Disclosure Statement and Plan, the provisions of the Combined Disclosure Statement and Plan
shall govern.

S.       Dissolution of Debtors

              Upon the closing of a Chapter 11 Case, such applicable Debtor shall be deemed
dissolved under applicable law without the need for filing any documents.

T.       Dissolution of the Committee

               Upon the occurrence of the Effective Date, the Committee shall dissolve
automatically, whereupon its members, professionals and agents shall be released from any
duties and responsibilities in the Chapter 11 Cases and under the Bankruptcy Code (except with
respect to (i) obligations arising under confidentiality agreements, which shall remain in full
force and effect, (ii) applications for allowance and payment of Professional Claims, and (iii) any
pending motions or motions for other actions seeking enforcement of implementation of the
provisions of the Combined Disclosure Statement and Plan).

U.       Termination of the Plan Administrator

                After the Chapter 11 Cases are closed and the Plan Administrator has completed
all of the tasks necessary in order to fully and completely wind down, dissolve and/or terminate
the Debtors and to otherwise comply with its obligations under the terms of the Combined
Disclosure Statement and Plan, the Plan Administrator shall have fully completed its duties
under the Combined Disclosure Statement and Plan and thereby shall be fully released and
discharged of its duties and obligations to carry out the terms of the Combined Disclosure
Statement and Plan.

V.       Compromise of Controversies

               Pursuant to Bankruptcy Rule 9019, and in consideration for the classification,
Distribution and other benefits provided under the Combined Disclosure Statement and Plan, the
provisions of this Combined Disclosure Statement and Plan shall constitute a good faith

                                                69
RLF1 22410699v.122491738v.1
               Case 19-11743-KG      Doc 549-1       Filed 01/07/20   Page 81 of 83



compromise and settlement of all Claims or controversies resolved pursuant to the Combined
Disclosure Statement and Plan and in these Chapter 11 Cases. The entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval of each of the foregoing compromises or
settlements, and all other compromises and settlements provided for in the Combined Disclosure
Statement and Plan and the Chapter 11 Cases, and the Bankruptcy Court’s findings shall
constitute its determination that such compromises and settlements are in the best interests of the
Debtors, the Estates and all Holders of Claims and Equity Interests against the Debtors.

V.       W.Request for Expedited Determination of Taxes

               The Debtors and the Plan Administrator shall have the right to request an
expedited determination under section 505(b) of the Bankruptcy Code with respect to tax returns
filed, or to be filed, for any and all taxable periods ending after the Filing Date through the
Effective Date.



Dated: November 7, 2019January 7, 2020            Perkins Pancakes & Marie Callender’sPies,
       Wilmington, Delaware                       LLC (for itself and on behalf of its debtor
                                                  affiliates)

                                                  By: /s/ Jeffrey D. Warne
                                                         Jeffrey D. Warne
                                                         President and Chief Executive Officer




                                                70
RLF1 22410699v.122491738v.1
               Case 19-11743-KG   Doc 549-1   Filed 01/07/20   Page 82 of 83
                                                               SOLICITATION VERSION



                                      EXHIBIT A

                                  Liquidation Analysis




RLF1 22410699v.122491738v.1
               Case 19-11743-KG    Doc 549-1   Filed 01/07/20   Page 83 of 83
                                                                SOLICITATION VERSION



                                        EXHIBIT B

                                  Committee Support Letter




RLF1 22410699v.1
